Exhibit 10.1

Execution Version

SECOND AMENDED AND RESTATED $250,000,000 ASSET-BASED LOAN CREDIT AGREEMENT

Dated as of

May 20, 2015

Among

EXPRESS HOLDING, LLC,

as Parent

EXPRESS, LLC,

as Borrower

and

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

  



  

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Computation of Time Periods; Other Definitional Provisions.

     40   

SECTION 1.03.

 

Accounting Terms.

     40   

SECTION 1.04.

 

Foreign Subsidiaries.

     41   

SECTION 1.05.

 

Letter of Credit Amounts.

     41   

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

  



  

  

SECTION 2.01.

 

The Advances

     41   

SECTION 2.02.

 

Making the Advances

     43   

SECTION 2.03.

 

Letters of Credit

     45   

SECTION 2.04.

 

Repayment of Advances

     53   

SECTION 2.05.

 

Termination or Reduction of the Commitments

     53   

SECTION 2.06.

 

Prepayments

     53   

SECTION 2.07.

 

Interest

     54   

SECTION 2.08.

 

Fees

     55   

SECTION 2.09.

 

Conversion of Advances

     56   

SECTION 2.10.

 

Increased Costs, Etc.

     56   

SECTION 2.11.

 

Payments and Computations

     58   

SECTION 2.12.

 

Taxes

     62   

SECTION 2.13.

 

Sharing of Payments, Etc.

     64   

SECTION 2.14.

 

Use of Proceeds

     65   

SECTION 2.15.

 

Defaulting Lenders

     65   

SECTION 2.16.

 

Evidence of Debt

     67   

SECTION 2.17.

 

Reserves

     68   

SECTION 2.18.

 

Increase in Commitments

     68    ARTICLE III    CONDITIONS TO EFFECTIVENESS AND OF LENDING   

SECTION 3.01.

 

Conditions Precedent to Amendment and Restatement of the Existing Credit
Agreement

     69   

SECTION 3.02.

 

Conditions Precedent to Each Borrowing and Issuance

     71   

SECTION 3.03.

 

Determinations Under Section 3.01

     72    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

 

Representations and Warranties

     72   



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

  



  

SECTION 5.01.

Affirmative Covenants

  77   

SECTION 5.02.

Negative Covenants

  82   

SECTION 5.03.

Reporting Requirements

  92   

SECTION 5.04.

Holding Company Status of Parent

  97   

SECTION 5.05.

Financial Covenant

  97   

ARTICLE VI

 

EVENTS OF DEFAULT

  



  

SECTION 6.01.

Events of Default

  97   

SECTION 6.02.

Actions in Respect of the Letters of Credit upon Default

  101   

ARTICLE VII

 

THE AGENTS

  



  

SECTION 7.01.

Authorization and Action

  101   

SECTION 7.02.

Agents’ Reliance, Etc.

  102   

SECTION 7.03.

WFB and Affiliates

  104   

SECTION 7.04.

Lender Party Credit Decision

  104   

SECTION 7.05.

Indemnification

  104   

SECTION 7.06.

Successor Agents

  105   

SECTION 7.07.

Reserved.

  106   

SECTION 7.08.

Collateral and Guaranty Matters

  106   

SECTION 7.09.

Notice of Transfer.

  106   

SECTION 7.10.

Reports and Financial Statements.

  107   

SECTION 7.11.

Agency for Perfection.

  107   

ARTICLE VIII

 

GUARANTY

  



  

SECTION 8.01.

Guaranty; Limitation of Liability

  108   

SECTION 8.02.

Guaranty Absolute

  108   

SECTION 8.03.

Waivers and Acknowledgments

  110   

SECTION 8.04.

Subrogation

  110   

SECTION 8.05.

Guaranty Supplements

  111   

SECTION 8.06.

Subordination

  111   

SECTION 8.07.

Continuing Guaranty; Assignments

  112    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

Amendments, Etc.

  112   

SECTION 9.02.

Notices, Etc.

  114   

SECTION 9.03.

No Waiver; Remedies

  115   

SECTION 9.04.

Costs and Expenses

  115   

 

ii



--------------------------------------------------------------------------------

SECTION 9.05.

Right of Set-off

  117   

SECTION 9.06.

Binding Effect

  117   

SECTION 9.07.

Assignments and Participations

  117   

SECTION 9.08.

Execution in Counterparts

  121   

SECTION 9.09.

No Liability of the Issuing Bank

  121   

SECTION 9.10.

Confidentiality

  121   

SECTION 9.11.

Release of Collateral

  122   

SECTION 9.12.

Replacement of Holdout Lender

  122   

SECTION 9.13.

Patriot Act Notice

  123   

SECTION 9.14.

Jurisdiction, Etc.

  123   

SECTION 9.15.

Governing Law

  123   

SECTION 9.16.

Waiver of Jury Trial

  123   

SECTION 9.17.

Release

  123   

SECTION 9.18.

Keepwell

  124   

SECTION 9.19.

No Novation

  124   

 

iii



--------------------------------------------------------------------------------

SCHEDULES TO THE CREDIT AGREEMENT

 

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Subsidiary Guarantors

Schedule III

-

Existing Letters of Credit

Schedule IV

-

Fiscal Quarters

Schedule 4.01(b)

-

Loan Parties

Schedule 4.01(c)

-

Subsidiaries and Other Equity Investments

Schedule 4.01(e)

-

Governmental Authorizations

Schedule 4.01(g)

-

Litigation

Schedule 4.01(q)

-

Certain Employee Benefits Plans

Schedule 4.01(s)

-

Tax Returns

Schedule 4.01(t)

-

Intellectual Property

Schedule 5.02(a)

-

Existing Liens

Schedule 5.02(b)

-

Existing Debt

Schedule 5.02(f)

-

Investments

Schedule 5.02(h)

-

Limited Liability Company Agreements

Schedule 5.02(l)

-

Negative Pledge

Schedule 5.03(m)

-

Collateral Reporting

EXHIBITS

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Guaranty Supplement

Exhibit E

-

Form of Solvency Certificate

Exhibit F

-

Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED ASSET-BASED LOAN CREDIT AGREEMENT

SECOND AMENDED AND RESTATED ASSET-BASED LOAN CREDIT AGREEMENT dated as of
May 20, 2015 among EXPRESS HOLDING, LLC, a Delaware limited liability company
(the “Parent”), EXPRESS, LLC, a Delaware limited liability company (the
“Borrower”), the Subsidiary Guarantors (as hereinafter defined), the Lenders (as
hereinafter defined), the Issuing Bank (as hereinafter defined), the Swing Line
Bank (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VII, the “Collateral Agent”) for the Secured Parties (as
hereinafter defined) and as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the “Administrative
Agent” and, together with the Collateral Agent, the “Agents”) for the Lender
Parties (as hereinafter defined), and U.S. Bank National Association, as
syndication agent (the “Syndication Agent”).

PRELIMINARY STATEMENTS:

(1) The Parent, the Borrower, the lenders party thereto (the “Existing
Lenders”), and the Agents are parties to the Amended and Restated Credit
Agreement, dated as of July 29, 2011 (as heretofore amended or otherwise
modified, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders extended credit to the Borrower consisting of a revolving credit
facility, with subfacilities for the issuance of letters of credit and swing
line loans; and

(2) The Borrower has requested that the Agents, the Lenders and the Lender
Parties (as hereinafter defined) amend and restate the Existing Agreement in
accordance with the terms of this Agreement.

(3) The proceeds of the Revolving Credit Facility (as hereinafter defined) are
to be used from time to time to pay fees and expenses pursuant to this Agreement
and the other Loan Documents (as hereinafter defined), for working capital, and
for other general corporate purposes (including Capital Expenditures and
Permitted Acquisitions) of the Parent and its Subsidiaries.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account(s)” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, or (b) for services rendered or to be rendered. The term
“Account” does not include (a) rights to payment evidenced by chattel paper or
an instrument, (b) commercial tort claims, (c) deposit accounts, (d) investment
property, or (e) letter-of-credit rights or letters of credit.

“Account Debtor” means the Person obligated on an Account.



--------------------------------------------------------------------------------

“Additional Revolving Credit Commitments Effective Date” has the meaning
specified in Section 2.18(b).

“Additional Guarantor” has the meaning specified in Section 8.05.

“Additional Revolving Credit Advances” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.18.

“Additional Revolving Credit Commitment Amendment” has the meaning specified in
Section 2.18(b).

“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Advances
pursuant to Section 2.18.

“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Advances.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, a Protective Advance or an Additional Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person by contract or other
agreement.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Aggregate Commitments” means the Commitments of all of the Lenders.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreement, (a) for any date on or after the
date such Hedge Agreement has been closed out and termination value determined
in accordance therewith, such termination value, and (b) for any date prior to
the date referenced in clause (a), the amount determined as the mark-to-market
value for such Hedge Agreement, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Hedge Agreement (which may include a Lender or any Affiliate of a Lender).

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means a percentage per annum determined by reference to the
amount of Excess Availability as set forth below:

 

Excess Availability

   Base Rate Advances     Eurodollar Rate Advances  

Level I

Greater than or equal to 66% of the Borrowing Base

     0.50 %      1.50 % 

Level II

Less than 66% of the Borrowing Base but greater than or equal to 33% of the
Borrowing Base

     0.75 %      1.75 % 

Level III

Less than 33% of the Borrowing Base

     1.00 %      2.00 % 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the average monthly amount of Excess Availability calculated by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.03(m) and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the average
monthly amount of Excess Availability calculated by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.03(m) prior to the first day of each Interest Period for such Advance;
provided, however, that the Applicable Margin shall be at Level III for so long
as the Borrower has not submitted to the Administrative Agent the Borrowing Base
Certificate at the times required to be delivered hereunder.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment at such time, (b) the Letter of
Credit Facility, (i) the Issuing Bank and (ii) if the other Revolving Credit
Lenders have made Letter of Credit Advances pursuant to Section 2.03(d) that are
outstanding at such time, each such other Revolving Credit Lender and (c) the
Swing Line Facility, (i) the Swing Line Bank and (ii) if the other Revolving
Credit Lenders have made Swing Line Advances pursuant to Section 2.02(b) that
are outstanding at such time, each such other Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

“Arranger” means WFB, in its capacity as sole lead arranger and sole book
manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 9.07 and in substantially the form of Exhibit C hereto or any other form
approved by the Administrative Agent and the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

3



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount for which such Letter of Credit may be honored (assuming compliance at
such time with all conditions to drawing).

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, (d) Factored Receivables,
and (e) supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable purchases.

“Bank Product Reserves” means such reserves as the Agents from time to time
determines in their Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by WFB as its “prime rate”, with the understanding that the “prime rate”
is a rate set by WFB based upon various factors including WFB’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by WFB shall take effect
at the opening of business on the day specified in the public announcement of
such change;

(b)  1⁄2 of 1% per annum above the Federal Funds Rate; and

(c) 1% above the Eurodollar Rate (based on an interest period of one month).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Borrowing Base” means, at any time, the sum of

(a) the product of the Inventory Advance Rate at such time and the Net Orderly
Liquidation Value of the Eligible Inventory of the Loan Parties at such time,
plus

 

4



--------------------------------------------------------------------------------

(b) the product of the Credit Card Advance Rate at such time and the face amount
of Eligible Credit Card Receivables of the Loan Parties at such time, plus

(c) 100% of Borrowing Base Eligible Cash Collateral, minus

(c) the aggregate amount of all Reserves at such time.

“Borrowing Base Certificate” means a certificate of the Borrower on behalf of
the Loan Parties, signed by a Responsible Officer of the Borrower, in the form
of Exhibit F (or another form which is mutually acceptable to the Collateral
Agent and the Borrower).

“Borrowing Base Eligible Cash Collateral” means Eligible Cash Collateral that is
maintained in an account at WFB or its affiliates in an amount at any time not
in excess of 20% of the Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

“Capital Expenditures” means, for any Person for any period, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person. For purposes of this definition, “Capital Expenditures”
shall not include expenditures (i) made to restore, replace, rebuild, develop,
maintain, improve or upgrade property, to the extent such expenditure is made
with, or subsequently reimbursed out of, insurance proceeds, indemnity payments,
condemnation awards (or payments in lieu thereof) or damage recovery proceeds or
other settlements relating to any damage, loss, destruction or condemnation of
such property, (ii) constituting reinvestment of the net proceeds of any
Transfer, to the extent permitted hereunder, (iii) made by the Parent or any of
its Subsidiaries as payment of the consideration for Permitted Acquisitions or
any other Permitted Investment, (iv) made by Parent or any of its Subsidiaries
to effect leasehold improvements to any property leased by Parent or any of its
Subsidiaries as lessee, to the extent that such expenses have been reimbursed in
cash by the landlord, (v) actually paid for by a third party (excluding any Loan
Party or any of its Subsidiaries) and for which no Loan Party or any of its
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other person (whether before, during or after such period), or (vi) made with
the cash proceeds from the sale or issuance of Qualified Capital Stock of Parent
(or any direct or indirect holding company of Parent).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(k).

“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Permitted
Liens and Liens created under the Collateral Documents and, in each case, having
a maturity of not greater than one year from

 

5



--------------------------------------------------------------------------------

the date of issuance thereof: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) readily marketable direct obligations of
any member of the European Economic Area, Switzerland or Japan, or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of such country, and, at the time of acquisition thereof having
a credit rating of at least AA- (or the equivalent grade) by Moody’s or Aa3 by
S&P, (c) marketable general obligations issued by any state of the United States
or any political subdivision thereof or any or any instrumentality thereof that
is guaranteed by the full faith and credit of such state and, at the time of
acquisition thereof having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P, (d) insured certificates of deposit, time
deposits, eurodollar time deposits or overnight time deposits with any
commercial bank that is organized under the laws of the United States or any
State thereof, any member of the European Economic Area, Switzerland or Japan
and has combined capital and surplus of at least $500 million, (e) commercial
paper issued by any Lender or any corporation organized under the laws of any
State of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P, (f) repurchase
agreements and reverse repurchase agreements with a duration of not more than 30
days for underlying securities of the types set forth in clauses (a) through
(e) entered into with any financial institution meeting the specifications in
clause (d) above, (g) auction rate securities or (h) Investments in money market
funds, of which at least 95% of the portfolios are limited solely to Investments
of the character, quality and maturity described in clauses (a) through (f) of
this definition. With respect to any Foreign Subsidiary, “Cash Equivalents”
shall also include any Investment substantially comparable to the foregoing but
in the currency of the jurisdiction of organization of such Subsidiary, Euros or
U.S. Dollars.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender and that enters into a Secured Cash Management Agreement.

“Cash Management Reserves” means the amount of reserves as the Administrative
Agent determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated credit exposure of the Loan Parties with respect to Cash
Management Services then provided or outstanding; provided that, in order to
qualify as Cash Management Reserves, the method of calculation of such reserves
must be established on or substantially contemporaneously on the date that any
Lender or any of its respective Affiliates provides the applicable Cash
Management Service or promptly after any amendment to the terms and conditions
of such Cash Management Service.

“Cash Management Services” means any cash management services or facilities, if
any, provided to the Borrower and its Subsidiaries by any Lender or any of its
respective Affiliates, including, without limitation: (a) ACH transactions,
(b) controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) credit or debit cards, (d) credit card
processing services, and (e) purchase cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

6



--------------------------------------------------------------------------------

“CFC” shall mean (i) a Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Internal Revenue Code or (ii) a
Subsidiary that has no material assets other than the Equity Interests or debt
of one or more Subsidiaries that are CFCs.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13(d)-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of Voting Interests (or other securities convertible into such
Voting Interests) representing 50% or more of the combined voting power of all
Voting Interests of the Parent; or (b) during any period of up to 12 consecutive
months, Continuing Directors shall cease for any reason to constitute a majority
of the board of directors of the Parent. As used in this definition of “Change
of Control”, Parent shall be deemed to be a reference to Parent, or any direct
or indirect holding company of Parent.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, each of the collateral documents, instruments and agreements
delivered pursuant to Section 5.01(j) under this Agreement and
Section 5.01(j) of the Existing Credit Agreement, and each other agreement that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the Issuing Bank.

“Commitment” means, with respect to any Revolving Credit Lender at any time, the
commitment of such Revolving Credit Lender to make Advances to the Borrowers in
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Commitment,”
as such amount may be reduced at or prior to such time pursuant to Section 2.05
or increased at or prior to such time pursuant to Section 2.18.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

7



--------------------------------------------------------------------------------

“Confidential Information” means information that any Loan Party or its
Subsidiaries furnishes to any Agent or any Lender Party, but does not include
any such information that is or becomes generally available to the public other
than as a result of a breach by such Agent or any Lender Party of its
obligations hereunder or that is or becomes available to such Agent or such
Lender Party from a source other than the Loan Parties who is not subject to any
legally binding obligation to any Loan Party or its Subsidiaries to keep such
information confidential.

“Consolidated” refers to the consolidation of the accounts, financial condition
or operating results of a Person and its Subsidiaries in accordance with GAAP;
provided that for purposes of this Agreement and the other Loan Documents, when
used with respect to the Loan Parties, the term “Consolidated” shall not include
the accounts of any Foreign Subsidiaries.

“Continuing Directors” means in the case of the Parent and, with respect to any
period, the directors of the Parent on the first day of such period and each
other director if, in each case, such other director’s nomination for election
to the board of directors of the Parent is recommended by at least a majority of
the then Continuing Directors.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Credit Card Advance Rate” means 90%.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, private
label cards, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc. and other issuers approved
by the Agent in its Permitted Discretion.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Loan Parties at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the gift certificate or gift card
to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Loan Parties.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Loan Party, a third party logistics provider,
customs broker,

 

8



--------------------------------------------------------------------------------

freight forwarder, consolidator or carrier, and the Agent, in which the third
party logistics provider, customs broker, freight forwarder, consolidator or
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Agent and agrees, upon
notice from the Agent, to hold and dispose of the subject Inventory solely as
directed by the Agent.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days, deferred compensation and straight line rent and landlord
allowance in each case incurred in the ordinary course of such Person’s
business), (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person, (e) all Obligations of such
Person as lessee under Capitalized Leases, (f) the maximum amount of all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person with respect to Disqualified
Stock, (h) net Obligations of such Person in respect of Hedge Agreements, valued
at the Agreement Value thereof, (i) all Guaranteed Debt and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations; but limited in amount to the lesser of (i) the fair market value of
such property or (ii) the amount of such indebtedness or other payment
obligations.

Notwithstanding anything to the contrary contained herein, Debt shall not
include (i) any amounts relating to preferred equity (other than Disqualified
Stock), employee consulting arrangements, accrued expenses, deferred rent (other
than Capitalized Leases), deferred taxes, obligations under employment
agreements, unredeemed gift card deferred revenue and deferred compensation,
(ii) in connection with the existing letters of credit or any Permitted
Acquisition or other acquisition otherwise permitted hereunder or consented to
by the Lenders or consummated prior to the Effective Date, (A) reimbursement
obligations in respect of such existing letters of credit or any letter of
credit assumed in such Permitted Acquisition or other acquisition the payment of
which is either fully (x) backed by a letter of credit or (y) cash
collateralized, or (B) post-closing purchase price adjustments, earn-outs or
similar obligations that are dependent upon the performance of the acquisition
target after such closing to which the seller in such Permitted Acquisition or
acquisition may become entitled, (iii) contingent obligations incurred in the
ordinary course of business, (iv) non-recourse obligations under or in respect
of securitization transactions, (v) customary payables with respect to money
orders or wire transfers, (vi) the obligations of any Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations
would be required to be classified and accounted for as an operating lease under
GAAP as existing on the Effective Date (whether or not such lease exists on the
Effective Date or hereafter arises) and (vii) Excluded Leases. Notwithstanding
anything to the contrary, the financial ratios and related definitions set forth
in the Loan Documents shall be computed to exclude the application of Financial
Accounting Standards No. 133, 150 or 123r (to the extent that the pronouncements
in Financial Accounting Standards No. 123r result in recording an equity award
as a liability on the consolidated balance sheet of Parent and its Subsidiaries
in the circumstance where, but for the application of the pronouncements, such
award would have been classified as equity) and related interpretations to the
extent such effects would otherwise increase or decrease an amount of Debt for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Debt.

 

9



--------------------------------------------------------------------------------

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (a) the outstanding principal amount of all Debt of the type referred to
in clauses (a), (c) and (e) of the definition of “Debt”, (b) all reimbursement
Obligations at such date of such Person under acceptance, letter of credit or
similar facilities at such date for amounts that have been drawn under such
facilities and (c) all Synthetic Debt of such Person at such date; provided,
however, for purposes of calculating Debt for Borrowed Money, the amount of the
Revolving Credit Advances included therein shall be equal to the average daily
outstanding balance of such Revolving Credit Advances during the twelve
(12) month period ended on such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulting Lender” means, at any time, any Lender Party that (a) has failed to
fund any amounts required to be funded by it under this Agreement within one
(1) Business Day of the date that it is required to do so under this Agreement
(including the failure to make available to the Administrative Agent amounts
required pursuant to a settlement or to make a required payment in connection
with a Letter of Credit Advance), (b) notified the Borrower, the Administrative
Agent, or any Lender Party in writing that it does not intend to comply with all
or any portion of its funding obligations under this Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by the Administrative Agent) under which it has committed
to extend credit, (d) failed, within one (1) Business Day after written request
by the Administrative Agent, to confirm that it will comply with the terms of
the Agreement relating to its obligations to fund any amounts required to be
funded by it under the Agreement, (e) otherwise failed to pay over to the
Administrative Agent or any other Lender Party any other amount required to be
paid by it under the Agreement within one (1) Business Day of the date that it
is required to do so under the Agreement, or (f) shall take any action or be the
subject of any action or proceeding of a type described in Section 6.01(f).

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Disqualified Stock” means any Equity Interest that, by its terms, matures or is
Redeemable, in whole or in part, on or prior to the date that is 91 days after
the Termination Date. The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement shall be the maximum amount that the
Loan Parties may become obligated to pay upon such maturity of, or pursuant to
such Redeemable provisions in respect of, such Disqualified Stock.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EBITDA” means, for any period and with respect to Parent and its Subsidiaries,
Consolidated Net Income of such Person for such period, plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income (except with respect to items (xiv) and (xxi), the sum of

(i) Consolidated interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Debt (including the Advances hereunder and any other Debt
permitted under Section 5.02(b) hereof) of such Person for such period,

(ii) Consolidated income tax (and franchise tax in the nature of income tax)
(including federal, state, local, franchise, excise and foreign income tax)
expense and foreign withholding tax expense, in each case for such period, and
any state single business unitary or similar tax of such Person for such period,
including any penalties and interest relating to any tax examinations for such
period, determined on a consolidated basis in accordance with GAAP,

(iii) depreciation and amortization expense (including amortization or
impairment of intangibles (including goodwill) and organization costs) for such
period (excluding amortization expense attributable to a prepaid cash item
(except for deferred finance charges) that was paid in a prior period) of such
Person for such period,

(iv) any other non-cash deductions, losses, charges or expenses made in
determining Consolidated Net Income (but excluding any such non-cash charge in
respect of an item that increased Consolidated Net Income in a prior period (to
the extent of such increase)) of such Person for such period (including, without
limitation, purchase accounting adjustments to revenue or expenses under ASC 805
or similar acquisition accounting under GAAP or similar provisions under GAAP),

(v) any extraordinary losses (determined on a Consolidated basis in accordance
with GAAP) and unusual or non-recurring expenses or charges, incurred in such
period,

(vi) any Transaction Expenses paid in such period,

(vii) fees, costs, charges and expenses incurred in connection with any
consummated, anticipated, unsuccessful or attempted equity offering, issuance or
repurchase, other equity issuance, Investment, acquisitions permitted under
Section 5.02(f), Excluded Issuances, recapitalizations, Transfers or incurrence
of Debt permitted under Article V hereunder or debt issuance (including a
refinancing or replacing thereof, whether or not successful), Restricted Payment
(including (y) cash stay bonuses paid to employees, severance and reorganization
costs and expenses in connection with any Permitted Investment and other
acquisitions or investments permitted hereunder and (z) fees, costs and expenses
incurred in connection with the de-listing of a company as a public filer or
public targets and compliance with public company requirements in connection
with any Permitted Investment and other acquisitions or investments permitted
hereunder), other disposition, consolidation, repayment of Indebtedness or
recapitalization or the breakage of any hedging arrangement permitted hereunder
or the incurrence of Debt permitted to be incurred hereunder (including a
refinancing thereof) (in each case, whether or not successful), including such
fees, expenses, costs or charges related to (i) the offering, syndication,
assignment and administration of the loans under the Loan Documents and any
other credit facilities

 

11



--------------------------------------------------------------------------------

(including, and together with, fees, expenses, costs or charges of any ratings
agency) and (ii) any refinancing, extension, waiver, forbearance, amendment or
other modification of the Loan Documents and any other credit facilities or any
other definitive documentation for any equity otherwise permitted hereunder (in
each case, whether consummated, anticipated, unsuccessful, attempted or
otherwise) (for the purposes of this definition, each a “Permitted Item”),

(viii) [intentionally omitted],

(ix) foreign exchange losses recorded in “other income” and net non-cash
exchange, translation or performance losses relating to foreign currency
transactions and currency fluctuations,

(x) expenses in connection with earn-out obligations,

(xi) any one-time payments made related to any Permitted Item, including,
without limitation, one-time compensation charges, stay bonuses paid to existing
management and severance cost,

(xii) expenses incurred to the extent reimbursable by third parties pursuant to
indemnification, reimbursement, guaranty or purchase price adjustment provisions
and either so collected or reasonably expected to be so collected,

(xiii) all losses (determined on a Consolidated basis in accordance with GAAP)
during such period resulting from the sale or disposition of any asset of Parent
or any Subsidiary outside the ordinary course of business,

(xiv) proceeds received from business interruption insurance, in each case, with
respect to such measurement period,

(xv) non-cash expenses resulting from the grant or periodic remeasurement of
stock options or other equity-related incentives (and, for the avoidance of
doubt, including any non-cash expenses related to any stock option or other
equity-related incentives resulting from the acceleration of vesting in the
event of a change in control) to any director, officer, employee, former
employee or consultant of Parent or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of Parent,

(xvi) (a) salary, benefit and other direct savings resulting from workforce
reductions implemented or reasonably expected to be implemented within the
following twelve (12) months and severance related thereto and (b) restructuring
charges, business optimization costs and expenses, integration costs, retention,
recruiting, relocation and signing bonuses and expenses, accruals or reserves,
in each case, in connection with the Permitted Acquisitions or any other
Permitted Investment (including restructuring costs related thereto, adjustments
to existing reserves, any one time expense relating to enhanced accounting
function and the closure and/or consolidation of facilities and existing lines
of business),

(xvii) losses in respect of post-retirement benefits, as a result of the
application of FASB 106 (or any successor provision thereof),

(xviii) losses during such period in connection with the extinguishment,
retirement or write-off of Debt,

 

12



--------------------------------------------------------------------------------

(xix) directors’ fees and expenses paid or accrued,

(xx) (a) the amount of any loss from stores which have been closed or identified
to be closed, and (b) costs and expenses related to new store, distribution
center and other facility openings in an aggregate amount not to exceed $100,000
with respect to any such location, and in any event not to exceed $5,000,000 in
any twelve (12) fiscal month period, and

(xxi) solely for purposes of Section 5.05, any Specified Equity Contribution,
minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income of such Person, any non-cash gains included in
Consolidated Net Income of such Person for such period (other than any gains
which represent the reversal of an accrual or reserve for a potential cash item
that reduced EBITDA in any prior period), minus (c) without duplication and to
the extent included in determining such Consolidated Net Income of such Person,
any extraordinary gains and unusual or non-recurring gains for such period, all
determined on a Consolidated basis in accordance with GAAP, minus (d) without
duplication and to the extent included in determining such Consolidated Net
Income of such Person, foreign exchange gains recorded in “other income”, minus
(e) without duplication and to the extent included in determining such
Consolidated Net Income of such Person, all gains during such period resulting
from the sale or disposition of any asset of Parent or any Subsidiary outside
the ordinary course of business, minus (f) without duplication and to the extent
included in determining such Consolidated Net Income of such Person, the amount
of any gain in respect of post-retirement benefits as a result of the
application of FASB 106 (or any successor provision thereof).

For purposes of calculating any financial ratio or test, EBITDA shall be
calculated, without duplication, giving effect to the trailing twelve (12) month
pro forma results for acquisitions and investments permitted hereunder
(including the commencement of activities constituting such business) and
material dispositions permitted hereunder (including the termination or
discontinuance of activities constituting such business) of business entities or
properties or assets, constituting a division or line of business of any
business entity, division or line of business that is the subject of any such
acquisition or disposition, and operational changes permitted hereunder, and any
financial ratio or test shall, without duplication, give effect to the trailing
twelve (12) month results for any retirement, extinguishment or repayment of
Debt and any Debt incurred or assumed by Parent or any of its Subsidiaries in
connection with such pro forma transaction (and all Debt so incurred or assumed
shall be deemed to have borne interest (x) in the case of fixed rate Debt, at
the rate applicable thereto or (y) in the case of floating rate Debt, at the
rates which were or would have been applicable thereto during the period when
such Debt was or was deemed to be outstanding), in each case, as if any such
transaction occurred at the beginning of the applicable period.

In addition, EBITDA for any Measurement Period will be determined after giving
effect to any identifiable cost savings or demonstrable synergies resulting from
any acquisition consummated during such Measurement Period or related to
operational changes or adjustments (including restructurings, buy outs of leases
of real property, headcount reductions, severance associated with headcount
reductions, transition and integration of operations, reorganizations, operating
expense reductions, operating improvements and similar restructuring
initiatives), as if such cost savings, synergies, changes or adjustments had
occurred at the beginning of the Measurement Period, (i) that are recommended by
a due diligence quality of earnings report made available to the Administrative
Agent prepared by (A) a nationally recognized accounting firm or (B) any other
accounting firm that shall be reasonably acceptable to the Administrative Agent
(it being understood and agreed that the “Big Four” accounting firms are
acceptable to the

 

13



--------------------------------------------------------------------------------

Administrative Agreement), (ii) determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Exchange Act, or (iii) reasonably
expected to be realized within twelve (12) months following the closing thereof
or following such event or action on a pro forma basis and, with respect to this
subclause (iii), (x) certified by a Responsible Officer of the Borrower to
Administrative Agent to have been determined in good faith and reasonably
anticipated by the Borrower to be realizable within twelve (12) months
thereafter or (y) solely with respect to operational changes that are not
associated with any such transaction, such operational changes shall be limited
to those for which reasonable steps have been taken or have begun to be taken
for realizing such savings and are factually supportable and reasonably
identifiable.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than an individual)
approved by (w) the Administrative Agent, (x) the Issuing Bank, (y) the Swing
Line Bank and (z) unless an Event of Default under Section 6.01(a) and (f) has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided, however, that neither any Loan
Party nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee
under this definition.

“Eligible Cash Collateral” means only such unrestricted cash and Cash
Equivalents (a) that are maintained in a deposit or investment account
specifically and solely used for purposes of holding such cash or Cash
Equivalents, which account is subject to a first priority perfected security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties (subject to Permitted Liens that do not have priority over the Lien of
the Collateral Agent (other than inchoate or other Liens arising by operation of
law and Liens described in clause (x) of the definition of “Permitted Liens”)),
and (b) for which the Collateral Agent shall have received evidence, in form and
substance reasonably satisfactory to Collateral Agent, of the amount of such
cash or Cash Equivalents held in such deposit or investment account as of the
applicable date of the calculation of Availability by the Collateral Agent.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination, as determined by the Administrative Agent in its Permitted
Discretion: such Credit Card Receivable (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Loan Party, and (ii) in each case is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (l) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, such Credit Card Receivable shall indicate no Person
other than a Loan Party as payee or remittance party. In determining the amount
to be so included, the face amount of a Credit Card Receivable shall be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that a Loan Party may be obligated to
rebate to a customer, a Credit Card Issuer or Credit Card Processor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Credit Card Receivable
but not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable. Any Credit Card Receivable meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables, but only as long as such Credit Card
Receivables are not included within any of the following categories as
determined by Administrative Agent in its

 

14



--------------------------------------------------------------------------------

Permitted Discretion, in which case such Credit Card Receivables shall not
constitute an Eligible Credit Card Receivable:

(a) Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale, or for such longer period(s) as may be
approved by the Administrative Agent in its Permitted Discretion;

(c) Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
(i) Liens granted to the Collateral Agent for its own benefit and the benefit of
the other Secured Parties pursuant to the Collateral Documents, and
(ii) Permitted Liens (other than any Liens under clauses (i) or (j) of the
definition of “Permitted Liens”));

(d) Credit Card Receivables that are not subject to a first priority (except as
permitted in clauses (c) or (e) in this definition) security interest in favor
of the Collateral Agent for its own benefit and the benefit of the other Secured
Parties (the foregoing not being intended to limit the Permitted Discretion of
the Administrative Agent to change, establish or eliminate any Reserves on
account of any such Liens to the extent permitted hereunder);

(e) Credit Card Receivables which are disputed, or with respect to which a
claim, counterclaim, offset or chargeback (other than chargebacks in the
ordinary course by the Credit Card Issuer or Credit Card Processor) has been
asserted, by the related credit card processor (but only to the extent of such
dispute, counterclaim, offset or chargeback);

(f) Except as otherwise approved by the Administrative Agent in its Permitted
Discretion, Credit Card Receivables as to which the Credit Card Issuer or Credit
Card Processor has the right under certain circumstances to require a Loan Party
to repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

(g) Except as otherwise approved by the Administrative Agent in its Permitted
Discretion in an aggregate amount not to exceed $10,000,000 (such approval not
to be unreasonably withheld), Credit Card Receivables arising from any private
label credit card program of the Loan Parties;

(h) Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;

(i) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(j) [reserved];

(k) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection; and

(l) [reserved].

 

15



--------------------------------------------------------------------------------

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) Which has been shipped from a foreign location for receipt by a Loan Party,
but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(b) For which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;

(c) For which an acceptable bill of lading or other document of title reasonably
acceptable to the Administrative Agent has been issued, and in each case as to
which the Administrative Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Administrative Agent, by the delivery of a Customs
Broker/Carrier Agreement);

(d) Which is insured to the reasonable satisfaction of the Administrative Agent
in its Permitted Discretion (including, without limitation, marine cargo
insurance);

(e) For which payment of the purchase price has been made by such Loan Party or
the purchase price is supported by a Commercial Letter of Credit; and

(f) Which otherwise would constitute Eligible Inventory;

provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation, stoppage in transit or any event
has occurred or is reasonably anticipated by the Administrative Agent to arise
which may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory.

“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible In-Transit Inventory, and (b) other items of Inventory
of a Loan Party in each case that are not excluded as ineligible by virtue of
one or more of the criteria set forth below (without duplication of any Reserves
established by the Administrative Agent) and that are reflected in the most
recent Borrowing Base Certificate delivered to the Administrative Agent. Except
as otherwise agreed by the Administrative Agent, in its Permitted Discretion
after completion of an updated field examination and appraisal, none of the
following shall be deemed to be Eligible Inventory:

(a) Inventory with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent for its own benefit and the benefit of the other Secured
Parties pursuant to the Collateral Documents and Permitted Liens (other than any
Liens under clauses (i) or (j) of the definition of “Permitted Liens”)), or is
leased by or is on consignment to a Loan Party, or that is not solely owned by a
Loan Party;

(b) Inventory that (i) is not located in the United States of America (excluding
territories or possessions of the United States) (other than Eligible In-Transit
Inventory) or (ii) is stored at a leased or rented location (other than a retail
store location) where the aggregate value of Inventory exceeds $250,000, unless
the Administrative Agent has given its prior consent

 

16



--------------------------------------------------------------------------------

thereto or unless either (x) a Collateral Access Agreement in respect of such
location has been delivered to the Administrative Agent or (y) Reserves
reasonably satisfactory to the Administrative Agent have been established with
respect thereto (provided that the Loan Parties shall use commercially
reasonable efforts to ensure that the aggregate value of all Inventory stored at
such leased or rented location and not deemed “Eligible Inventory” shall not
exceed $5,000,000 at any one time outstanding), (iii) is stored with a bailee or
warehouseman where the aggregate value of Inventory exceeds $250,000, unless
either (x) an acknowledged bailee waiver letter which is in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent has
been received by the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent in its Permitted Discretion have been
established with respect thereto (provided that the Loan Parties shall use
commercially reasonable efforts to ensure that the aggregate value of all
Inventory stored with a bailee or warehouseman and not deemed “Eligible
Inventory” shall not exceed $5,000,000 at any one time outstanding),

(c) Inventory that represents goods which (i) are damaged, defective, “seconds”,
or otherwise unmerchantable, (ii) are to be returned to the vendor and which is
no longer reflected in the Loan Parties’ stock ledger, (iii) are obsolete or
slow moving, or special-order items, work in process, raw materials, or that
constitute spare parts, shipping materials or supplies used or consumed in a
Borrower’s business, or (iv) are bill and hold goods;

(d) Except as otherwise agreed by the Administrative Agent in its Permitted
Discretion, Inventory that represents goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Collateral Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to (i) Permitted Liens having priority
by operation of applicable law or (ii) with respect to which Permitted Liens the
Administrative Agent may establish Reserves in the exercise of its Permitted
Discretion pursuant to Section 2.17);

(f) Inventory that is not insured in compliance with the provisions of
Section 5.01(d) hereof;

(g) Inventory which consists of samples, labels, bags (other than handbags),
packaging materials, and other similar non-merchandise categories;

(h) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Loan Party
or any of its Subsidiaries has received written notice of a dispute in respect
of any such agreement and which dispute purports to prohibit or materially limit
the Loan Parties or any of its Subsidiaries from using such license, patent,
royalty, trademark, trade name or copyright or from selling such Inventory;

(i) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Loan Party has accepted a deposit therefor; and

(j) Inventory acquired pursuant to Section 5.02(f), unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Investment and has established an Inventory Advance Rate and
Inventory Reserves (if applicable) therefor and (B) such other due diligence as
the Administrative Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to the Administrative Agent in its
Permitted Discretion. As long as

 

17



--------------------------------------------------------------------------------

the Administrative Agent has received reasonable prior notice of such
acquisitions under Section 5.02(f) and the Loan Parties reasonably cooperate
(and cause the Person being acquired to reasonably cooperate) with the
Administrative Agent, the Administrative Agent shall use reasonable best efforts
to complete such due diligence and a related appraisal on or prior to the
closing date of such acquisition under Section 5.02(f).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any violation of, or liability under, any Environmental
Law, or an Environmental Permit or arising from an alleged injury or threat to
the environment, or to health and safety with regard to exposure to Hazardous
Materials, including, without limitation, and to the extent arising from the
foregoing, by any governmental or regulatory authority or third party for
enforcement, cleanup, removal, response, remedial or other actions, damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction or decree
relating to pollution or protection of the environment, natural resources or
exposure of any individual to Hazardous Material, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 4001(a)(14) of ERISA.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan

 

18



--------------------------------------------------------------------------------

Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“Escrow Bank” has the meaning specified in Section 2.15(c).

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to any Eurodollar Rate Advance, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Advance, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Eurodollar Rate will be adjusted automatically as of the effective date of
any change in the Statutory Reserve Rate.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Availability” means, at any time, the amount, if any, by which (a) the
Loan Cap exceeds (b) the aggregate amount of Used Commitments at such time.

“Excluded Issuance” shall mean (i) an issuance and sale of Qualified Capital
Stock of the Parent (or any direct or indirect holding company of the Parent) or
Subordinated Debt to the shareholders (or any other stockholder exercising
preemptive rights triggered by such issuance), to the extent such Qualified
Capital Stock or Subordinated Debt is used, or the net cash proceeds thereof
shall be, within 90 days of the consummation of such issuance and sale, used or
committed to be used (and so used within 180 days of consummation), without
duplication, to finance Capital Expenditures or one or more permitted
Investments permitted under Section 5.02(f) and (ii) an issuance and sale of
Qualified Capital Stock of the Parent (or any direct or indirect holding company
of the Parent) to satisfy legal requirements regarding the issuance of a de
minimis amount of shares.

 

19



--------------------------------------------------------------------------------

“Excluded Leases” means (i) that certain Lease dated as of May 18, 2012 by and
between 1552 Broadway Retail Owner LLC and Express, LLC relating to the property
located at 1552 Broadway and 1560 Broadway, New York, New York 10036 and
(ii) that certain Retail Lease dated as of November 15, 2011 by and between
Handerly Hotels, Inc. and Express, LLC relating to the property located at 301
Geary Street, San Francisco, California 94108, in each case, as amended,
restated, modified or supplemented from time to time.

“Excluded Subsidiary” means (i) any CFC, (ii) any Subsidiary of a CFC, or
(iii) any Subsidiary of the Parent that is organized under the laws of a
jurisdiction located inside the United States that is not a Material Subsidiary;
provided that all Excluded Subsidiaries covered by this clause (iii) shall not
represent, in the aggregate, more than 5% of EBITDA or 5% of Consolidated
tangible assets of the Parent and its Subsidiaries and the Parent shall be
obligated to designate one or more Subsidiaries that would otherwise qualify as
Excluded Subsidiaries covered by this clause (iii) as Material Subsidiaries in
order to comply with the terms of this proviso.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.

“Excluded Taxes” means, with respect to any Payee, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case, of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Loan Party is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Lead
Borrower under Section 9.12), any withholding tax that is imposed on amounts
payable hereunder at the time such Payee becomes a party hereto (or designates a
new Lending Office) or is attributable to such Payee’s failure or inability
(other than as a result of a change in law) to comply with Section 2.12, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Applicable Lending Office (or assignment),
to receive additional amounts from the Loan Parties with respect to such
withholding tax pursuant to Section 2.12(a), (d) any U.S. federal, state or
local backup withholding tax, and (e) any U.S. federal withholding tax imposed
under FATCA.

“Existing Advances Indebtedness” has the meaning specified in Section 2.01.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Debt” means such Debt set forth on Schedule 5.02(b).

“Existing Lender” has the meaning specified in the recitals to this Agreement.

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and set forth on Schedule III.

“Extraordinary Receipt” means any cash amount actually received by any Loan
Party (net of all out of pocket fees, costs, legal fees, court costs, taxes and
other expenses incurred by any Loan Party in connection with the collection,
litigation, adjudication, arbitration, receipt or recovery of any such
Extraordinary Receipt, in each case to the extent such amounts are not deducted
in calculating Consolidated Net Income) that is not received in the ordinary
course of business and which is received as a result of proceeds of casualty
insurance and condemnation awards (and payments in lieu thereof); provided,
however, that an Extraordinary Receipt shall not include cash receipts received
from proceeds of insurance or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards are received by any Person in respect
of any third party claim against such Person and applied to pay (or to reimburse
such Person for its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility, as the context may require.

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with WFB or any
of its Affiliates pursuant to a factoring arrangement or otherwise with the
Person that sold the goods or rendered the services to the Loan Party which gave
rise to such Account.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with) and any
current or future regulations or other official interpretations thereof, any
intergovernmental agreements and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to WFB on such
day on such transactions as determined by the Administrative Agent.

“Fee Letter” means, the fee letter dated April 24, 2015 among the Borrower, the
Lead Arranger, and the Agents, as amended.

“Fiscal Quarter” means any fiscal quarter of the Parent and its Consolidated
Subsidiaries ending on the dates set forth on Schedule IV hereto, as such
schedule may be updated from time to time by delivery of a new Schedule IV
hereto to the Administrative Agent.

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on the Saturday closest to January 31 in any calendar year.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payment on Debt for Borrowed Money,
plus expense for taxes paid in cash (net of any cash refund in respect of income
taxes actually received during such period), all calculated for the Parent and
its Subsidiaries on a Consolidated basis.

 

21



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of a
Fiscal Quarter for the most recently completed Measurement Period, of (i) EBITDA
minus the unfinanced portion of Capital Expenditures to (ii) Fixed Charges, all
calculated for the Parent and its Subsidiaries on a Consolidated basis.

“Foreign Lender” means a Payee that is not a United States person within the
meaning of Code Section 7701(a)(30).

“Foreign Subsidiary” means a Subsidiary of the Parent that is organized under
the laws of a jurisdiction located outside of the United States.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement,
(c) the grant of any Lien on any assets of such Person securing any Debt or
other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien) or (d) any Obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the

 

22



--------------------------------------------------------------------------------

term “Guaranteed Debt” shall not include any product warranties or other
ordinary course contingent obligations incurred in the ordinary course of
business, including indemnities. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guaranteed Debt) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

“Guarantors” means the Parent and the Subsidiary Guarantors.

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or explosive or radioactive substances or as a pollutant or contaminant
under any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means Taxes imposed with respect to any Loan Document or any
payment thereunder other than Excluded Taxes.

“Initial Issuing Bank” means the bank listed on the signature pages hereof as
the Initial Issuing Bank.

“Initial Lender Parties” means the Initial Issuing Bank, the Initial Lenders and
the Initial Swing Line Bank.

 

23



--------------------------------------------------------------------------------

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Swing Line Bank” means the bank listed on the signature pages hereof as
the Initial Swing Line Bank.

“Insufficiency” means, with respect to any Plan, the amount, if any, of a Plan’s
accumulated benefit obligation (determined in accordance with GAAP) in excess of
the Plan’s fair value of assets.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Interest Expense” means, for any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with Debt for Borrowed Money or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements, but excluding any
interest paid-in-kind or capitalized interest, or non-cash or deferred interest
financing costs and to the extent directly related to the Transaction, debt
issuance costs, debt discount or premium and other financing fees and expenses,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP minus (d) the sum of
(i) Consolidated net gains of such Person and its Subsidiaries under Hedge
Agreements (but excluding any unrealized gains) and (ii) interest income during
such period (excluding any portion of interest income representing accruals of
amounts received in a previous period), in each case of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility or the Termination Date unless, after giving
effect to such selection, the aggregate principal amount of Base Rate Advances
and of Eurodollar Rate Advances having Interest Periods that end on or prior to
such principal repayment installment date or Termination Date for such Facility
shall be at least equal to the aggregate principal amount of Advances under such
Facility due and payable on or prior to such date;

 

24



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party from a location outside of the continental United States to a location of
a Loan Party that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all Inventory referred to in Section 1(b) of the Security
Agreement.

“Inventory Advance Rate” means 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent acting in its Permitted Discretion in accordance
with Section 2.17, with respect to changes in the determination of the
saleability, at retail, of the Eligible Inventory or which reflect such other
factors as negatively affect the market value of the Eligible Inventory.

“Investment” in any Person means any loan or advance to such Person (other than
(a) third-party trade receivables or (b) intercompany trade receivables, in each
case incurred in the ordinary course of such Person’s business), any purchase or
other acquisition of any Equity Interests or Debt or the assets comprising a
division or business unit or a substantial part or all of the business of such
Person, any capital contribution to such Person or any other direct or indirect
investment in such Person, including, without limitation, any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “Debt” in respect of such Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

25



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the Issuing Bank and the Borrower (or any Subsidiary)
or in favor of the Issuing Bank and relating to any such Letter of Credit.

“Issuing Bank” means (a) WFB in its capacity as issuer of Letters of Credit
hereunder and with respect to the Existing Letters of Credit, or any successor
issuer of Letters of Credit hereunder (which successor may only be (x) an
Eligible Assignee or (y) a Lender selected by the Administrative Agent in its
discretion pursuant to Section 9.07 and, so long as no Event of Default has
occurred and is continuing, approved by the Borrower), and (b) any other Lender
selected by the Administrative Agent in its discretion agreed to by such Lender
and, so long as no Event of Default has occurred and is continuing, approved by
the Borrower. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Arranger” Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole bookrunner.

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(d).

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

 

26



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Facility” means the subfacility for the issuance of Letters of
Credit pursuant Section 2.03 of this Agreement.

“Letter of Credit Fee” has the meaning specified in Section 2.08(b)(i).

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

“Letter of Credit Sublimit” means an amount equal to $45,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at the Borrower’s option, less than) the
Aggregate Commitments.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt for Borrowed Money (net of cash and Cash Equivalents) at such date to
EBITDA, in each case of the Parent and its Subsidiaries for the most recently
completed Measurement Period.

“LIBO Rate” means for any Interest Period with respect to a Eurodollar Rate
Advance, the per annum rate which appears on the Reuters Screen LIBOR01 page as
of 11:00 a.m., London time, on the second London Business Day preceding the
first day of such Interest Period (or if such rate does not appear on the
Reuters Screen LIBOR01 Page, then the rate as determined by the Administrative
Agent from another recognized source or interbank quotation), for a term, and in
an amount, comparable to the Interest Period and the amount of the Eurodollar
Rate Advance requested (whether as an initial Eurodollar Rate Advance or as a
continuation of a Eurodollar Rate Advance or as a conversion of a Base Rate
Advance to a Eurodollar Rate Advance) by the Borrower in accordance with this
Agreement (and, if any such rate is below zero, the Eurodollar Rate shall be
deemed to be zero), which determination shall be made by the Administrative
Agent and shall be conclusive in the absence of manifest error. If such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by WFB and with a
term equivalent to such Interest Period would be offered to WFB by major banks
in the London interbank eurodollar market in which WFB participates at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capitalized Leases, Synthetic Debt, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property).

 

27



--------------------------------------------------------------------------------

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Collateral
Documents, (iv) the Fee Letter, the (v) the Reaffirmation Agreement, and
(vi) any other instrument or agreement now or hereafter executed and delivered
in connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by any Lender or any of its
Affiliates, each as amended and in effect from time to time.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of the Parent and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or any
Lender Party under any Loan Document or (c) the ability of any Loan Party to
perform its Obligations under any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, (i) any Subsidiary of the Parent that
represents more than 5% of the total revenues of the Companies on a consolidated
basis and more than 5% of Consolidated tangible assets of the Parent and its
Subsidiaries, determined at the end of the most recently completed financial
quarter of the Parent based on the financial statements of the Parent delivered
pursuant to Section 5.03(b) or (c) or (ii) any Subsidiary of the Parent
designated by notice in writing given by the Parent to the Administrative Agent
to be a “Material Subsidiary; provided that, any such Subsidiary so designated
as a Material Subsidiary shall at all times thereafter remain a Material
Subsidiary for the purposes of this Agreement unless, in the case of a
Subsidiary which became a Material Subsidiary pursuant to the terms of subclause
(i) of this definition, such Subsidiary no longer continues to meet the
thresholds set forth in such subclause (i) or, in the case of a Subsidiary
designated by the Parent as a Material Subsidiary pursuant to the terms of
subclause (ii) of this definition, the Parent or Borrower subsequently
un-designates such Subsidiary as a Material Subsidiary so long as such
Subsidiary does not meet the thresholds set forth in subclause (i) of this
definition.

“Measurement Period” means each period of 4 consecutive fiscal quarters of the
Parent.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or with respect to which
any Loan Party has any liability.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.

 

28



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net income or loss of the Parent and the
Subsidiaries for such period determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) unrealized gains and losses
with respect to Hedge Agreements during such period and (b) the impact of
purchase accounting or similar adjustments required or permitted by GAAP in
connection with any Permitted Acquisition (including the reduction of revenue
from any write down of deferred revenue).

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of costs and expenses to be incurred
in connection with any such liquidation, as set forth in the most recently
delivered or conducted appraisal (as required or permitted hereby) by an
appraiser reasonably acceptable to the Administrative Agent.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f) ;
provided that the Obligations shall not include any Excluded Swap Obligations.
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Advance or Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees,
costs, expenses and indemnities that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, fees, costs, expenses and indemnities are allowed claims
in such proceeding, and (b) any Other Liabilities; provided that the Obligations
shall not include any Excluded Swap Obligations.

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Lender or any of its
Affiliates, which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time.

 

29



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.12(b).

“Outstanding Amount” means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date.

“Overadvance” means an Advance to the extent that, immediately after its having
been made, Excess Availability is less than zero.

“Parent” has the meaning specified in the recital of parties to this Agreement.

“Parent Guaranty” means the guaranty of the Parent set forth in Article VIII.

“Participant Register” shall have the meaning assigned to such term in
Section 9.07(g).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payee” shall mean any Agent, Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party under any Loan
Document, including any participant.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisition” has the meaning specified in Section 5.02(f)(vii).

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of its commercially reasonable (from the perspective of, and with
customary business practices for, a secured asset-based lender in the retail
industry) business judgment.

“Permitted Distributions” shall mean (i) [intentionally omitted], (ii) payments
by the Borrower or its Subsidiaries to or on behalf of Parent for franchise
taxes and other fees required to maintain the legal existence of Parent or to
pay the out-of-pocket legal, accounting and other fees and expenses in the
nature of overhead in the ordinary course of business of Parent, including
without limitation payment of fees and reimbursement of expenses of the board of
directors and payments by the Parent to its direct or indirect parent company
for such taxes, fees and expenses applicable to such parent company, and
(iii) any payments to Parent (and payments by Parent to its direct or indirect
parent company) in order for Parent or such parent company to make tax
distributions to its members or Equity Interest holders; provided that the
amount of such payment shall not exceed the amount that the Borrower would be
required to pay in respect of federal, state, local or non-US taxes were the
Borrower a corporation filing a consolidated return with each of its domestic
Subsidiaries and subject to the combined maximum marginal federal, state and
local income tax rate applicable to a direct or indirect equity holder of
Holdings for such taxable period.

“Permitted Investment” has the meaning specified in Section 5.02(f).

 

30



--------------------------------------------------------------------------------

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not yet due or not required to be paid under
Section 5.01(b) and Liens for taxes, assessments or governmental charges or
levies, which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP; (b) Liens
imposed by contract or law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that (i) in the aggregate do not
materially adversely affect the use of the property to which they relate and
(ii) are being contested in good faith and for which adequate reserves have been
established in accordance with GAAP; (c) Liens in the ordinary course of
business to secure obligations under workers’ compensation laws, unemployment
insurance, social security or similar legislation or to secure public or
statutory obligations; (d) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), contracts for the purchase of property
otherwise permitted by this Agreement, statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e) Liens securing judgments, decrees, attachments or awards (or the payment of
money) not constituting an Event of Default under Section 6.01(g) or securing
appeal or other surety bonds related to such judgments, (f) easements, rights of
way, restrictions, zoning, building codes and other land use laws and other
encumbrances on imperfections of title to real property that do not materially
adversely affect the use of such property for its present purposes;
(g) statutory, common law or contractual Liens of landlords, creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies), (h) any interest or title of a lessor
or sublessor under any lease of real estate or licensor or sublicensor of
intellectual property not prohibited hereby, (i) Liens on the property of a
Person existing at the time such Person becomes a Subsidiary of the Borrower;
provided that, any such Lien may not extend to any other Property of the
Borrower or any other Subsidiary that is not a direct Subsidiary of such Person;
and provided further that, any such Lien was not created in anticipation of or
in connection with the transaction or series of transactions pursuant to which
such Person became a Subsidiary of the Borrower; (j) Liens on property at the
time the Borrower or any Subsidiary acquired such property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any of its Subsidiaries; provided that, such Lien may not extend to
any other property of the Borrower or any of its Subsidiaries; provided further
that, such Liens shall not have been created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such property
was acquired by the Borrower or any Subsidiary; (k) Liens on specific items of
inventory or other goods and the proceeds thereof (and each of the following
relating thereto: documents, instruments, accounts, chattel paper, letter of
credit rights, general intangibles, supporting obligations, and claims under
insurance policies) securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or credited for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods; (l) Liens arising under conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
(m) Liens on insurance proceeds securing the payment of financed insurance
premiums; (n) leases or subleases and licenses or sublicenses granted to others
in the ordinary course of business; (o) customary Liens granted in favor of a
trustee to secure fees and other amounts owing to such trustee under an
indenture or other agreement pursuant to which Debt permitted by
Section 5.02(b) is issued; (p) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of custom duties in connection with
the importation of goods; (q) the filing of precautionary financing statements
in connection with operating leases, consignment, Transfers permitted under
Section 5.02(e) and similar matters; (r) Liens (i) on proceeds of sales of
assets held in escrow pending resolution of indemnity or purchase price
reduction claims and (ii) on cash advances in favor of the seller of any
property to be acquired in any Permitted Investment to be applied against the
purchase price

 

31



--------------------------------------------------------------------------------

for such Investment so long as such Investment would have been permitted on the
date of the creation of such Lien; (s) other Liens on assets, securing Debt or
other obligations not prohibited hereunder in an aggregate amount not to exceed
$25,000,000 at any time outstanding; (t) Liens granted pursuant to the
Collateral Documents; (u) (i) Liens securing Debt permitted pursuant to Section
5.02(b)(viii) and (ii) any Lien in existence on the Effective Date and set forth
on Schedule 5.02(a) or securing Debt permitted pursuant to Section 5.02(b)(iii);
(v) replacement, extension and renewal of any Lien permitted hereby (provided,
however, that (1) no such Lien shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced and (2) the
aggregate amount secured shall not exceed the amount permitted to be secured
prior to such extension, renewal, replacement, refinancing, refunding or
defeasance (plus the amount of any premium paid in respect thereof in connection
with any such extension, refunding, refinancing, renewing, replacing or
defeasing and plus the amount of reasonable expenses incurred in connection
therewith)); (w) Liens securing Debt incurred pursuant to Section 5.02(b)(ii),
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Loan Party;
(x) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt; (y) purchase money Liens upon
or in real property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition of any such property or equipment to be subject to
such Liens, or Liens existing on any such property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
property or equipment being acquired, (z) [Intentionally Omitted]; (aa) Liens
securing Debt incurred pursuant to Section 5.02(b)(xii); and (bb) Liens on cash
collateral securing Debt permitted pursuant to Section 5.02(b)(xv).

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
the Parent (or its direct or indirect parent) that is not Prohibited Preferred
Stock.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post Petition Interest” has the meaning specified in Section 8.06.

“Preferred Stock” means, as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.

 

32



--------------------------------------------------------------------------------

“Priority Payable Reserves” means reserves established in the Permitted
Discretion of the Administrative Agent for amounts secured by any Liens, choate
or inchoate, which rank or are capable of ranking in priority to the Agents’
and/or Lenders’ Liens and/or for amounts which may represent costs relating to
the enforcement of the Agent’s Liens including, without limitation, in the
Permitted Discretion of the Administrative Agent, any such amounts due and not
paid for vacation pay, amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Termination Date,
or, on or before the date that is less than 1 year after the Termination Date,
is redeemable at the option of the holder thereof for cash or assets or
securities (other than distributions in kind of shares of Preferred Stock of the
same class and series or of shares of common stock).

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Protective Advance” has the meaning specified in Section 2.01(d).

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reaffirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents, dated as of the date hereof, executed and
delivered by the Loan Parties and the Administrative Agent.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Register” has the meaning specified in Section 9.07(d).

 

33



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, at least two Lenders that are not
Affiliates (unless there shall, at any date of determination, be fewer than two
Lenders that are not Affiliates) owed or holding at least a majority in interest
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Commitments at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
(A) the aggregate principal amount of the Advances owing to such Lender (in its
capacity as a Lender) and outstanding at such time, (B) such Lender’s Pro Rata
Share of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (C) the Unused Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
the Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Revolving Credit Lenders ratably in accordance with
their respective Commitments.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain against the Borrowing Base
to reflect any impediments to the realization on the Collateral included in the
Borrowing Base which may be instituted by the Administrative Agent upon five
Business Days’ prior notice to the Borrower (including, without limitation,
Inventory Reserves, Priority Payable Reserves, Cash Management Reserves, Bank
Product Reserves, reserves for Customer Credit Liabilities (not to exceed 50% of
such liability)); provided, however, that (i) rent Reserves for locations leased
by any Loan Party (A) shall not be taken for leased retail stores or for leased
locations covered by a Collateral Access Agreement and (B) for all other leased
locations, shall be limited to (x) in the case of the Borrower’s corporate
headquarters, one month’s rent and (y) in all other cases, three months’ rent
but in any event shall not exceed the total value of Eligible Inventory at any
such other location, (ii) Reserves for consignee’s, warehousemen’s and bailee’s
charges (A) shall not be taken for locations covered by an acknowledged bailee
waiver letter and (B) for all other such locations, shall be limited to three
months’ charges but in any event shall not exceed the total value of Eligible
Inventory at any such other location, (iii) all Reserves (including the amount
of such Reserve) shall bear a reasonable relationship to the events, conditions
or circumstances that are the basis for such Reserve and (iv) the amount of any
Reserve shall not be duplicative of the amount of any other Reserve imposed
hereunder with respect to the same events, conditions or circumstances. In the
event that the Administrative Agent determines in its Permitted Discretion that
(a) the events, conditions or circumstances underlying the maintenance of any
Reserve shall cease to exist or (b) the liability that is the basis for any
Reserve has been reduced, then such Reserve shall be rescinded or reduced in an
amount as determined in Administrative Agent’s Permitted Discretion, as
applicable, at the request of the Borrower.

“Responsible Officer” means the Chief Executive Officer, Chief Financial Officer
and Treasurer of the Parent or the Borrower, as applicable, or any other
individual designated in writing to the Administrative Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.

“Restricted Payment” has the meaning specified in Section 5.02(g).

 

34



--------------------------------------------------------------------------------

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a)

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Agreement” means any agreement that is entered into by and
between the Borrower or any of its Subsidiaries and any Agent or Lender or any
of its Affiliates in connection with Bank Products provided by such Agent,
Lender or Affiliate.

“Secured Cash Management Agreement” means any agreement that is entered into by
and between the Borrower or any of its Subsidiaries and any Agent or Lender or
any of its Affiliates in connection with Cash Management Services provided by
such Agent or Lender or Affiliate.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means (a) the Agents, the Lender Parties, the Hedge Banks, the
Agents, Lenders or Affiliates thereof that provide Bank Products, the Cash
Management Banks, the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, each other Person to whom
Obligations under this Agreement and other Loan Documents are owing, and the
successors and assigns of each of the foregoing.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time), by the Loan Parties in favor of the Collateral Agent.

“Significant Guarantor” means, at any date of determination, any (i) Subsidiary
Guarantor of the Borrower that individually has or (ii) group of Subsidiary
Guarantors of the

 

35



--------------------------------------------------------------------------------

Borrower, that in the aggregate has, in either case, revenues, assets or
earnings in an amount equal to at least 5% of (a) the Consolidated revenues of
the Parent and its Subsidiaries for the most recently completed Fiscal Quarter
for which the Lenders have received financial statements of the Parent and its
Subsidiaries pursuant to Section 5.03(b) or (c), (b) the Consolidated assets of
the Parent and its Subsidiaries as of the last day of the most recently
completed Fiscal Quarter for which the Lenders have received financial
statements of the Parent and its Subsidiaries pursuant to Section 5.03(b) or
(c), or (c) the Consolidated net earnings of the Parent and its Subsidiaries for
the most recently completed Fiscal Quarter for which the Lenders have received
financial statements of the Parent and its Subsidiaries pursuant to
Section 5.03(b) or (c), in each case determined in accordance with GAAP for such
period.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and no Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Default” means any of the events described in (a) Section 6.01(a)(ii)
(without giving effect to the five Business Day grace period specified therein),
(b) Section 6.01(f) (without giving effect to the 60 day period for any
proceeding described therein to be undismissed or unstayed) or
(c) Section 6.01(g) (without giving effect to the 60 day period specified in
clause (ii) thereof).

“Specified Equity Contribution” has the meaning specified in Section 5.05(b).

“Spot Rate” for a specified currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. (New York City time) on the date two Business Days prior to the date
of such determination; provided that the Administrative Agent may obtain such
spot rate from another financial institution designated by the Administrative
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic
or foreign Law or letter of credit practices applicable in the city in which the
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable

 

36



--------------------------------------------------------------------------------

in the city in which it has advised, confirmed or negotiated such Letter of
Credit, as the case may be, in each case, (a) which letter of credit practices
are of banks that regularly issue letters of credit in the particular city, and
(b) which laws or letter of credit practices are required or permitted under ISP
or UCP 600, as chosen in the applicable Letter of Credit.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the Issuing Bank.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Advances shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subordinated Debt” means any Debt of any Loan Party that is subordinated to the
Obligations of such Loan Party under the Loan Documents on and that otherwise
contains, terms and conditions reasonably satisfactory to the Administrative
Agent.

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is, in the case of clauses (a), (b) and (c), at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Subsidiary Guarantors” means the Subsidiaries of the Parent listed on Schedule
II hereto and each other Subsidiary of the Parent that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(j). For the avoidance of
doubt, no Excluded Subsidiary shall be a Subsidiary Guarantor.

 

37



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j) of this Agreement and Section 5.01(j) of
the Existing Credit Agreement, in each case, as amended, amended and restated,
modified or otherwise supplemented.

“Supermajority Lenders” means, at any time, at least two Lenders that are not
Affiliates (unless there shall, at any date of determination, be fewer than two
Lenders that are not Affiliates) owed or holding at least 66 2⁄3% of the sum of
(a) the aggregate principal amount of the Advances outstanding at such time,
(b) the aggregate Available Amount of all Letters of Credit outstanding at such
time and (c) the aggregate Unused Commitments at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Supermajority Lenders at such time (A) the
aggregate principal amount of the Advances owing to such Lender (in its capacity
as a Lender) and outstanding at such time, (B) such Lender’s Pro Rata Share of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (C) the Unused Commitment of such Lender at such time. For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Credit Lenders ratably in accordance with their respective
Commitments.

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 9.07.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the obligation to make a Swing Line Advance up to a maximum principal amount of
$30,000,000 at any one time outstanding or, if the Swing Line Bank has entered
into an Assignment and Assumption, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Swing Line Bank’s “Swing Line Commitment,” as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to the Swing Line
Bank’s Swing Line Commitment at such time, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt,” all (a) Obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”) and
(b) Obligations of such Person in respect of transactions entered into

 

38



--------------------------------------------------------------------------------

by such Person that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Debt” or as a liability on a Consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest of (a) the date of termination in whole of
the Commitments, the Letter of Credit Facility and the Swing Line Commitment,
pursuant to Section 2.05 or 6.01, and (b) May 20, 2020.

“Transaction” means the transactions contemplated by the Loan Documents.

“Transaction Expenses” means fees, costs and expenses incurred in connection
with the Transaction, whether before or after the Effective Date.

“Transfer” has the meaning set forth in Section 5.02(e).

“Triggering Event” means that either (a) an Event of Default has occurred and is
continuing or (b) Excess Availability plus Eligible Cash Collateral (without
duplication of Borrowing Base Eligible Cash Collateral) is less than 12.5% of
the Borrowing Base for five consecutive Business Days. A Triggering Event shall
be deemed to be continuing until either (a) such Event of Default has been
waived in accordance with the terms of this Agreement or (b) Excess Availability
plus Eligible Cash Collateral (without duplication of Borrowing Base Eligible
Cash Collateral) exceeds 12.5% of the Borrowing Base for 30 consecutive days.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” has the meaning specified in the Security Agreement.

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Unintentional Overadvance” means an Overadvance which, to the Agents’
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Secured Parties, including, without limitation, a reduction in the value of
property or assets included in the Borrowing Base, increase in Reserves, or
misrepresentation by the Loan Parties.

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“Unused Commitment” means, with respect to any Revolving Credit Lender at any
time, (a) such Lender’s Commitment at such time minus (b) the sum of (i) the
aggregate principal

 

39



--------------------------------------------------------------------------------

amount of all Revolving Credit Advances, Swing Line Advances and Letter of
Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time plus, without duplication, (ii) such Lender’s Pro Rata
Share of (A) the aggregate Available Amount of all Letters of Credit outstanding
at such time, (B) the aggregate principal amount of all Letter of Credit
Advances made by the Issuing Bank pursuant to Section 2.03(d) and outstanding at
such time and (C) the aggregate principal amount of all Swing Line Advances made
by the Swing Line Bank pursuant to Section 2.01(b) and outstanding at such time.

“Used Commitment” means, with respect to any Revolving Credit Lender at any
time, the sum of (a) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time and, without
duplication, (b) such Lender’s Pro Rata Share of (i) the aggregate Available
Amount of all Letters of Credit outstanding at such time, (ii) the aggregate
principal amount of all Letter of Credit Advances made by the Issuing Bank
pursuant to Section 2.03(d) and outstanding at such time and (iii) the aggregate
principal amount of all Swing Line Advances made by the Swing Line Bank pursuant
to Section 2.01(b) and outstanding at such time.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“WFB” means Wells Fargo Bank, National Association and its successors.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions.

In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in accordance with generally accepted accounting principles as in
effect from time to time in the United States (“GAAP”), applied on a consistent
basis; provided, however, that if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Administrative Agent shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. Notwithstanding anything herein to the contrary or any changes in GAAP
after the Effective Date that would require lease obligations (whether existing
now or entered in the future) that would be treated as operating leases as of

 

40



--------------------------------------------------------------------------------

the Effective Date to be classified and accounted for as a Capitalized Lease or
otherwise reflected on a Person’s consolidated balance sheet, such obligations
shall continue to be excluded from the definition of Debt and shall not be
treated as an obligation under a Capitalized Lease for any purposes hereunder or
under any Loan Document.

SECTION 1.04. Foreign Subsidiaries.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (a) the Foreign Subsidiaries shall not be subject to any
representation or warranty, any covenant, or any other provision of any Loan
Document and the non-compliance by any Foreign Subsidiary with any provision of
any Loan Document shall not constitute a Default or Event of Default under any
Loan Document, (b) all financial ratios or requirements set forth in any Loan
Document shall be calculated without regard to the Foreign Subsidiaries, and
(c) all references in any definition or provision describing the calculation of
such financial ratios or requirements shall disregard the Foreign Subsidiaries
notwithstanding any language to the contrary in such definition that such
calculation applies to any Person and its Subsidiaries, unless, in each case,
Foreign Subsidiaries are expressly included in such requirement or calculation.

SECTION 1.05. Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the Available Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Available Amount thereof,
the amount of such Letter of Credit shall be deemed to be the maximum Available
Amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum Available Amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances.

(a) The Revolving Credit Advances. Subject to the terms and conditions set forth
herein, (i) each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower pursuant to Section 2.02 (a
“Revolving Credit Advance”) from time to time, on any Business Day until the
Termination Date, in an aggregate principal amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof (other than a Borrowing the proceeds of
which shall be used solely to repay or prepay in full outstanding Swing Line
Advances or outstanding Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Commitments; provided, however, that the aggregate
principal amount of all such Revolving Credit Advances (together with the
aggregate principal amount of all Swing Line Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit outstanding at such time)
shall not exceed the Loan Cap then in effect, subject to the Administrative
Agent’s authority, in its sole discretion to make Protective Advances pursuant
to the terms of Section 2.01(d). Within the limits of each Revolving Credit
Lender’s Unused Commitment in effect from time to time, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(a). Notwithstanding anything to the contrary contained
in this Section 2.01, the parties hereby acknowledge, confirm, and agree that
(i) the aggregate outstanding principal amount of the

 

41



--------------------------------------------------------------------------------

Revolving Credit Advances under and as defined in the Existing Credit Agreement
immediately prior to the Effective Date (such Indebtedness being hereinafter
referred to as the “Existing Advances Indebtedness”) is outstanding and payable
to Lenders under the Existing Credit Agreement without set-off, counterclaim,
deduction, offset, or defense, and the L/C Obligations with respect to Existing
Letters of Credit are reimbursable in accordance with the terms hereof, and are
secured by a first priority security interest in and lien on the Collateral
(subject to Permitted Liens and other Liens created or permitted by the Loan
Documents), and (ii) the Existing Advances Indebtedness shall be deemed
outstanding under this Agreement and the Existing Letters of Credit shall be
deemed issued under this Agreement on the Effective Date.

(b) The Swing Line Advances. The Swing Line Bank agrees on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date (i) in an aggregate amount not to exceed at any time
outstanding $30,000,000 at such time and (ii) in an amount for each such Swing
Line Borrowing not to exceed the aggregate of the Unused Commitments of the
Revolving Credit Lenders at such time; provided, however, that the aggregate
principal amount of all such Swing Line Advances (together with the aggregate
principal amount of all Revolving Credit Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit outstanding at such time)
shall not exceed the Loan Cap then in effect, subject to the Administrative
Agent’s authority, in its sole discretion to make Protective Advances pursuant
to the terms of Section 2.01(d). No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof and shall be made as a Base Rate Advance.
Within the limits of the Swing Line Facility and within the limits referred to
in clause (ii) above, the Borrower may borrow under this Section 2.01(b), repay
pursuant to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(b). Immediately upon the making of a Swing Line Advance,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Advance.

(c) [Intentionally Omitted].

(d) Protective Advances. Any provision of this Agreement to the contrary
notwithstanding, (i) subject to the limitations set forth below, the
Administrative Agent and the Collateral Agent are authorized by the Borrower and
the Lenders, from time to time in each of their sole discretion (but shall have
absolutely no obligation to), to make Advances to the Borrower, on behalf of all
Lenders, which the Administrative Agent or the Collateral Agent, in such
Person’s reasonable discretion, deems necessary or desirable (A) after the
occurrence and during the continuance of an Event of Default or (B) at any time
that any of the other applicable conditions precedent set forth in Section 3.02
are not satisfied (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations under the Loan Documents or (z) to pay any
other amount chargeable to or required to be paid by the Borrower pursuant to
the terms of this Agreement, including payments of principal, interest, Letter
of Credit Advances, fees, reimbursable expenses (including costs, fees and
expenses as described in Section 9.04) and other sums payable under the Loan
Documents (any of such Advance are herein referred to as “Protective Advances”);
provided that no Protective Advance shall cause the sum of the aggregate
principal amount of all Swing Line Advances and Revolving Credit Advances then
outstanding (together with the aggregate Available Amount of all Letters of
Credit outstanding at such time) to exceed the Aggregate Commitments; provided,
further, that the aggregate amount of Protective Advances outstanding at any
time, which were made pursuant to clauses (x) and (y) above, shall not at any
time exceed the lesser of (1) $25,000,000 and (2) 10% of the Borrowing Base.
Protective Advances shall be secured by Liens in favor of the

 

42



--------------------------------------------------------------------------------

Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be Base Rate Advances. The
Administrative Agent’s and the Collateral Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Excess Availability and the conditions set forth in Section 3.02 have been
satisfied, the Administrative Agent or the Collateral Agent may request the
Revolving Credit Lenders to make a Revolving Credit Advances to repay a
Protective Advance. At any other time, the Administrative Agent or the
Collateral Agent may require the Lenders to fund their risk participations as
described in clause (ii). The making by any Agent of a Protective Advance shall
not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letter of
Credits or of Section 2.01(b) regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. No Agent shall have any
liability for, and no Loan Party or Secured Party shall have the right to, or
shall, bring any claim of any kind whatsoever against any Agent with respect to
Unintentional Overadvances regardless of the amount of any such Overadvance(s).

(ii) Upon the making of a Protective Advance by the Administrative Agent or the
Collateral Agent (whether before or after the occurrence of an Event of
Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent or the Collateral Agent, as applicable, without recourse or
warranty, an undivided interest and participation in any Protective Advance in
proportion to its Pro Rata Share of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B hereto, specifying therein the requested
(1) date of such Borrowing, (2) Facility under which such Borrowing is to be
made, (3) Type of Advances comprising such Borrowing, (4) aggregate amount of
such Borrowing and (5) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 11:00 A.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding at such time, together
with interest accrued and unpaid thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed promptly in writing, or by

 

43



--------------------------------------------------------------------------------

telecopier or electronic communication, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing). The Swing Line
Bank will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account.

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified in Section 2.01(b) but subject to the
satisfaction of the conditions set forth in Section 3.02. The Swing Line Bank
shall furnish the Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Notice of Borrowing available for the account of its
Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, not later than 11:00 A.M. on the day specified in such Notice of
Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such

 

44



--------------------------------------------------------------------------------

Borrowing is less than $1,000,000 or if the obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.10 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than 15 separate Borrowings.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender (as set forth in a written notice
delivered by such Lender or the Administrative Agent to the Borrower) as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower or Swing
Line Bank or Issuing Bank, as applicable, on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender, the Borrower or
Swing Line Bank or Issuing Bank, as applicable, severally agrees to repay or pay
to the Administrative Agent forthwith on demand such corresponding amount and to
pay interest thereon, for each day from the date such amount is made available
to the Borrower or Swing Line Bank or Issuing Bank, as applicable, until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, or Swing Line Bank or Issuing Bank, as applicable, the Federal Funds
Rate. If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
the Borrower made in accordance herewith, and prior to the Termination Date, the
Issuing Bank agrees to issue a requested Letter of Credit for the account of the
Loan Parties. By submitting a request to the Issuing Bank for the issuance of a
Letter of Credit, the Borrower shall be deemed to have requested that the
Issuing Bank issue the requested Letter of Credit. Each request for the issuance
of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be irrevocable and shall be made in writing
pursuant to a Letter of Credit Application by a Responsible Officer and
delivered to the Issuing Bank and the Administrative Agent via telefacsimile or
other electronic method of transmission reasonably acceptable to the Issuing
Bank not later than 11:00 a.m. (New York City time) at least two Business Days
(or such other date and time as the Administrative Agent and the Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
requested date of issuance, amendment, renewal, or extension. Each such request
shall be in form and substance reasonably

 

45



--------------------------------------------------------------------------------

satisfactory to the Issuing Bank and (i) shall specify (A) the amount of such
Letter of Credit, (B) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (C) the proposed expiration date of such Letter of
Credit, (D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as the Administrative Agent or the Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that the Issuing Bank generally requests
for Letters of Credit in similar circumstances. The Administrative Agent’s
records of the content of any such request will be conclusive.

(b) The Issuing Bank shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the aggregate principal
amount of all Used Commitments shall exceed the Loan Cap, (ii) the Used
Commitments of any Lender Party would exceed such Lender’s Commitment, or
(iii) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit;

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.15(b), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrower cash collateralizing such Defaulting Lender’s participation
with respect to such Letter of Credit in accordance with Section 2.15(b).
Additionally, the Issuing Bank shall have no obligation to issue a Letter of
Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such
Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally, or (C) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless either such Letter of Credit is Cash Collateralized on or prior to
the date of issuance of such Letter of Credit (or such later date as to which
the Administrative Agent may agree) or all the Lenders have approved such expiry
date.

(d) Any Issuing Bank (other than WFB or any of its Affiliates) shall notify the
Administrative Agent in writing no later than the Business Day immediately
following the Business Day on which such Issuing Bank issued any Letter of
Credit; provided that (i) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 3.02 are not satisfied, or
(ii) unless the aggregate amount of the Letters of Credit issued in any such
week exceeds such amount as shall be agreed by the Administrative Agent and such
Issuing Bank, such Issuing Bank shall be required to so notify the
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Administrative Agent and such Issuing Bank may
agree. The Borrower and the Secured Parties hereby acknowledge and agree that
all Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Effective Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of the
Borrower on the Effective Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Bank, including the requirement
that the amounts payable thereunder must be payable in Dollars; provided that if
the Issuing Bank, in its discretion, issues a Letter of Credit

 

46



--------------------------------------------------------------------------------

denominated in a currency other than Dollars, all reimbursements by the Borrower
of the honoring of any drawing under such Letter of Credit shall be paid in
Dollars based on the Spot Rate. If the Issuing Bank makes a payment under a
Letter of Credit, the Borrower shall pay to Administrative Agent an amount equal
to the applicable Letter of Credit Advance on the Business Day such Letter of
Credit Advance is made and, in the absence of such payment, the amount of the
Letter of Credit Advance immediately and automatically shall be deemed to be a
Revolving Credit Advance hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3.02 hereof) and, initially, shall bear
interest at the rate then applicable to Base Rate Advances. If a Letter of
Credit Advance is deemed to be a Revolving Credit Advance hereunder, the
Borrower’ obligation to pay the amount of such Letter of Credit Advance to the
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Credit Advance. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that the Lenders have made payments pursuant to
Section 2.03(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Advance
pursuant to Section 2.03(d), each Lender agrees to fund its Pro Rata Share of
any Revolving Credit Advance deemed made pursuant to Section 2.03(d) on the same
terms and conditions as if the Borrower had requested the amount thereof as a
Revolving Credit Advance and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. By the issuance of
a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank shall be deemed to have granted to each Lender, and
each Lender shall be deemed to have purchased, a participation in each Letter of
Credit issued by the Issuing Bank, in an amount equal to its Pro Rata Share of
such Letter of Credit, and each such Lender agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Pro Rata Share of any
Letter of Credit Advance made by the Issuing Bank under the applicable Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Pro Rata Share of each Letter of
Credit Advance made by the Issuing Bank and not reimbursed by Borrower on the
date due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Administrative Agent or the Issuing Bank
elects, based upon the advice of counsel, to refund) to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to deliver to
the Administrative Agent, for the account of the Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Advance pursuant to
this Section 2.03(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of a Default or
Event of Default or the failure to satisfy any condition set forth in
Section 3.02 hereof. If any such Lender fails to make available to the
Administrative Agent the amount of such Lender’s Pro Rata Share of a Letter of
Credit Advance as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and the Administrative Agent (for the account of the Issuing
Bank) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

(f) The Borrower agrees to indemnify, defend and hold harmless each Secured
Party (including the Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable documented fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), which may
be incurred by or awarded against any such Letter of Credit Related Person
(other than Taxes, which shall be

 

47



--------------------------------------------------------------------------------

governed by Section 2.12) (the “Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to the Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any Letter of Credit;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties in connection with any
Letter of Credit other than the Letter of Credit Related Person;

(ix) the Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation in connection
with a Letter of Credit; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person related to a
Letter of Credit;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrower under
this Section 2.03(f) are unenforceable for any reason, the Borrower agrees to
make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

 

48



--------------------------------------------------------------------------------

(g) The liability of the Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrower that are
caused directly by the Issuing Bank’s gross negligence, bad faith or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
The Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if the Issuing Bank’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement. The Borrower’ aggregate
remedies against the Issuing Bank and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Borrower to the Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.03(d),
plus interest at the rate then applicable to Base Rate Loans hereunder. The
Borrower shall take action to avoid and mitigate the amount of any damages
claimed against the Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by the Borrower under or in connection with any Letter of
Credit shall be reduced by an amount equal to the sum of (x) the amount (if any)
saved by the Borrower as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had the Borrower taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing the
Issuing Bank to effect a cure.

(h) The Borrower shall be responsible for preparing or approving the final text
of the Letter of Credit as issued by the Issuing Bank, irrespective of any
assistance the Issuing Bank may provide such as drafting or recommending text or
by the Issuing Bank’s use or refusal to use text submitted by the Borrower. The
Borrower is solely responsible for the suitability of the Letter of Credit for
the Borrower’s purposes. If the Borrower so requests in any applicable Letter of
Credit Application, the Issuing Bank may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued. Unless otherwise directed by the Administrative Agent or
the Issuing Bank, Borrower shall not be required to make a specific request to
the Administrative Agent or the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Standby Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date unless either such Standby Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Standby
Letter of Credit (or such later date as to which the Administrative Agent may
agree) or all the Lenders have approved such expiry date; provided, however,
that the Administrative Agent shall instruct the Issuing Bank not to permit any
such extension if (A) the Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.03(a) or otherwise), or (B) the Issuing
Bank has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 3.02 is not
then satisfied, and in each such case directing the Issuing Bank not to permit
such extension.

 

49



--------------------------------------------------------------------------------

(i) The Borrower’s reimbursement and payment obligations under this Section 2.03
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) the Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(iv) the Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that the Parent
or any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.03(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against the Issuing Bank, the beneficiary or any other
Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the Issuing Bank from such liability to the Borrower as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrower to the Issuing Bank arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, the Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower and the obligation of the Borrower to reimburse the Issuing
Bank for each drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

50



--------------------------------------------------------------------------------

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to the Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP 600 that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the Issuing Bank if subsequently the Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

51



--------------------------------------------------------------------------------

(xiii) honor of a presentation that is subsequently determined by the Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Upon the request of the Administrative Agent, (i) if the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Obligation that remains outstanding, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. For purposes
of this Section 2.03, Section 6 and Section 2.11, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Issuing Bank and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances in an amount equal to 102.5% of the Outstanding
Amount of all L/C Obligations (other than L/C Obligations with respect to
Letters of Credit denominated in a currency other than Dollars, which L/C
Obligations shall be Cash Collateralized in an amount equal to 107% of the
Outstanding Amount of such L/C Obligations), pursuant to documentation in form
and substance satisfactory to the Administrative Agent in its Permitted
Discretion and the Issuing Bank (which documents are hereby Consented to by the
Lenders). The Borrower hereby grants to the Administrative Agent a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at WFB. If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon written demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines, in its
Permitted Discretion, to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable laws, to reimburse the Issuing Bank and, to the extent not so
applied, shall thereafter be applied to satisfy other Obligations under this
Agreement and the other Loan Documents.

(l) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP600 shall apply
to each Standby Letter of Credit, and (ii) the rules of the UCP600 shall apply
to each Commercial Letter of Credit.

(m) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VII with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article VII
included the Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Bank.

(n) In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.

 

52



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances.

(a) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances then
outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

(c) Protective Advances. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders that have made a
Protective Advance the outstanding principal amount of each Protective Advance
made by each of them on the earlier of demand and the Termination Date.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Aggregate Commitments; provided,
however, that each partial reduction of the Aggregate Commitments (i) shall be
in an aggregate amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof and (ii) shall be made ratably among the Appropriate Lenders in
accordance with their Pro Rata Share of the Aggregate Commitments.

(b) Mandatory. (i) The Letter of Credit Sublimit shall be permanently reduced
from time to time on the date of each permanent reduction in the Revolving
Credit Facility by the amount, if any, by which the amount of the Letter of
Credit Sublimit exceeds the Revolving Credit Facility after giving effect to
such permanent reduction of the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each permanent reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such permanent reduction of the
Revolving Credit Facility.

SECTION 2.06. Prepayments. (a) Optional. With regards to the prepayment of any
Revolving Credit Advance, the Borrower may, upon at least one Business Day’s
notice in the case of Base Rate Advances and three Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, the Borrower shall prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid without premium or penalty;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c). Notwithstanding
anything to the contrary contained in this Agreement, the Borrower may rescind
any notice of prepayment under this Section 2.06(a) if such prepayment would
have resulted from a refinancing of a Facility, which refinancing shall not be
consummated or shall otherwise be delayed.

(b) Mandatory. (i) The Borrower shall, subject to Section 2.11, on each Business
Day, prepay an aggregate principal amount of the Revolving Credit Advances
comprising part of the same Borrowings, the Letter of Credit Advances and the
Swing Line Advances and deposit an amount in

 

53



--------------------------------------------------------------------------------

the Collateral Account in an amount equal to the amount by which (A) the sum of
the aggregate principal amount of the Advances then outstanding plus the
aggregate Outstanding Amount of all L/C Obligations exceeds (B) the Loan Cap on
such Business Day.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the Collateral Account to equal the amount by
which the aggregate Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit on such Business Day.

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) above shall be made to each of the Revolving Credit Lenders on a pro rata
basis to be first applied to prepay Letter of Credit Advances then outstanding
until such Advances are paid in full, second applied to prepay Swing Line
Advances then outstanding until such Advances are paid in full, third applied to
prepay Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full and fourth deposited in the
Collateral Account to Cash Collateralize the Letters of Credit then outstanding.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
Collateral Account, such funds shall be applied to reimburse the Issuing Bank or
Revolving Credit Lenders, as applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each May, August,
November and February during such periods and on the date such Base Rate Advance
shall be Converted or paid in full; provided, however, that interest shall be
payable on the first day of each calendar month after the occurrence and during
the continuance of a Triggering Event or an Event of Default.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuation of (i) an
Event of Default under Section 6.01(a) or (f), or (ii) any other Event of
Default, in the case of this clause (ii), upon the request of the Required
Lenders, the Borrower shall pay interest (“Default Interest”) on (A) any overdue
principal amount, payable in arrears on the dates referred to in clause (i) or
(ii) of Section 2.07(a), as applicable, and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such principal amount pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (B) to the fullest extent permitted by applicable law, the
amount of any

 

54



--------------------------------------------------------------------------------

interest, fee or other amount payable (other than any principal of any Advance)
under this Agreement or any other Loan Document to any Agent or any Lender Party
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on Base Rate Advances
pursuant to clause (i) of Section 2.07(a).

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each Initial Lender and from
the effective date specified in the Assignment and Assumption pursuant to which
it became a Lender in the case of each other Lender until the Termination Date,
payable in arrears (i) so long as no Triggering Event has occurred and is
continuing, quarterly on the first day of each May, August, November and
February, (ii) at any time that a Triggering Event has occurred and is
continuing, monthly on the first day of each calendar month, and (iii) in any
event, on the Termination Date (pro rated for the number of days elapsed in such
quarter or month, as applicable), at the rate of 0.250% per annum on the sum of
the average daily Unused Commitment of such Lender during such quarter or month,
as applicable, plus its Pro Rata Share of the average daily outstanding Swing
Line Advances during such quarter or month, as applicable; provided, however,
that no commitment fee shall accrue on any of the Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to (A) in the case of Standby Letters of
Credit, the Applicable Margin applicable to Eurodollar Rate Advances times the
daily Available Amount under each such Standby Letter of Credit and (B) in the
case of Documentary Letters of Credit, the Applicable Margin applicable to
Eurodollar Rate Advances minus 0.5% times the daily Available Amount under each
such Documentary Letter of Credit. Letter of Credit Fees shall be (1) due and
payable (x) so long as no Triggering Event has occurred and is continuing, on
the first day of each May, August, November and February, (y) at any time that a
Triggering Event has occurred and is continuing, on the first day of each month,
and (z) on the Termination Date, in each case, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, and (2) computed on a monthly
or quarterly basis, as applicable, in arrears. For purposes of computing the
daily Available Amount of each Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.05. If there is any
change in the Applicable Margin during any quarter or month, as applicable, the
daily Available Amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter or
month, as applicable, that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
all Letter of Credit Fees shall, if applicable, accrue at the Default Rate as
provided in Section 2.07(b) hereof.

(ii) Documentary and Processing Charges Payable to Issuing Bank. The Borrower
shall pay directly to the Issuing Bank, for its own account, (i) a fronting fee
which shall be imposed by the

 

55



--------------------------------------------------------------------------------

Issuing Bank upon the issuance of each Letter of Credit of .125% per annum of
the face amount thereof, plus (ii) any and all other customary commissions, fees
and charges then in effect imposed by, and any and all expenses incurred by, the
Issuing Bank, or by any adviser, confirming institution or entity or other
nominated person, relating to Letters of Credit, at the time of issuance of any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including transfers, assignments of proceeds, amendments,
drawings, renewals or cancellations).

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than
$1,000,000, no Conversion of any Advances shall result in more than 15 Interest
Periods in effect and each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon with respect to each such Eurodollar Rate Advance, on the
last day of the then existing Interest Period therefor, Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(ii) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent and the Required Lenders may require, by notice to the
Borrower, that (x) at the end of the then existing applicable Interest Period
each Eurodollar Rate Advance be Converted into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
or adoption of or any change in or in the interpretation or application of any
law or regulation by a central bank or governmental authority (it being agreed
and understood that (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(y) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” regardless of the date enacted,
adopted, issued or implemented) or (ii) the compliance with any guideline or
request or directive from any central bank or other governmental authority
(whether or not having the force of law) , there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances or, in the case of any Revolving Credit
Lender, of agreeing to issue or of issuing or maintaining or participating in
Letters of Credit or of

 

56



--------------------------------------------------------------------------------

agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes described in the definitions of Excluded Taxes,
Indemnified Taxes or Other Taxes (as to which Section 2.12 shall govern) and
(y) changes in the basis of imposition, or the rate, of any taxes, levies,
imposts, deductions, charges, withholdings or liabilities that are excluded from
the definition of Taxes), then the Borrower shall from time to time, upon demand
by such Lender Party (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding anything contained herein to the contrary, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.10(a) for any such increased cost incurred more than
one-hundred-eighty (180) days prior to the date that such Lender demands
compensation therefor; provided that, if the circumstance giving rise to such
increased cost is retroactive, then such 180 day period shall be extended to
include the period of retroactive effect thereof.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
holding company controlling such Lender Party and that the amount of such
capital is increased by or based upon the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder,
then, upon demand by such Lender Party or such holding company (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit, for any reduction in the rate of return
on such Lender Party’s capital or on the capital of such Lender Party’s holding
company. A certificate as to such amounts submitted to the Borrower by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding anything contained herein to the contrary, the Borrower
shall not be required to compensate a Lender pursuant to this
Section 2.10(b) for any such increased cost incurred more than
one-hundred-eighty (180) days prior to the date that such Lender demands
compensation therefor; provided that, if the circumstance giving rise to such
increased cost is retroactive, then such 180 day period shall be extended to
include the period of retroactive effect thereof.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least a majority of the then aggregate unpaid principal amount thereof
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or

 

57



--------------------------------------------------------------------------------

maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(e) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Advance equal to the actual costs of such reserves allocated to
such Eurodollar Rate Advance by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Eurodollar Rate
Advance, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
interest payment date, such additional interest shall be due and payable 10 days
from receipt of such notice.

(f) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Advance or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Advance, (b) adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Advance, or (c) the LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance does not adequately and fairly
reflect the cost to such Lenders of funding such Advance, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Advances shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice, which such revocation of notice shall be provided
at the earliest time that the circumstances in clauses (a), (b) and (c) in the
immediately preceding sentence no longer exist. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Rate Advances or, failing that, will be deemed to
have converted such request into a request for a Base Rate Advance in the amount
specified therein, without any cost, expense or penalty (including no cost,
expense or penalty of the type described in Section 9.04) to the Borrower.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then

 

58



--------------------------------------------------------------------------------

payable to such Lender Parties and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 9.07(d), from and after the
effective date of such Assignment and Assumption, the Administrative Agent shall
make all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) INTENTIONALLY OMITTED.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Administrative Agent of an
interest rate, fee or commission hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent from the Borrower
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to the Agents and the Lender Parties by the
Borrower under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority
(x) upon the occurrence and during the continuance of an Event of Default or
(y) at any other time that the Administrative Agent receives a payment from the
Borrower without direction as to the application of such payment:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;

 

59



--------------------------------------------------------------------------------

(ii) second, to the payment of all of the fees, indemnification payments other
than indemnification payments as set forth in clause (iii) below, costs and
expenses that are due and payable to the applicable Issuing Bank and the
applicable Lenders under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the applicable Issuing Bank and the applicable Lenders on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar Section of any other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the applicable Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date by the Borrower, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the Lender Parties on such
date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Appropriate Lenders under Section 2.08(a) on such date by the Borrower, ratably
based upon the respective applicable undrawn aggregate Commitments of the
Lenders under the applicable Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Agents and the applicable Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Agents and the applicable Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
applicable Advances that is due and payable to the applicable Lender Parties
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to such applicable Lender Parties on such
date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
applicable Advances that is due and payable to the Agents and the applicable
Lender Parties on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such principal owing to the Agents and the applicable
Lender Parties on such date; and

(ix) ninth, to the payment of all other Obligations owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Secured Parties on such date by the Borrower, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date.

(g) Whenever any cash proceeds are received by the Administrative Agent from any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to Section 21(b) of the Security Agreement, such cash
proceeds shall be distributed by the Administrative

 

60



--------------------------------------------------------------------------------

Agent and applied by the Agents and the Lender Parties and Hedge Banks in the
following order of priority upon the occurrence and during the continuance of an
Event of Default:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;

(ii) second, to the payment of all of the fees, indemnification payments (other
than indemnification payments as set forth in clause (iii) below), costs and
expenses that are due and payable to the applicable Issuing Bank and the
applicable Lenders under or in respect of this Agreement and the other Loan
Documents and the applicable Hedge Banks under or in respect of the Secured
Hedge Agreements, in each case on such date by the Borrower, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the applicable Issuing Bank, the applicable Lenders
and the applicable Hedge Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the applicable Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date by the Borrower, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the Lender Parties on such
date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Appropriate Lenders under Section 2.08(a) on such date by the Borrower, ratably
based upon the respective applicable undrawn aggregate Commitments of the
Lenders under the applicable Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Agents and the applicable Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Agents and the applicable Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
applicable Advances that is due and payable to the applicable Lender Parties
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to such applicable Lender Parties on such
date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
applicable Advances that is due and payable to the Agents and the applicable
Lender Parties on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such principal owing to the Agents and the applicable
Lender Parties on such date (which, for the avoidance of doubt, shall include
payment to the Administrative Agent, for the account of the Issuing Bank, to
Cash Collateralize the Letters of Credit then outstanding);

 

61



--------------------------------------------------------------------------------

(ix) ninth, to the payment of all amounts due under Secured Hedge Agreements,
Secured Bank Product Agreements, and Secured Cash Management Agreements, ratably
among the Lenders, Hedge Banks and the Cash Management Banks in proportion to
the respective aggregate amount owing to such Lenders, Hedge Banks and Cash
Management Banks; and

(x) tenth, to the payment of all other Obligations owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Secured Parties on such date by the Borrower, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date.

(h) For the avoidance of doubt, notwithstanding any other provision of any Loan
Document, no amount received directly or indirectly from any Loan Party that is
not a Qualified ECP Guarantor shall be applied directly or indirectly by
Administrative Agent or otherwise to the payment of any Excluded Swap
Obligations.

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any Indemnified Taxes or Other Taxes. If any Loan Party shall be
required by law to deduct any Indemnified Taxes or Other Taxes from or in
respect of any sum payable hereunder or under any other Loan Document to any
Lender Party or any Agent, (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) Without limiting the provisions of clause (a) above, each Loan Party shall
timely pay any present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar taxes, charges or levies that arise
from any payment made by such Loan Party hereunder or under any other Loan
Documents or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Agreement or the other Loan Documents
(hereinafter referred to as “Other Taxes”) to the relevant Governmental
Authority in accordance with applicable law.

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Indemnified Taxes and Other Taxes,
and for the full amount of taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.12, imposed on or paid by
such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender Party (with a copy to the Administrative
Agent) or by the Agents on their own behalf or on behalf of a Lender Party shall
be conclusive absent manifest error.

(d) Within 30 days after the date of any payment of Indemnified Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

62



--------------------------------------------------------------------------------

(e) (I) Each Payee organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender Party and on the date pursuant to
which it becomes a Payee in the case of each other Payee, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
thereafter as such Lender Party remains lawfully able to do so), provide each of
the Administrative Agent and the Borrower with two original Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI or (in the case of a Payee that has
certified in writing to Borrower and the Administrative Agent that it is not
(i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), Internal Revenue Service Form
W-8BEN or W-8BEN-E, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Payee is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any other Loan Document. If, at the time such Payee first
becomes a Payee hereunder payments pursuant to this Agreement or any other Loan
Document are subject to withholding tax rate at a rate in excess of zero,
withholding tax at such rate shall be considered excluded from Indemnified Taxes
unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Indemnified Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Assumption pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes that may be imposed in the
future as a result of a change in law after the date that a Lender becomes a
party to this Agreement) United States withholding tax, if any, applicable with
respect to the Lender Party assignee on such date.

(II) Each Payee that is a “United States person” shall deliver to the
Administrative Agent two duly signed completed copies of IRS Form W-9. If such
Payee fails to deliver such forms, then Borrower and the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code, without reduction,
and such amount shall be excluded from Taxes.

(f) For any period with respect to which a Payee has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided),
such Lender Party shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Payee
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Loan Parties shall take such steps as
such Payee shall reasonably request to assist such Payee to recover such Taxes.

(g) If a payment made to a Payee under this Agreement would be subject to
withholding tax imposed by the United States of America with respect to FATCA if
such Payee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Payee shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law

 

63



--------------------------------------------------------------------------------

(including as prescribed by Section 1471(b)(3)(C)(i) of the Code or any
intergovernmental agreement) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with its obligations under
FATCA, to determine that such Payee has or has not complied with such Payee’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) If a Payee determines that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Loan Parties or with respect to
which the Loan Parties have paid additional amounts pursuant to this Section, it
shall pay to the Loan Parties an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan
Parties under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses such Payee, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Parties, upon the request
of such Payee, agrees to repay the amount paid over to the Loan Parties (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Payee in the event such Payee is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

(i) If any Payee requests compensation under Section 2.10 or requires the
Borrower to pay any additional amount to any Lender Party or any Governmental
Authority for the account of any Lender Party pursuant to this Section 2.12,
then such Payee shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates or to file any certificate or document reasonably requested by the
Borrower, if, in the judgment of such Payee, such designation, assignment or
filing would (x) eliminate or reduce amounts payable pursuant to Section 2.10 or
2.12, as the case may be, in the future and (y) would not subject such Payee to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Payee. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Payee in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Payee to the
Borrower shall be conclusive absent manifest error.

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating

 

64



--------------------------------------------------------------------------------

interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Loan Parties agree that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Loan Parties in the amount of
such interest or participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Revolving Credit Facility
shall be available (and the Borrower agrees that it shall use such proceeds), in
part, to pay fees and expenses under this Agreement and the other Loan
Documents, to finance working capital for the Parent and its Subsidiaries and
for their other general corporate purposes (including Permitted Acquisitions and
Capital Expenditures).

SECTION 2.15. Defaulting Lenders.

(a) Notwithstanding the provisions of Section 2.11 hereof, the Administrative
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by the Borrower to the Administrative Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, the Administrative Agent shall transfer any such payments (i) first, to
the Swing Line Bank to the extent of any Swing Line Advances that were made by
the Swing Line Bank and that were required to be, but were not, paid by the
Defaulting Lender, (ii) second, to the Issuing Bank, to the extent of the
portion of a Letter of Credit Advance that was required to be, but was not, paid
by the Defaulting Lender, (iii) third, to cash collateralize such Defaulting
Lender’s participation in Letters of Credit, in accordance with
Section 2.15(b)(ii), (iv) fourth, to the Collateral Account, the proceeds of
which shall be retained by the Administrative Agent and may be made available to
be re-advanced to or for the benefit of the Borrower (upon the request of the
Borrower and subject to the conditions set forth in Section 3.02) as if such
Defaulting Lender had made its portion of the Advances (or other funding
obligations) hereunder, (iv) fifth, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), and (vi) from and after the date on
which all other Obligations have been paid in full, to such Defaulting Lender.
Subject to the foregoing, the Administrative Agent may hold and, in its
discretion, re-lend to the Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by the Administrative
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Shares in connection therewith) and for the purpose
of calculating the fee payable under Section 2.08(a), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 9.01(c). The provisions of this Section 2.15 shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, the Administrative
Agent, the Issuing Bank, and the Borrower shall have waived, in writing, the
application of this Section 2.15 to such Defaulting Lender, or

 

65



--------------------------------------------------------------------------------

(z) the date on which such Defaulting Lender pays to the Administrative Agent
all amounts owing by such Defaulting Lender in respect of the amounts that it
was obligated to fund hereunder, and, if requested by the Administrative Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by the Administrative
Agent pursuant to Section 2.15(b) shall be released to the Borrower). The
operation of this Section 2.15 shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to the Administrative Agent, the Issuing Bank, the Swing
Line Bank, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrower, at its option, upon written notice to the
Administrative Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender pursuant to Section 9.12, such substitute
Lender to be reasonably acceptable to the Administrative Agent. In connection
with the arrangement of such a substitute Lender, the Defaulting Lender shall
have no right to refuse to be replaced hereunder, and agrees to execute and
deliver a completed form of Assignment and Assumption in favor of the substitute
Lender (and agrees that it shall be deemed to have executed and delivered such
document if it fails to do so) subject only to being paid its share of the
outstanding Obligations (other than any Other Liabilities, but including (1) all
interest, fees (except any commitment fees or Letter of Credit Fees not due to
such Defaulting Lender in accordance with the terms of this Agreement), and
other amounts that may be due and payable in respect thereof, and (2) an
assumption of its Pro Rata Share of its participation in the Letters of Credit);
provided, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Secured Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.15 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.15 shall control and govern.

(b) If any Swing Line Advance or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

(i) such Defaulting Lender’s participation interest in any Swing Line Advance or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
Used Commitment of all Non-Defaulting Lenders after giving effect to such
reallocation does not exceed the total of all Non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 3.02 are satisfied at
such time;

(ii) if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Advances (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent, for so long as such L/C
Obligations are outstanding; provided, that the Borrower shall not be obligated
to cash collateralize any Defaulting Lender’s participations in Letters of
Credit if such Defaulting Lender is also the Issuing Bank;

 

66



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s participation in Letters of Credit pursuant to this Section 2.15(b),
the Borrower shall not be required to pay any Letter of Credit Fees to the
Administrative Agent for the account of such Defaulting Lender pursuant to
Section 2.08 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized;

(iv) to the extent the participation by any Non-Defaulting Lender in the Letters
of Credit is reallocated pursuant to this Section 2.15(b), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.08 shall
be adjusted in accordance with such reallocation;

(v) to the extent any Defaulting Lender’s participation in Letters of Credit is
neither cash collateralized nor reallocated pursuant to this Section 2.15(b),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.08 with respect to such
portion of such participation shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

(vi) so long as any Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to make any Swing Line Advance and the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Line Advances or
Letter of Credit cannot be reallocated pursuant to this Section 2.15(b) or
(y) the Swing Line Bank or the Issuing Bank, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Bank or the
Issuing Bank, as applicable, and the Borrower to eliminate the Swing Line Bank’s
or Issuing Bank’s risk with respect to the Defaulting Lender’s participation in
Swing Line Advances or Letters of Credit; and

(vii) The Administrative Agent may release any cash collateral provided by the
Borrower pursuant to this Section 2.15(b) to the Issuing Bank and the Issuing
Bank may apply any such cash collateral to the payment of such Defaulting
Lender’s Pro Rata Share of any Letter of Credit Advance that is not reimbursed
by the Borrower pursuant to Section 2.03.

(c) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower or any Agent or
any Lender Party may have against such Defaulting Lender with respect to any
amounts not funded or obligations not fulfilled by such Default Lender.

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note, in substantially the form of
Exhibit A hereto payable to the order of such Lender Party in a principal amount
equal to the Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.

 

67



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.17. Reserves. The Administrative Agent may hereafter establish
Reserves or change any of the Reserves in its Permitted Discretion; provided
that such Reserves shall not be established or changed except upon not less than
five (5) Business Days’ notice to the Borrower (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrower and the Borrower may take such action as may be required so
that the event, condition or matter that is the basis for such Reserve no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in its Permitted Discretion); provided, further, that if,
as a result of such adjustment or modification, the aggregate principal amount
of the Revolving Credit Advances and Swing Line Advances then outstanding
(together with the Available Amount of the Letters of Credit outstanding at such
time) exceeds the Borrowing Base then in effect, then the Borrower shall have
three (3) Business Days following the date on which such adjustment or
modification becomes effective to repay the amount of such excess.

SECTION 2.18. Increase in Commitments. (a) Upon notice to the Administrative
Agent, at any time after the Effective Date, the Borrower may request that
Additional Revolving Credit Commitments be provided by the existing Lenders (in
accordance with their Pro Rata Share), and if such Lenders are unwilling to
provide such Additional Revolving Credit Commitments (it being understood that a
Lender shall be deemed to be unwilling to provide such Additional Revolving
Credit Commitments if it has not affirmatively responded to the Administrative
Agent within 10 Business Days after Borrower’s request), (x) the Lead Arranger
will use its reasonable efforts, subject to compensation to be agreed, to obtain
one or more Persons that are Eligible Assignees to provide such Additional
Revolving Credit Commitments and/or (y) the Borrower may identify one or more
financial institutions which are not existing Lenders that are reasonably
acceptable to the Administrative Agent to provide such Additional Revolving
Credit Commitments; provided that (i) after giving effect to any such Additional
Revolving Credit Commitments, the aggregate amount of Additional Revolving
Credit Commitments that have been added pursuant to this Section 2.18 shall not
exceed $100,000,000, (ii) each request for Additional Revolving Credit
Commitments shall be in minimum increments of $20,000,000, (iii) the Borrower
shall not make more than five such requests for Additional Revolving Credit
Commitments and (iv) the terms of any Additional Revolving Credit Advances shall
be the same as those for the existing Revolving Credit Advances, except that the
Borrower shall be permitted to pay upfront fees to the Additional Revolving
Credit Lenders in amounts to be agreed. Notwithstanding anything contained
herein to the contrary, the Lender Parties shall not be obligated to commit to
the Additional Revolving Credit Commitments.

 

68



--------------------------------------------------------------------------------

(b) Any Additional Revolving Credit Commitments to provide Additional Revolving
Credit Advances under this Section 2.18 shall be added to this Agreement
pursuant to an amendment (the “Additional Revolving Credit Commitment
Amendment”) among the Parent, the Borrower, the Administrative Agent and the
Additional Revolving Credit Lenders. As a condition precedent to the
effectiveness of the Additional Revolving Credit Commitment Amendment, the
Borrower shall deliver to the Administrative Agent a certificate on behalf of
the Borrower dated as of the effective date (the “Additional Revolving Credit
Commitments Effective Date”) signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such increase, (i) the
representations and warranties of the Loan Parties contained in Article IV and
the other Loan Documents are true and correct in all material respects on and as
of the Additional Revolving Credit Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date and without duplication of any materiality qualifiers applicable thereto),
(ii) no Default or Event of Default exists immediately before or immediately
after giving effect to such addition, (iii) the Borrower and its Subsidiaries
shall be in compliance with the covenant set forth in Section 5.05 as of (A) the
Additional Revolving Credit Commitments Effective Date and (B) the last day of
the most recently ended determination period after giving pro forma effect to
such Additional Revolving Credit Commitment, the making of Additional Revolving
Credit Advances in respect thereof and any Investment to be consummated in
connection therewith. On each Additional Revolving Credit Commitments Effective
Date, each applicable Lender, Eligible Assignee or other Person which is
providing an Additional Revolving Credit Commitment (i) shall become a
“Revolving Credit Lender” for all purposes of this Agreement and the other Loan
Documents and (ii) in the case of any Additional Revolving Credit Commitment,
shall make an Additional Revolving Credit Advance to the Company in a principal
amount equal to such Additional Revolving Credit Commitment, and such Additional
Revolving Credit Advance shall be a “Revolving Credit Advance” for all purposes
of this Agreement and the other Loan Documents.

(c) Any Additional Revolving Credit Commitment Amendment and any related
documentation may, without the consent of any Lenders (other than Additional
Revolving Credit Lenders that are party to such Additional Revolving Credit
Commitment Amendment), effect such amendments to this Agreement and the other
Loan Documents as may be reasonably necessary, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.18. Any
Additional Revolving Credit Advances made pursuant to this Section 2.18 shall be
evidenced by one or more entries in the Register maintained by the
Administrative Agent in accordance with the provisions set forth in
Section 9.07(d).

(d) This Section 2.18 shall supersede any provisions in Section 9.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Additional Revolving Credit
Commitment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING

SECTION 3.01. Conditions Precedent to Amendment and Restatement of the Existing
Credit Agreement. The amendment and restatement of the Existing Credit Agreement
and the obligation of each Lender to make any Advance hereunder shall become
effective on and as of the first date on or before May 20, 2015 (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Agents, each Lender and the Borrower;

 

69



--------------------------------------------------------------------------------

(ii) Amended and Restated Notes payable to the order of the Lenders to the
extent requested by the Lenders pursuant to the terms of Section 2.16 duly
executed by the Borrower;

(iii) the Security Agreement, duly executed by the parties thereto;

(iv) the Reaffirmation Agreement, duly executed by the parties thereto;

(v) Lien search results reflecting that proper financing statements under the
Uniform Commercial Code have been filed in all jurisdictions that the
Administrative Agent may deem necessary in the reasonable opinion of the
Administrative Agent, in order to perfect and protect the liens and security
interests created under the Security Agreement and that no Liens other than
Permitted Liens exist on any Collateral;

(vi) Evidence of the insurance required by the terms of the Security Agreement;

(vii) Certified copies of the resolutions of the board of directors of each Loan
Party approving each Loan Document to which it is or is to be a party;

(viii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation or formation of each Loan Party, dated reasonably near the
Effective Date certifying (A) as to a true and correct copy of the charter of
such Loan Party and each amendment thereto on file in such Secretary’s office
and (B) that (1) such amendments are the only amendments to such Loan Party’s
charter on file in such Secretary’s office, (2) (to the extent customary for
such jurisdiction’s Secretary of State’s certificate) such Loan Party has paid
all franchise taxes to the date of such certificate and (3) such Loan Party is
duly incorporated and in good standing or presently subsisting under the laws of
the State of the jurisdiction of its incorporation or formation;

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying as to (A) the absence of any amendments to the charter of such Loan
Party since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(viii), (B) a true and correct copy of the bylaws or operating
agreement of such Loan Party as in effect on the date on which the resolutions
referred to in Section 3.01(a)(vii) were adopted and on the Effective Date,
(C) the due incorporation and good standing or valid existence of such Loan
Party as a corporation organized under the laws of the jurisdiction of its
incorporation or formation and (D) the names and true signatures of the officers
of such Loan Party authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder;

(x) A certificate, in substantially the form of Exhibit E, attesting to the
Solvency of the Loan Parties, taken as a whole, before and after giving effect
to the Effective Date; and

 

70



--------------------------------------------------------------------------------

(xi) A favorable opinion of Kirkland & Ellis LLP, counsel for the Loan Parties,
in form and substance reasonably satisfactory to the Collateral Agent and of
Vorys, Sater, Seymour and Pease LLP, special local counsel for Express GC, LLC,
in form and substance reasonably satisfactory to the Collateral Agent.

(b) The Borrower shall have paid or made arrangements to pay, to the extent
invoiced at least one (1) Business Day prior to the Effective Date, all accrued
fees of the Agents, the Lead Arranger and the Lender Parties required under the
Fee Letter and all accrued expenses of the Agents and the Lead Arranger
(including the accrued fees and expenses of counsel to the Lead Arranger payable
by the Borrower hereunder).

(c) The Lead Arranger shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

(d) The Administrative Agent shall be reasonably satisfied that there shall not
have occurred since January 31, 2015 any event or events which could reasonably
be expected to have a Material Adverse Effect.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including any Borrowing on the Effective Date) shall be subject to the further
conditions precedent that on the date of such Borrowing the following statements
shall be true (and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

(i) the representations and warranties of the Loan Parties contained in each
Loan Document are correct in all material respects (unless any such
representation or warranty is qualified by materiality in the text thereof, in
which case, such representation or warranty shall be true and correct in all
respects) on and as of such date, immediately before and immediately after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date; and

(ii) no Default has occurred and is continuing, or would result immediately
after giving effect to such Borrowing or issuance or renewal or from the
application of the proceeds therefrom.

Each request for an Advance or a Letter of Credit (other than a conversion of a
Eurodollar Rate Advance to a Base Rate Advance) submitted by the Borrower shall
be deemed to be a representation and warranty by the Borrower that the
conditions specified in Section 3.02 have been satisfied on and as of the date
of the applicable Advance or issuance of such Letter of Credit. The conditions
set forth in this Section 3.02 are for the sole benefit of the Secured Parties,
but until the Required Lenders otherwise direct the Administrative Agent to
cease making Advances and issuing Letters of Credit, the Lenders will fund their
Pro Rata Shares of all Advances and participate in all Swing Line Advances and
Letters of Credit whenever made or issued, which are requested by the Borrower
and which, notwithstanding the failure of the Loan Parties to comply with the
provisions of this Article III, are agreed to by the Administrative Agent,
provided, however, the making of any such Advances or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Secured
Party of the provisions of this Article III on any future occasion or a waiver
of any rights or the Secured Parties as a result of any such failure to comply.

 

71



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. Subject to Section 3.02, each Loan
Party represents and warrants as follows (a) on the Effective Date, each of
which shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) and (b) at and as of the date of the making of each Advance made after
the Effective Date, each of the following representations and warranties, each
of which shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), at and as of the date of the making of such Advance, as though made on
and as of the date of such Advance (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) as of such earlier date:

(a) Each Loan Party and each of its Subsidiaries (other than Foreign
Subsidiaries) (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, (ii) is duly qualified and in
good standing (to the extent applicable in the relevant jurisdiction) in each
other jurisdiction in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not be reasonably expected to have a Material Adverse Effect and (iii) has
all requisite power and authority (including, without limitation, all
Governmental Authorizations) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted except
where the failure to have such power and authority could not be reasonably
expected to have a Material Adverse Effect. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable and are owned, directly or indirectly, by the Parent free and
clear of all Liens except Permitted Liens.

(b) Set forth on Schedule 4.01(b) is a complete and accurate list of all Loan
Parties, showing as of the date hereof (as to each Loan Party) the jurisdiction
of its incorporation or formation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or formation.

(c) Set forth on Schedule 4.01(c) is a complete and accurate list of all
Subsidiaries of each Loan Party as of the date hereof, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or partnership interests (as applicable)
of each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests

 

72



--------------------------------------------------------------------------------

owned (directly or indirectly) by such Loan Party and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the date hereof. All of the outstanding Equity Interests
in each Loan Party’s Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens except Permitted Liens.

(d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby and thereby, are within such Loan Party’s
powers, have been duly authorized by all necessary action, and do not
(i) contravene such Loan Party’s charter, bylaws, limited liability company
agreement, partnership agreement or other constituent documents, (ii) violate
any law, rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, except for violations that (either
individually or in the aggregate) could not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries
(other than Foreign Subsidiaries) or any of their properties, except for
violations, defaults or the creation of such rights that could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect, or (iv) except for the Liens created under the Loan Documents
and Permitted Liens, result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Loan Party or any of its
Subsidiaries (other than Foreign Subsidiaries). Each Loan Party and each of its
Subsidiaries (other than Foreign Subsidiaries) is in compliance with all
applicable laws, rules and regulations, except to the extent that failure to do
so could not be reasonably expected to have a Material Adverse Effect.

(e) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the transactions
contemplated hereby or thereby, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
applicable priority thereof) or (iv) the exercise by any Agent or any Lender
Party of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (v) any notices or
filings which are required to be made with the SEC in connection with the
Transaction, (w) the authorizations, approvals, actions, notices and filings
contemplated by the Collateral Documents and those listed on Schedule 4.01(e),
(x) those authorizations, approvals, actions, notices and filings, the failure
of which to obtain, take, give or make could not be reasonably expected to have
a Material Adverse Effect, (y) notices and filings which customarily are
required in connection with the exercise of remedies in respect of the
Collateral and (z) landlord consents and waivers.

(f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

73



--------------------------------------------------------------------------------

(g) Except as set forth in Schedule 4.01(g), there is no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries (other than Foreign Subsidiaries), including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could be reasonably expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document.

(h) Each Loan Party and each of its Subsidiaries is:

(i) not a “blocked” person listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and all modifications thereto or thereof (the “Annex”),

(ii) in compliance in all material respects with the applicable requirements of
the Patriot and all other requirements contained in the rules and regulations of
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”),

(iii) operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act,

(iv) not in receipt of any notice from the Secretary of State of the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act,

(v) not listed as a Specially Designated Terrorist (as defined in the Patriot
Act) or as a “blocked” person on any lists maintained by the OFAC pursuant to
the Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act,

(vi) not a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act, and

(vii) not owned or controlled by or now acting and or will be in the future act
for or on behalf of any Person named in the Annex or any other list promulgated
under the Patriot Act or any other Person who has been determined to be subject
to the prohibitions contained in the Patriot Act.

(i) INTENTIONALLY OMITTED.

(j) The Consolidated forecasted balance sheets, statements of income and
statement of cash flows of the Borrower and the Parent and their respective
Subsidiaries delivered to the Administrative Agent pursuant to Section 5.03 were
prepared in good faith on the basis of the assumptions believed to be reasonable
(it being understood that (i) such Consolidated forecasted balance sheets,
statements of income and statement of cash flows are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the Borrower’s control, (ii) no assurance can be given that such
Consolidated forecasted balance sheets, statements of income and statement of
cash flows will be realized, (iii) actual results may differ and (iv) such
differences may be material).

(k) INTENTIONALLY OMITTED.

 

74



--------------------------------------------------------------------------------

(l) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System.

(m) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.

(n) The Collateral Documents create in favor of the Collateral Agent for the
benefit of the Secured Parties a valid security interest in the Collateral,
securing the payment of the Obligations under the Loan Documents, and (i) as of
the Effective Date, the Collateral Agent has fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected by (A) filing financing statements, or (B) the taking of possession or
control by the Collateral Agent of the Collateral), and (ii) on each date after
the Effective Date, assuming (A) financing statements and other filings in
appropriate form have been filed in the offices specified on Schedule IV to the
Security Agreement and (B) the Collateral Agent has taken possession or control
of the Collateral with respect to which a security interest may be perfected
only by possession or control, the Collateral Agent has fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Collateral (other than such Collateral in which a security interest cannot
be perfected by (1) filing financing statements, or (2) the taking of possession
or control by the Collateral Agent of the Collateral), in each case of clauses
(i) and (ii) above, subject to no Liens other than Permitted Liens and other
Liens created or permitted by the Loan Documents. The Loan Parties are the legal
and beneficial owners of the Collateral free and clear of any Lien, except for
Permitted Liens.

(o) The Borrower and each Guarantor, taken as a whole, are Solvent.

(p) No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(q) (i) Set forth on Schedule 4.01(q) is a complete and accurate list of all
Plans and Multiemployer Plans as of the Effective Date.

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and made available to the Administrative Agent, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

75



--------------------------------------------------------------------------------

(r) Except as would not reasonably be expected to result in a Material Adverse
Effect (which representations are, along with clause (g) above, the sole
representations of the Loan Parties in respect of environmental matters):

(i) the operations and properties of each Loan Party and each of its
Subsidiaries (other than Foreign Subsidiaries) comply with all applicable
Environmental Laws and Environmental Permits and all past non-compliance with
such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs;

(ii) to the knowledge of each Loan Party of any of its Subsidiaries, no
circumstances exist that would be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries) or any of their properties or (B) cause any such
property to be subject to any restrictions on ownership, occupancy,
transferability or use under any Environmental Law;

(iii) none of the properties currently or, to the best of its knowledge,
formerly owned or operated by any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries) is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list;

(iv) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries (other than
Foreign Subsidiaries) or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries (other than
Foreign Subsidiaries);

(v) Hazardous Materials have not been released, discharged or disposed of on any
property currently or, to the best of its knowledge, formerly owned or operated
by any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries);

(vi) neither any Loan Party nor any of its Subsidiaries (other than Foreign
Subsidiaries) is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and

(vii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the best of its knowledge,
formerly owned or operated by any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries) have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of its Subsidiaries
(other than Foreign Subsidiaries).

 

76



--------------------------------------------------------------------------------

(s) Except as set forth on Schedule 4.01(s):

(i) [Reserved].

(ii) Each Loan Party and each of its Subsidiaries (other than Foreign
Subsidiaries) (A) has filed, has caused to be filed or has been included in all
material tax returns (Federal, state, local and foreign) required to be filed
and such tax returns are true and correct in all material respects and (B) has
paid all taxes shown thereon to be due, together with applicable interest and
penalties or adequate provision therefor has been made in accordance with GAAP
except for taxes (x) that are being contested in good faith by appropriate
proceedings and for which such Loan Party has set aside on its books adequate
reserves in accordance with GAAP and (y) that could not (individually or in the
aggregate) have a Material Adverse Effect.

(iii) No issues have been raised in writing by any tax authorities that, in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(t) Except as set forth on Schedule 4.01(t) or as could not be expected to have
a Material Adverse Effect, the Parent and each of its Subsidiaries (other than
Foreign Subsidiaries) own, or possess the right to use, or could obtain the
right to use all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Parent or any of its
Subsidiaries (other than Foreign Subsidiaries) infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than Unmatured Surviving Obligations) or any Lender Party shall have any
Commitment hereunder, each Loan Party will (unless Required Lenders consent):

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries (other
than Foreign Subsidiaries) to comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
(other than Foreign Subsidiaries) to pay and discharge, before the same shall
become delinquent, (i) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its property and (ii) all material lawful
claims that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its

 

77



--------------------------------------------------------------------------------

other creditors; provided, further, that neither the Parent nor any of its
Subsidiaries shall be required to pay and discharge any such tax, assessment,
charge or claim where failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to use commercially reasonable
efforts to comply, with all applicable Environmental Laws and Environmental
Permits; obtain and renew, and cause each of its Subsidiaries (other than
Foreign Subsidiaries) to obtain and renew, all Environmental Permits necessary
for its operations and properties; and conduct, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of and to the extent
required by any Governmental Authority pursuant to all Environmental Laws,
except, in each case, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Parent nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances or to undertake such actions where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Foreign Subsidiaries) to maintain, insurance (as deemed to be
reasonably prudent in the good faith judgment of the Responsible Officers of
such Loan Party or its Subsidiaries) (including, without limitation, business
interruption insurance) with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas and with similar risk factors in which the Parent or such
Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Except as permitted under
Section 5.02(d) or 5.02(e)(viii), preserve and maintain, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to preserve and maintain, its
existence, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises; provided that neither the Parent nor any of its
Subsidiaries shall be required to preserve or maintain any right, permit,
license, approval, privilege or franchise if the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Nothing contained in
this Section 5.01(e) shall be deemed to prohibit any Subsidiary or the parent
entity of such Subsidiary from reorganizing or changing the entity form of such
Subsidiary upon prior notice to the Administrative Agent and provided that such
reorganization or change is not materially adverse to the Lenders.

(f) Visitation Rights. (i) At any reasonable time and from time to time, upon
reasonable prior notice at any mutually agreeable reasonable time during normal
business hours, permit any of the Agents or any of the Lender Parties, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the financial records and books of account of, and visit the properties of,
the Parent and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Parent and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants (subject to
the consent of such accountants); provided, that, so long as no Default or Event
of Default has occurred and is continuing, the Agents and the Lender Parties
shall coordinate the exercise of such rights through the Administrative Agent
and shall not be entitled to exercise the foregoing rights more than once in

 

78



--------------------------------------------------------------------------------

any calendar year at the expense of the Borrower, on a collective basis;
provided, however, that a representative of the Borrower shall be given the
opportunity to be present for any communication with the independent
accountants.

(ii) Upon reasonable prior notice and at any mutually agreeable reasonable time
during normal business hours and from time to time, permit the Collateral Agent
and/or any representatives designated by the Collateral Agent (including any
consultants, accountants and lawyers retained by the Collateral Agent) to visit
the properties of the Loan Parties to conduct periodic commercial finance exams
and inventory appraisals at the Borrower’s expense; provided, however, (A) only
one such field examination and appraisal shall be permitted at the Borrower’s
expense in any Fiscal Year if Excess Availability is at all times during such
Fiscal Year greater than or equal to 12.5% of the Borrowing Base, (B) only two
such field examinations and appraisals shall be permitted at the Borrower’s
expense in any Fiscal Year if Excess Availability is less than 12.5% of the
Borrowing Base at any time during such Fiscal Year, (C) no field examinations or
appraisals shall be conducted so long as the Used Commitments are less than or
equal to $15,000,000; (D) notwithstanding the limitations set forth in clauses
(A) through (C), one additional field examination and appraisal shall be
permitted in any Fiscal Year at the expense of the Collateral Agent and the
Lender Parties so long as no Default or Event of Default has occurred and is
continuing; and (E) notwithstanding the limitations set forth in clauses
(A) through (D), additional field examinations and appraisals shall be permitted
at the Borrower’s expense if a Default or Event of Default has occurred and is
continuing, at the sole discretion of the Collateral Agent.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries (other than
Foreign Subsidiaries) to keep, proper books of record and account, in which full
and correct entries in all material respects shall be made of all financial
transactions and the assets and business of the Parent and each such Subsidiary
in accordance with generally accepted accounting principles in effect from time
to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to maintain and preserve, all of
its properties that are used or useful in the conduct of and material to its
business in good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, except to the extent the failure to do so could
reasonably be expected not to have a Material Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are no less favorable, in the aggregate, to
the Parent or such Subsidiary than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate, as determined by the board of
directors of Parent, the Borrower or such Subsidiary in good faith; provided,
the foregoing restriction shall not apply to (a) transactions between or among
Loan Parties or transactions between or among Subsidiaries of the Parent that
are not Loan Parties or transactions between a Loan Party and a Subsidiary that
is not a Loan Party so long as either (x) the terms of such transaction are no
less favorable to the Loan Party than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate or (y) such transaction is a
Transfer permitted under Section 5.02(e)(ii) or 5.02(e)(xv); (b) Restricted
Payments permitted to be made pursuant to Section 5.02(g), Investments permitted
under Section 5.02(f) and permitted intercompany Debt and asset transfers;
(c) reasonable and customary fees paid to and indemnification of members of the
board of directors (or similar governing body) of Parent and its Subsidiaries;
(d) compensation and indemnity arrangements and benefit plans for officers and
other employees of the Parent and its Subsidiaries entered into or maintained or
established in the

 

79



--------------------------------------------------------------------------------

ordinary course of business; (e) sales of Equity Interests of Parent to
Affiliates of Loan Parties or contributions to the equity capital of Parent by
any shareholder or any of its Affiliates not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith; (f) any transaction with an Affiliate where the only
consideration paid is Equity Interests of Parent; (g) the transactions
contemplated in connection with the Loan Documents and all related documents;
(h) the existence of, and the performance by the Parent (or the Borrower on
behalf of the Parent) and the Borrower of their respective obligations under any
limited liability company, limited partnership or other constitutive document or
security holders agreement (including any registration rights agreement or
purchase agreement related thereto); any other agreement containing agreements
among Parent and its Subsidiaries and their Affiliates that is in effect as of
the Effective Date and has been disclosed to the Administrative Agent as of the
Effective Date and similar agreements entered into after the Effective Date that
(i) are not more adverse to the interest of the Lenders than those that exist as
of the Effective Date taken as a whole, or (ii) which have been disclosed to and
consented to by the Administrative Agent and the Required Lenders.

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of a
Triggering Event, Default, or Event of Default, (y) the formation or acquisition
of any new direct or indirect Subsidiaries (other than Excluded Subsidiaries or
a merger Subsidiary formed in connection with a Permitted Acquisition or
Investment or other acquisition permitted hereunder but only so long as it has
no material assets and such transaction has not been consummated) by any Loan
Party or upon any Subsidiary (that is not a CFC or a Subsidiary of a CFC) of a
Loan Party being designated as a Material Subsidiary or (z) the acquisition of
any property by any Loan Party, that is of similar nature to the property of the
Loan Parties that is subject to the Liens created by the Collateral Documents,
in the judgment of the Collateral Agent, shall not already be subject to a
perfected (subject to Permitted Liens and other Liens created or permitted by
the Loan Documents) security interest in favor of the Collateral Agent for the
benefit of the Secured Parties, then in each case at the Borrower’s expense and
subject to the terms of the Collateral Documents:

(i) in connection with the formation or acquisition by a Loan Party of a
Subsidiary that is not an Excluded Subsidiary or a merger Subsidiary formed in
connection with a Permitted Acquisition or Investment or other acquisition
permitted hereunder (but only so long as it has no material assets and such
transaction has not been consummated) or upon any Subsidiary (that is not a CFC)
of a Loan Party being designated as a Material Subsidiary, within 60 days after
such formation, acquisition or designation (or such later date as permitted by
the Administrative Agent in its sole discretion), cause each such Subsidiary,
and cause each direct and indirect parent (that is not a CFC) of such Subsidiary
(if it has not already done so), to duly execute and deliver to the Collateral
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Collateral Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents; provided that any Subsidiary of a CFC
shall not be required to execute such guaranty or guaranty supplement,

(ii) INTENTIONALLY OMITTED.

(iii) within 60 days after (A) such request or acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Collateral Agent such additional security agreement
supplements and other security agreements as specified by, and in form and
substance reasonably

 

80



--------------------------------------------------------------------------------

satisfactory to the Collateral Agent, securing payment of all the Obligations of
such Loan Party under the Loan Documents and constituting Liens on all such
properties and (B) such formation or acquisition of any new Subsidiary (other
than an Excluded Subsidiary or a merger Subsidiary formed in connection with a
Permitted Acquisition or Investment or other acquisition permitted hereunder but
only so long as it has no material assets and such transaction has not been
consummated) or the designation of any Subsidiary (that is not a CFC or a
Subsidiary of a CFC) of a Loan Party as a Material Subsidiary, duly execute and
deliver and cause such Subsidiary to duly execute and deliver to the Collateral
Agent security agreement supplements and other security agreements as specified
by, and in form and substance reasonably satisfactory to, the Collateral Agent,
securing payment of all of the obligations of such Subsidiary under the Loan
Documents,

(iv) within 60 days after such request, formation, acquisition or designation,
take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary (other than an Excluded Subsidiary, a merger Subsidiary formed in
connection with a Permitted Acquisition or Investment or other acquisition
permitted hereunder (but only so long as it has no material assets and such
transaction has not been consummated) or a Subsidiary that is a CFC) to take,
all reasonable actions (including, without limitation, the filing of Uniform
Commercial Code financing statements) as may be necessary or advisable in the
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

(v) within 60 days after such request, formation, acquisition or designation,
deliver to the Collateral Agent, upon the request of the Collateral Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
acceptable to the Collateral Agent as to such other matters as the Collateral
Agent may reasonably request, and

(vi) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to execute
and deliver, any and all further instruments and documents and take, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to take, all
such other action as the Collateral Agent may deem reasonably necessary in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, security agreement supplements and security agreements.

Notwithstanding anything to the contrary contained in the foregoing, the
Collateral Agent may in its discretion lengthen the foregoing time periods and
otherwise modify (with the Borrower’s consent) the foregoing requirements to the
extent it deems it reasonable and prudent to do so and may waive the foregoing
requirements to the extent that the cost of obtaining a security interest in the
foregoing Collateral is excessive (as reasonably determined by the Collateral
Agent) in relation to the benefits to the Lender Parties.

(k) Further Assurances. (i) Promptly upon the reasonable request by any Agent,
or any Lender Party through the Administrative Agent, correct, and cause each of
its Subsidiaries promptly to correct, any matter that the parties mutually agree
is a material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and

 

81



--------------------------------------------------------------------------------

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any document or instrument supplemental
to or confirmatory of the Collateral Documents as any Agent, or any Lender Party
through the Administrative Agent, may reasonably require from time to time in
order to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid (other than
Unmatured Surviving Obligations), or any Lender Party shall have any Commitment
hereunder, unless the Required Lenders shall otherwise consent in writing, no
Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to create, incur, assume or
suffer to exist, any Lien on or with respect to any of its properties of any
character (including, without limitation, accounts) whether now owned or
hereafter acquired, or sign or file or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to sign or file or suffer to
exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Parent or any of its Subsidiaries (other than Foreign
Subsidiaries) as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries (other than
Foreign Subsidiaries) to assign, any accounts or other right to receive income,
except for Permitted Liens and Transfers permitted by Section 5.02(e).

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to create, incur, assume or
suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) (A) Capitalized Leases and (B) Debt secured by Liens described in clause
(w) of the definition of “Permitted Liens” not to exceed in the aggregate
$25,000,000 at any one time outstanding in the case of this clause (B);

(iii) any Existing Debt and any Debt extending the maturity of, or refunding,
refinancing, renewing, replace or defeasing, in whole or in part, any Existing
Debt and guarantees of the Existing Debt or the extension, refunding,
refinancing, renewing, replacing or defeasance of such Existing Debt; provided
that (A) the amount of such extending, refunding, refinancing , renewing,
replace or defeasing Debt does not result in an increase in the aggregate
principal or facility amount thereof (plus the amount of any premium paid in
respect of such Debt in connection with any such extension, refunding,
refinancing, renewing, replace or defeasing and plus the amount of reasonable
expenses incurred by Parent and its Subsidiaries in connection therewith),
(B) such Debt (if it is term debt) does not have a weighted average life to
maturity that is less than the weighted average life to maturity of the Debt
being extended, refunded, refinanced, renewed, replaced or defeased, (C) such
Debt (if it is term debt) does not have a final maturity earlier than the final
maturity of the Debt being extended, refunded, refinanced, renewed, replaced or
defeased, (D) the direct and contingent obligors therefor shall not be changed
(unless any contingent obligor is released), as a

 

82



--------------------------------------------------------------------------------

result of or in connection with such extension, refunding, refinancing,
renewing, replacing or defeasance and (E) if the Debt being extended, refunded,
refinanced, renewed, replaced or defeased is subordinate or junior to the
Advances and any Guaranty thereof, then the Debt incurred to extend, refund or
refinance such Debt shall be subordinate to the Advances and any Guaranty, as
the case may be, at least to the same extent and in the same manner as the Debt
being extended, refunded, refinanced, renewed, replaced or defeased;

(iv) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates, commodity prices or currency exchange rates incurred in the
ordinary course of business and consistent with prudent business practice;

(v) Debt owed to the Borrower or a wholly owned (other than directors’
qualifying shares or other nominal issuance in order to comply with local laws)
Subsidiary of the Borrower, which Debt shall be otherwise permitted under the
provisions of Section 5.02(f);

(vi) To the extent it constitutes Debt, Debt incurred by the Borrower or any of
its Subsidiaries arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in connection
with acquisitions permitted by Section 5.02(f) or Transfers permitted by
Section 5.02(e); provided that, in respect of any Debt incurred hereunder
pursuant to agreements providing for indemnification in connection with
Transfers permitted by Section 5.02(e), such Debt shall not exceed the amount of
net cash proceeds received from such Transfers;

(vii) Debt which may be deemed to exist pursuant to any guaranties, performance,
surety, statutory, appeal, completion guarantees, export or import indemnities,
customs and revenue bonds or similar instruments, workers’ compensation claims,
self-insurance obligations and bankers acceptances issued for the account of any
Loan Party in the ordinary course of business, including guarantees or
obligations of any Loan Party with respect to letters of credit supporting such
bid, performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances (in each case other than for an obligation
for money borrowed) or similar obligations incurred in the ordinary course of
business;

(viii) Debt in an aggregate principal amount outstanding not to exceed the
greater of (x) $300,000,000 or (y) an unlimited amount so long as the Leverage
Ratio, as calculated on a pro forma basis after giving effect to the incurrence
of such Debt, is less than or equal to 2.00:1.00, provided that if such Debt is
secured, it shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to Collateral Agent between the holder of such
security interest or Lien and Agent;

(ix) Debt of a Subsidiary outstanding on the date such Subsidiary was acquired
by the Borrower or any of its Subsidiaries or assumed in connection with the
acquisition of assets from a Person (other than Debt incurred as consideration
in, or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of the Borrower or was otherwise acquired by the
Borrower) in an acquisition permitted by Section 5.02(f);

 

83



--------------------------------------------------------------------------------

(x) Debt consisting of the deferred purchase price of acquisitions permitted
under Section 5.02(f);

(xi) other unsecured Debt of the Borrower and its Subsidiaries in an unlimited
amount so long as the Leverage Ratio, as calculated on a pro forma basis after
giving effect to the incurrence of such Debt, is less than or equal to
4.00:1.00;

(xii) other Debt of the Borrower and its Subsidiaries that is subordinated to
the Obligations under the Loan Documents on terms reasonably acceptable to the
Administrative Agent;

(xiii) Guaranteed Debt of any Loan Party in respect of Debt otherwise permitted
under or not prohibited by this Section 5.02;

(xiv) Debt arising in connection with endorsement of instruments for collection
or deposit in the ordinary course of business;

(xv) Debt arising from the existing letters of credit so long as such existing
letters of credit are secured by a letter of credit or cash collateral
reasonably acceptable to Agents;

(xvi) Debt consisting of deferred purchase price or notes issued to officers,
directors and employees to purchase equity interests (or options or warrants or
similar instruments) of Parent (or any direct or indirect holding company of
Parent) in an aggregate amount not to exceed $5,000,000 outstanding at any time;
and

(xvii) Debt incurred in connection with the financing of insurance premiums in
an amount not to exceed the annual premiums in respect thereof at any one time
outstanding.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries (other
than Foreign Subsidiaries) to conduct any business other than the businesses as
carried on at the date hereof and other businesses substantially related,
incidental thereto or complementary thereto, or are reasonable extensions
thereof.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries (other than Foreign
Subsidiaries) to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate or amalgamate
with any other Subsidiary of the Borrower or with the Borrower; provided that,
in the case of any such merger, consolidation or amalgamation, the Person formed
by such merger, consolidation or amalgamation shall be a wholly owned (other
than directors’ qualifying shares or other nominal issuance in order to comply
with local laws) Subsidiary of the Borrower or the Borrower; and provided
further that, in the case of any such merger, consolidation or amalgamation to
which a Subsidiary Guarantor is a party, the Person formed by such merger,
consolidation or amalgamation shall be a Subsidiary Guarantor or the Borrower;

(ii) as part of any acquisition permitted under Section 5.02(f), any Subsidiary
of the Borrower may merge into or consolidate or amalgamate with any

 

84



--------------------------------------------------------------------------------

other Person or permit any other Person to merge into or consolidate or
amalgamate with it; provided that the Person surviving such merger,
consolidation or amalgamation shall be a wholly owned (other than directors’
qualifying shares or other nominal issuance in order to comply with local laws)
Subsidiary of the Borrower; and provided further that, in the case of any
merger, consolidation or amalgamation to which a Subsidiary Guarantor is a
party, the Person formed by such merger, consolidation or amalgamation shall be
a Subsidiary Guarantor;

(iii) as part of any Transfer permitted under Section 5.02(e), any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; and

(iv) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

(e) Sales, Etc. of Assets. Sell, lease, transfer, assign, exchange, convey or
otherwise dispose of (each a “Transfer”), or permit any of its Subsidiaries
(other than Foreign Subsidiaries) to Transfer, any assets, except:

(i) (A) Transfers of Inventory (including unusable, excess, obsolete or
slow-moving Inventory), delinquent accounts receivables and other capital assets
in the ordinary course of its business (it being agreed that for purposes of
this Agreement, Transfers of such assets from a Loan Party to a Foreign
Subsidiary shall be deemed not in the ordinary course of business if the
consideration for such Transfer is less than the selling Loan Party’s cost of
the assets subject to such Transfer or the selling Loan Party does not receive
payment for such Transfer within ten (10) days after the consummation thereof,
and for the avoidance of doubt, any amounts owing by a Foreign Subsidiary to a
Loan Party in connection with such Transfer described in this parenthetical may
be evidenced by an intercompany balance or intercompany note and shall be
permitted as a Permitted Investment so long as such Investment is otherwise in
compliance with Section 5.03(f) hereof) and Transfers of accounts receivables in
connection with the private label credit card programs in the ordinary course of
business, (B) the granting of any option or other right to purchase, lease or
otherwise acquire Inventory and delinquent accounts receivables in the ordinary
course of its business; and (C) dispositions of cash and Cash Equivalents in the
ordinary course of business;

(ii) (A) Transfers of assets among Loan Parties; (B) Transfers of assets among
Subsidiaries that are not Loan Parties; (C) Transfers of assets from
Subsidiaries that are not Loan Parties to Loan Parties; and (D) Transfers of
assets from Loan Parties to Subsidiaries that are not Loan Parties in a
transaction that would be permitted under clauses (i), (vii) or (x) of
Section 5.02(f) if such Transfer had been a transaction involving cash; provided
that, for purposes of determining the application of each of clauses (A) through
(D) above in connection with any Transfer made in connection with reorganizing
or restructuring of Subsidiaries, any Transfer or series of related Transfers
between Loan Parties and/or Subsidiaries shall be deemed to be a Transfer solely
between the initial and the ultimate holder of any such assets transferred
without regard to any intermediate holder of such assets;

 

85



--------------------------------------------------------------------------------

(iii) Transfers of unneeded, used, worn out, obsolete or damaged equipment and
trade-ins and exchanges of equipment in the ordinary course of business and the
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of Loan Parties, no longer economically practicable or
commercially desirable in the conduct of the business of the Loan Parties taken
as a whole;

(iv) Transfers in connection with any transaction in which there is an
Extraordinary Receipt;

(v) Transfers for fair value, the proceeds of which are less than $4,000,000 for
any such single transaction and the proceeds of which when aggregated with all
other such transactions during a fiscal year are less than $20,000,000;

(vi) Leases and subleases, licenses and sublicenses of real or personal property
in the ordinary course of business;

(vii) Licensing of intellectual property on a non-exclusive basis or on an
exclusive basis so long as such exclusive licensing is limited to geographic
areas, particular fields of use, customized products for customers or limited
time periods;

(viii) Any liquidation or dissolution of a Subsidiary so long as its immediate
parent or a Loan Party becomes the owner of its assets;

(ix) Transfers of Inventory and other capital assets pursuant to franchise
arrangements on terms substantially consistent with past practice;

(x) the Transaction as contemplated by the Loan Documents;

(xi) mergers, amalgamations, consolidations and dissolutions in compliance with
Section 5.02(d);

(xii) Investments in compliance with Section 5.02(f);

(xiii) discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof;

(xiv) Permitted Liens; and

(xv) Transfers of Inventory and other capital assets from a Loan Party to a
Foreign Subsidiary not in the ordinary course of business; provided that, with
respect to each Transfer made pursuant to this clause (xv), immediately before
and immediately after giving effect to the making of such Transfer, no Specified
Default or Event of Default shall have occurred and be continuing and Excess
Availability plus Eligible Cash Collateral (without duplication of Borrowing
Base Eligible Cash Collateral) shall be projected to equal or exceed 30% of the
Aggregate Commitments for the 6 month period following the making of such
Transfer (calculated on a pro forma basis after giving effect to such Transfer),
and for the avoidance of doubt, any amounts owing by a Foreign Subsidiary to a
Loan Party in connection with a Transfer described in this clause (xv) may be
evidenced by an intercompany balance or intercompany note and shall be permitted
as a Permitted Investment so long as such Investment is otherwise in compliance
with Section 5.03(f) hereof. Any assets transferred to a Foreign Subsidiary not
in compliance with this clause (xv) are expressly transferred subject to the
continuing Lien of the Collateral Agent and are not transferred free and clear
of such Lien.

 

86



--------------------------------------------------------------------------------

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to make or hold, any Investment
in any Person, except (each of the following a “Permitted Investment” and
collectively, the “Permitted Investments”):

(i) (A) Investments by the Parent and its Subsidiaries in their Subsidiaries
outstanding on the date hereof, (B) additional Investments by the Parent and its
Subsidiaries in Loan Parties, (C) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties, and (D) additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties (including Subsidiaries that are Excluded Subsidiaries) in
an aggregate amount invested from the Effective Date not to exceed $35,000,000
at any time outstanding;

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;

(iii) loans to directors, officers and employees to purchase Equity Interests of
Parent (or any direct or indirect holding company of Parent);

(iv) Investments by the Borrower and its Subsidiaries in bank deposits in the
ordinary course of business or Cash Equivalents;

(v) Investments existing on the date hereof and described on Schedule 5.02(f);

(vi) Investments in Hedge Agreements permitted under Section 5.02(b)(iv);

(vii) the purchase or other acquisition of all or substantially all of the
Equity Interests in any Person that, upon the consummation thereof, will be
wholly owned (other than directors’ qualifying shares or other nominal issuance
in order to comply with local laws) directly by the Borrower or one or more of
its wholly owned Subsidiaries (including, without limitation, as a result of a
merger or consolidation) and the purchase or other acquisition by the Borrower
or one or more of its wholly-owned (other than directors’ qualifying shares or
other nominal issuance in order to comply with local laws) Subsidiaries of all
or substantially all of the property and assets of any Person (collectively, a
“Permitted Acquisition”); provided that, with respect to each purchase or other
acquisition made pursuant to this clause (vii):

(A) the Loan Parties and any such newly created or acquired domestic Subsidiary
shall comply with the requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted by
Section 5.02(c);

(C) [reserved];

 

87



--------------------------------------------------------------------------------

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Specified Default or Event of Default shall have
occurred and be continuing;

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied in all material respects
on or prior to the consummation of such purchase or other acquisition;

(F) immediately after giving effect to such purchase or other acquisition, the
Parent and its Subsidiaries shall have a Fixed Charge Coverage Ratio equal to at
least 1.0:1.0 for the 6 month period immediately prior to such acquisition
(calculated on a pro forma basis after giving effect to such purchase or other
acquisition); provided, that compliance with the condition specified in this
clause (F) and the following clause (G) shall not be required with respect to
any Permitted Acquisition if Excess Availability plus Eligible Cash Collateral
(without duplication of Borrowing Base Eligible Cash Collateral) shall be
projected to be not less than twenty (20%) percent of the Borrowing Base for the
6 month period following the consummation of such Permitted Acquisition
(calculated on a pro forma basis after giving effect to the making of such
Permitted Acquisition); and

(G) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to be not less than
twelve and one-half (12.5%) percent of the Borrowing Base for the 6 month period
following such purchase or other acquisition (calculated on a pro forma basis
after giving effect to such purchase or other acquisition);

(viii) Investments (A) received in satisfaction or partial satisfaction of
accounts from financially troubled Account Debtors (whether in connection with a
foreclosure, bankruptcy, workout or otherwise) and (B) consisting of deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and its
Subsidiaries;

(ix) guaranties in the ordinary course of business of obligations owed to or of
landlords, suppliers, customers, franchisees and licensees of the Borrower and
its Subsidiaries or otherwise permitted hereunder;

(x) other Investments (other than the purchase or other acquisition of all or
substantially all of the Equity Interests in any Person that, upon the
consummation thereof, will be wholly owned (other than directors’ qualifying
shares or other nominal issuance in order to comply with local laws) directly by
the Borrower or one or more of its wholly owned (other than directors’
qualifying shares or other nominal issuance in order to comply with local laws)
Subsidiaries (including, without limitation, as a result of a merger or
consolidation) and the purchase or other acquisition by the Borrower or one or
more of its wholly-owned (other than directors’ qualifying shares or other
nominal issuance in order to comply with local laws) Subsidiaries of all or
substantially all of the property and assets of any Person); provided that, with
respect to each

 

88



--------------------------------------------------------------------------------

Investment made pursuant to this clause (x), immediately before and immediately
after giving effect to the making of such Investment, no Specified Default or
Event of Default shall have occurred and be continuing and either,

(A) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to equal or exceed
twenty percent (20%) of the Borrowing Base for the 6 month period following the
making of such Investment (calculated on a pro forma basis after giving effect
to such Investment); or

(B) (1) Excess Availability plus Eligible Cash Collateral (without duplication
of Borrowing Base Eligible Cash Collateral) shall be projected to equal or
exceed twelve and one-half percent (12.5%) of the Borrowing Base for the 6 month
period following the making of such Investment (calculated on a pro forma after
giving effect to such Investment), and (2) immediately after giving effect to
the making of such Investment, the Parent and its Subsidiaries shall have a
Fixed Charge Coverage Ratio equal to at least 1.0:1.0 for the 6 month period
immediately prior to the making of such Investment (calculated on a pro forma
basis after giving effect to the making of such Investment);

(xi) the Loan Parties and their Subsidiaries may (A) acquire and hold accounts
receivable owing to any of them if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms,
(B) invest in, acquire and hold cash and Cash Equivalents, (C) endorse
negotiable instruments held for collection in the ordinary course of business or
(D) make lease, utility and other similar deposits in the ordinary course of
business;

(xii) the Loan Parties and their Subsidiaries may sell or transfer amounts and
acquire assets to the extent permitted by Section 5.02(e); and

(xiii) any Loan Party and its Subsidiaries may hold Investments to the extent
such Investments reflect an increase in the value of Investments already made.

For purposes of determining compliance with the provisions of this
Section 5.02(f), Investments made by a Loan Party or any of its Subsidiaries
(the “investor”) in any Subsidiary that are effected pursuant to one or more
Investments made contemporaneously or in prompt succession by the investor
and/or any of its Subsidiaries shall be deemed one Investment by the investor.

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to Parent’s stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries (other than Foreign Subsidiaries) to do any of the
foregoing, or permit any of its Subsidiaries (other than Foreign Subsidiaries)
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Borrower (any of the foregoing, a “Restricted Payment”), except
that:

(i) the Parent may (A) declare and pay dividends and distributions payable only
in Equity Interests of the Parent and (B) purchase, redeem, retire, defease or

 

89



--------------------------------------------------------------------------------

otherwise acquire Equity Interests with the proceeds received contemporaneously
from the issuance of Equity Interests with equal or inferior voting powers,
designations, preferences and rights, so long as no Event of Default shall have
occurred and be continuing at the time of such purchase, redemption, retirement,
defeasance or acquisition or would result therefrom;

(ii) [reserved];

(iii) any Subsidiary of the Borrower may declare and pay dividends or other
distributions to the Borrower or to any Loan Party of which it is a Subsidiary;

(iv) the Loan Parties may acquire Equity Interests of the Borrower or the Parent
(or any direct or indirect holding company of the Parent) or any other Loan
Party in connection with the exercise of stock options (or the equivalent with
respect to membership interests) or stock appreciation rights (or the equivalent
with respect to membership interests) by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations so long as no
Event of Default shall have occurred and be continuing at the time of the
acquisition of such Equity Interests or would result therefrom;

(v) the Loan Parties may purchase, redeem or acquire fractional shares of Equity
Interests arising out of stock dividends, splits or combinations or business
combinations;

(vi) the Parent may convert convertible securities and make cash payments in
lieu of fractional shares in connection with any such conversion;

(vii) in connection with any acquisition permitted by Section 5.02(f) and so
long as no Event of Default shall have occurred and be continuing at the time of
such acquisition or would result therefrom, the Parent or any Subsidiary may
(A) receive or accept the return to the Parent or any of its Subsidiaries of
Equity Interests constituting a portion of the purchase price consideration in
settlement of indemnification claims or (B) make payments or distributions to
dissenting stockholders pursuant to applicable law;

(viii) the Loan Parties may make Permitted Distributions;

(ix) so long as no Specified Default, Event of Default or Triggering Event shall
have occurred and be continuing at such time or would result therefrom, payments
to the Parent (and, if applicable, payments by the Parent to its direct or
indirect holding companies) to permit the Parent (or such holding company), and
the subsequent use of such payments by Parent (or such holding company), to
repurchase or redeem Qualified Capital Stock of Parent (or such holding company)
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of any Loan Party, upon their death, disability, retirement, severance or
termination of employment or service, or to make payments on Indebtedness issued
to buy such Qualified Capital Stock or pursuant to and in accordance with stock
option plans or other benefit plans; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, the sum of (x) net cash proceeds from issuances of Equity
Interests plus (y) $10,000,000 (and up to 100% of such amount not used in any
fiscal year may be

 

90



--------------------------------------------------------------------------------

carried forward to the two next succeeding (but no other) fiscal years) plus
(z) the amount of any net cash proceeds received by or contributed to Borrower
from the issuance and sale since the issue date of Qualified Capital Stock of
Parent to officers, directors or employees of any Loan Party that have not been
used to make any repurchases, redemptions or payments under this clause (ix);
and

(x) so long as no Specified Default or Event of Default shall have occurred and
be continuing at such time or would result therefrom, the Loan Parties may make
additional Restricted Payments to their respective shareholders, provided that,
with respect to each Restricted Payment made pursuant to this clause (x), either

(A) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to be not less than
12.5% of the Borrowing Base for the 6 month period following the making of such
Restricted Payment (calculated on a pro forma basis after giving effect to the
making of such Restricted Payment), and immediately after giving effect to the
making of such Restricted Payment, the Parent and its Subsidiaries shall have a
Fixed Charge Coverage Ratio equal to at least 1.0:1.0 for the 6 month period
immediately prior to the making of such Restricted Payment (calculated on a pro
forma basis after giving effect to the making of such Restricted Payment); or

(B) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to be not less than
25% of the Borrowing Base for the 6 month period following the making of such
Restricted Payment (calculated on a pro forma basis after giving effect to the
making of such Restricted Payment).

(h) Amendments of Constitutive Documents. Other than in respect of the limited
liability company agreements set forth on Schedule 5.02(h), amend, or permit any
of its Subsidiaries (other than Foreign Subsidiaries) to amend, its certificate
of incorporation or bylaws or other constitutive documents in a manner
materially adverse to the Lenders. Nothing contained in this
Section 5.02(h) shall be deemed to prohibit any Subsidiary or the parent entity
of such Subsidiary from reorganizing or changing the entity form of such
Subsidiary upon prior notice to the Administrative Agent and provided that such
reorganization or change is not materially adverse to the Lenders (it being
understood that any reorganization or change into a limited partnership or a
limited liability company by any Subsidiary or the parent entity of such
Subsidiary shall not be deemed to be materially adverse to the Lenders).

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries (other
than Foreign Subsidiaries) to make or permit, any change in Fiscal Year.

(j) Prepayments, Etc., of Debt. (i) Voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, in each case in violation of any subordination terms of, any
Subordinated Debt, except any repayment of Debt by the Loan Parties so long as
(x) no Specified Default or Event of Default has occurred or would occur in
connection with such repayment and (y) the Excess Availability plus Eligible
Cash Collateral (without duplication of Borrowing Base Eligible Cash Collateral)
for the subsequent six months is not projected to be less than 12.5% of the
Borrowing Base (calculated on a pro forma basis both immediately before and
immediately after giving effect to such repayment); (ii) amend, modify or change
in any manner materially adverse to the Lenders any term or condition of any

 

91



--------------------------------------------------------------------------------

Subordinated Debt, unless permitted by the subordination provisions thereof, or
(iii) permit any of its Subsidiaries (other than Foreign Subsidiaries) to do any
of the foregoing other than to prepay any Debt permitted to be incurred
hereunder payable to the Borrower or another Subsidiary.

(k) Reserved.

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to enter into or suffer to exist,
any agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets securing the Obligations under the Loan
Documents, except (i) prohibitions or conditions under (A) any purchase money
Debt permitted by Section 5.02(b)(ii) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt (together with any accessions and additions thereto
and the proceeds thereof), (B) any Existing Debt or other Debt permitted by
Section 5.02(b)(iii) or (C) any Capitalized Lease permitted by
Section 5.02(b)(ii) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto (together with any accessions and additions
thereto and the proceeds thereof); (ii) customary restrictions and conditions
relating to (A) specific property to be sold pursuant to an executed agreement
with respect to a permitted Transfer permitted under this agreement, including
under Section 5.02(d) or (e) or (B) the sale of any property pending the
consummation of such sale under stock sale agreements, joint venture agreements,
sale/leaseback agreements, purchase agreements, or acquisition agreements
(including by way of merger, acquisition or consolidation), entered into by
Parent or any Subsidiary solely to the extent pending the consummation of such
transaction; (iii) restrictions by reason of customary provisions restricting
Liens, assignments, subletting or other transfers contained in leases, licenses
and similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be); (iv) restrictions and conditions applicable to
any Subsidiary acquired after the date hereof if such restrictions and
conditions existed at the time such Subsidiary was acquired, were not created in
anticipation of such acquisition and apply solely to such acquired Subsidiary;
(v) restrictions disclosed in Schedule 5.02(l); (vi) covenants in documents
creating Liens permitted by Section 5.02(a) prohibiting further Liens on the
properties encumbered thereby; (vii) prohibitions or limitations that exist in
any agreement governing Debt permitted by Section 5.02(b)(viii), (xii),
(xi) (xv), provided that such prohibition or limitation is not more restrictive
in any material respect than those contained in the Loan Documents;
(viii) restrictions or limitations imposed by any amendments, refinancings,
refundings, renewals, replacements or defeasance that are otherwise permitted by
the Loan Documents of the contracts, instruments or obligations referred to in
clause (ii), provided that such amendments, refinancings, refundings, renewals,
replacements or defeasance are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment,
refinancing, refunding, renewal, replacement or defeasance; (ix) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Obligations; or (x) any
prohibition or limitation that exists pursuant to applicable requirements of
law.

SECTION 5.03. Reporting Requirements So long as any Advance or any other
Obligation (other than Unmatured Surviving Obligations) of any Loan Party under
any Loan

 

92



--------------------------------------------------------------------------------

Document shall remain unpaid, or any Lender Party shall have any Commitment
hereunder, the Borrower will furnish to the Administrative Agent:

(a) Default Notice. Within five (5) Business Days after the occurrence of each
Default or any event, development or occurrence that has resulted in a Material
Adverse Effect continuing on the date of such statement, a statement of a
Responsible Officer of the Borrower setting forth details of such Default,
event, development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto.

(b) Annual Financials.

(i) With respect to Express, Inc., within 120 days after the end of each Fiscal
Year, a copy of the annual audit report for such year for Express, Inc., as of
the end of such Fiscal Year and a Consolidated balance sheet, statement of
income, and a statement of cash flows of Express, Inc. for such Fiscal Year, in
each case accompanied by an opinion as to such audit report of any of the “Big
4” accounting firms or other independent public accountants of recognized
standing reasonably acceptable to the Administrative Agent, which opinion shall
not have any “going concern” qualification, except to the extent that such a
“going concern” qualification relates to the report and opinion accompanying the
financial statements for the Fiscal Year immediately prior to the stated final
maturity date of the Advances and which qualification or statement is solely a
consequence of such impending stated final maturity date under this Agreement;
provided that, in the event of any change in GAAP used in the preparation of
such financial statements, the Parent shall also provide a reconciliation of
such financial statements to former GAAP.

(ii) Incidental to the delivery of the reporting required in subparagraph (b)(i)
above, within 120 days after the end of each Fiscal Year, derivative
reconciliations with respect to the Parent and its Subsidiaries (other than the
Foreign Subsidiaries) (in the form delivered prior to April 13, 2015 or another
form reasonably satisfactory to the Administrative Agent) as of the end of such
Fiscal Year, covering balance sheets, statements of income, and statements of
cash flows, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Responsible Officer of the Parent as having
been prepared in accordance with GAAP (other than the absence of footnotes),
together with (x) a certificate on behalf of the Parent signed by a Responsible
Officer of the Parent stating that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent has taken and proposes to take with
respect thereto, and (y) a schedule prepared by a Responsible Officer of the
Parent in form satisfactory to the Administrative Agent of the computations used
by the Parent in determining a pro forma calculation of the Leverage Ratio.

(c) Quarterly Financials. Within 60 days after the end of each of the first
three Fiscal Quarters:

(i) With respect to Express, Inc., (x) a Consolidated balance sheet as of the
end of such quarter, (y) a Consolidated statement of income for the period
commencing at the end of the previous Fiscal Quarter and ending with the end of
such Fiscal Quarter and (z) a Consolidated statement of income and a
Consolidated statement of cash flows for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by a Responsible
Officer of the Parent as having been prepared in accordance with GAAP (other
than the absence of footnotes).

 

93



--------------------------------------------------------------------------------

(ii) Incidental to the delivery of the reporting required in subparagraph (c)(i)
above, derivative reconciliations with respect to the Parent and its
Subsidiaries (other than the Foreign Subsidiaries) (in the form delivered prior
to April 13, 2015 or another form reasonably satisfactory to the Administrative
Agent), (x) balance sheets of the Parent and its Subsidiaries (other than the
Foreign Subsidiaries) as of the end of such quarter, (y) statements of income of
the Parent and its Subsidiaries (other than the Foreign Subsidiaries) for the
period commencing at the end of the previous Fiscal Quarter and ending with the
end of such Fiscal Quarter, and (z) statements of income and statements of cash
flows of the Parent and its Subsidiaries (other than the Foreign Subsidiaries)
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Responsible Officer of the Parent as having
been prepared in accordance with GAAP (other than the absence of footnotes),
together with (x) a certificate on behalf of Parent signed by a Responsible
Officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken and proposes to take with respect thereto and
(y) a schedule prepared by a responsible Officer of the Parent in form
satisfactory to the Administrative Agent of the computations used by the Parent
in determining a pro forma calculation of the Leverage Ratio.

(d) Annual Forecasts. No later than 45 days after the end of each Fiscal Year of
Express, Inc., internally prepared forecasts in form reasonably satisfactory to
the Administrative Agent, including Consolidated balance sheets, income
statements, and cash flow statements, as supplemented with certain consolidating
information and other relevant detail and information as the Administrative
Agent may request, in each case with respect to Express, Inc. and its
Subsidiaries on a quarterly basis for the Fiscal Year following such Fiscal
Year.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(g).

(f) Securities Reports. Promptly after the sending or filing thereof copies of
all material regular, periodic and special reports, and all material
registration statements, that any Loan Party or any of its Subsidiaries files
with the Securities and Exchange Commission or any Governmental Authority that
may be substituted therefor, or with any national securities exchange.

(g) Monthly Financials. From and after any date on which Excess Availability is
less than (i) $30,000,000 for five (5) consecutive Business Days or (ii) ten
percent (10%) of the Loan Cap at any time, and until the date that Excess
Availability has equaled or exceed $30,000,000 for 90 consecutive days, within
30 days after the end of each month a Consolidated balance sheet of the Parent
and its Subsidiaries (other than the Foreign Subsidiaries) (in the form
delivered prior to April 13, 2015 or another form reasonably satisfactory to the
Administrative Agent) as of the end of such month and a Consolidated statement
of income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries (other than the Foreign Subsidiaries) (in the form delivered prior
to April 13, 2015 or another form reasonably satisfactory to the Administrative
Agent) for the period commencing at the end of the previous month and ending
with the end of such month, and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries (other
than the Foreign Subsidiaries) (in the form delivered prior to April 13, 2015 or
another form reasonably satisfactory to the Administrative Agent) for the period
commencing at the end of the previous Fiscal Year and

 

94



--------------------------------------------------------------------------------

ending with the end of such month, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Parent as having been prepared in accordance with GAAP (other than the absence
of footnotes), together with a certificate on behalf of the Parent signed by a
Responsible Officer stating that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent has taken and proposes to take with
respect thereto.

(h) Other Notices.

(i) Within three Business Days after any Loan Party incurs any Debt for Borrowed
Money in an amount in excess of $10,000,000, issues any Equity Interest outside
of the ordinary course of business with a value in excess of $10,000,000, or
Transfers any Collateral outside of the ordinary course of business that is not
included in the Borrowing Base with an aggregate value in excess of $10,000,000,
use commercially reasonable efforts to endeavor to give prompt written notice to
the Administrative Agent (it being agreed that the failure to give such notice,
would not, in itself constitute a Default or Event of Default) of such
incurrence, issuance or Transfer.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly upon request by the Administrative Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(i) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries) with
any Environmental Law or Environmental Permit, in each case, that could
reasonably be expected to have a Material Adverse Effect.

(j) INTENTIONALLY OMITTED.

(k) INTENTIONALLY OMITTED.

(l) Other Information. Such other information respecting the business, financial
condition, operations of any Loan Party or any of its Subsidiaries as any Agent,
or any Lender Party through the Administrative Agent, may from time to time
reasonably request, including, without limitation, if applicable, financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of
financial ratios or requirements made before and after giving effect to any
changes in GAAP. Notwithstanding anything to the contrary in this Agreement,
none of the Parent, the Borrower or any Subsidiary will be required to disclose,
permit the inspection, examination or

 

95



--------------------------------------------------------------------------------

making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (iii) is
confidential or is subject to attorney-client or similar privilege or
constitutes attorney work product.

(m) Borrowing Base Certificates, Etc. (i) (A) So long as no Specified Default or
Event of Default has occurred and is continuing and the aggregate Used
Commitments do not exceed $10,000,000, Borrowing Base Certificates will be
completed as of the last day of the Fiscal Quarter and delivered within fifteen
(15) Business Days thereafter; (B) so long as no Specified Default or Event of
Default has occurred and is continuing, if the aggregate Used Commitments are at
any time greater than $10,000,000, Borrowing Base Certificates will be completed
as of the last day of the fiscal month and delivered within fifteen
(15) Business Days thereafter; (C) so long as no Specified Default or Event of
Default has occurred and is continuing, if Excess Availability is less than
fifteen (15%) percent of the Borrowing Base at any time, Borrowing Base
Certificates will be delivered weekly, completed as of each Saturday and
delivered five (5) Business Days after each Saturday; (D) so long as a Specified
Default or Event of Default has occurred and is continuing, an updated Borrowing
Base Certificate will be delivered within one (1) Business Days following such
request; and (E) notwithstanding the foregoing, updated Borrowing Base
Certificates (based upon the most recent month-end information and other
estimates reasonably believed to be true and correct at the time furnished) will
be required within five (5) Business Days following a Transfer, not in the
ordinary course of business, of any Eligible Inventory, Eligible Credit Card
Receivables or Borrowing Base Eligible Cash Collateral (or any combination
thereof) with an aggregate value in excess of $5,000,000 since the last
Borrowing Base Certificate was delivered; provided that the Borrower may, from
time to time, deliver Borrowing Base Certificates more frequently than as
required pursuant to this Section 5.03(m) in its sole discretion.

(ii) The Borrowing Base Certificates referred to in clause (i) above shall be
delivered with the supporting documentation set forth on Schedule 5.03(m), to
the extent required to be delivered at such time.

Documents required to be delivered (i) pursuant to Section 5.03(a) through
5.03(m) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are sent via e-mail to
the Administrative Agent for posting on the Borrower’s behalf on Syndtrak,
IntraLinks/IntraAgency or another relevant website, if any, established on its
behalf by the Administrative Agent and to which each Lender and the
Administrative Agent have access or on which any Borrower has posted such
documents on its own website to which each Lender and the Administrative Agent
have access and notified the Administrative Agent of such posting and
(ii) pursuant to Section 5.03(b) and (c) may be delivered by filing such
documents with public availability on the SEC’s Electronic Data Gathering and
Retrieval System and providing the Administrative Agent and the Lenders with a
notice of such filing. Notwithstanding anything contained herein, at the
reasonable written request of the Administrative Agent, the Borrower shall
thereafter promptly be required to provide paper copies of any documents
required to be delivered pursuant to Section 5.03, or with respect to items
delivered pursuant to clause (ii) of the immediately preceding sentence, by
electronic mail electronic versions (i.e., soft copies, or links to access such
documents) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. If the delivery of any of the foregoing documents required under this
Section 5.03 shall fall on a day that is not a Business Day, such deliverable
shall be due on the next succeeding Business Day.

 

96



--------------------------------------------------------------------------------

SECTION 5.04. Holding Company Status of Parent. Parent shall not engage in any
business or activity other than (a) the ownership of all outstanding Equity
Interests in the Borrower and Express Finance Corp., (b) maintaining its
corporate existence, (c) participating in tax, accounting and other
administrative activities as parent of the consolidated group of companies
including the Loan Parties, (d) the performance of obligations under the Loan
Documents to which it is a party, (e) making or receiving any Restricted Payment
permitted under Section 5.02(g) and (e) activities incidental to the businesses
or activities described in the foregoing clauses (a) through (e).

SECTION 5.05. Financial Covenant. (a) In the event that, at any time, the Excess
Availability plus Eligible Cash Collateral (without duplication of Borrowing
Base Eligible Cash Collateral) as of such date (after giving effect to the
funding of all Revolving Credit Advances and the issuance of all Letter of
Credit Advances to be funded or issued as of such date) is less than 10% of the
Borrowing Base, then the Borrower shall be required to maintain, as of the last
day of any Measurement Period, a Fixed Charge Coverage Ratio of at least 1.0:1.0
until Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be greater than 10% of the
Borrowing Base for a period of fifteen (15) consecutive days.

(b) For purposes of determining compliance with the foregoing clause (a), any
equity investment made directly or indirectly to the Borrower after the
Effective Date and on or prior to the day that is ten (10) Business Days after
the day on which financial statements are required to be delivered for a Fiscal
Quarter shall, at the request of the Borrower and in the event that the proceeds
thereof have been contributed directly or indirectly to the Borrower as common
equity, Permitted Preferred Stock or other equity on terms and conditions
reasonably acceptable to the Administrative Agent, be included in the
calculation of EBITDA for the purpose of determining compliance with such
covenant at the end of such Fiscal Quarter and applicable subsequent periods
(any such equity contribution so included in the calculation of EBITDA, a
“Specified Equity Contribution”); provided that (i) in each four consecutive
Fiscal Quarter period there shall be at least one Fiscal Quarter in which no
Specified Equity Contribution is made and (ii) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause the
Borrower to be in compliance with the Fixed Charge Coverage Ratio.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance or any fee within five Business Days after the same
shall become due and payable, or any Loan Party shall fail to make any other
payment under any Loan Document within thirty days after the same shall become
due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect (or, in the case of any representation or
warranty qualified by materiality in the text thereof, in any respect) when
made, except to the extent such representations and warranties relate to an
earlier date in which case such representations and warranties shall prove to
have been incorrect in any material respect (or, in the case of any
representation or warranty qualified by materiality in the text thereof, in any
respect) as of such earlier date; or

 

97



--------------------------------------------------------------------------------

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(e) (as to preservation of existence
only), (f), (i) or (o), 5.02, or 5.03(a), (b), (c), (d), (e), (f), (g), (h) or
(m), (with a five (5) Business Day grace period from the earlier of the date on
which (i) any Responsible Officer of a Loan Party becomes aware of such failure
or (ii) written notice thereof shall have been given to the Borrower by any
Agent or any Lender Party); or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied or shall not be waived for a period of
30 days after the earlier of the date on which (i) any Responsible Officer of a
Loan Party becomes aware of such failure or (ii) written notice thereof shall
have been given to the Borrower by any Agent or any Lender Party; or

(e) (i) any Loan Party or any of its Subsidiaries (other than Foreign
Subsidiaries) shall fail to pay any principal of, premium or interest on or any
other amount payable in respect of any Debt of such Loan Party or such
Subsidiary (as the case may be) that is outstanding in a principal amount (or,
in the case of any Hedge Agreement, an Agreement Value) of at least $25,000,000
either individually or in the aggregate for all such Loan Parties and
Subsidiaries (other than Foreign Subsidiaries) (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after all applicable grace and notice periods have
expired, if any, specified in the agreement or instrument relating to such Debt;
or (ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Debt and shall continue after all applicable
grace and notice periods have expired, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) any such
Debt shall be declared to be due and payable or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or redemption
or mandatory prepayments), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; provided that this clause (e)(iii) shall not
apply to secured Debt that becomes due as a result of the voluntary Transfer or
other disposition (including as a result of a casualty or condemnation event) of
the property or assets securing such Debt, if such Transfer is not prohibited
hereunder and under the documents providing for such Debt; provided, further,
that an Event of Default under this clause (e) shall continue only so long as
the applicable event or condition constituting such Event of Default is
unremedied and is not waived or rescinded by the holders of such Debt; or

(f) the Parent, the Borrower or any Significant Guarantor shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally as they become due, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Loan Party or any of its Material Subsidiaries (other than
Foreign Subsidiaries) seeking to adjudicate it as bankrupt or insolvent, or,
except as otherwise permitted under Sections 5.02(d)(iv) or 5.02(e)(viii),
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions

 

98



--------------------------------------------------------------------------------

sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party or any of its Material Subsidiaries (other than Foreign
Subsidiaries) shall take any corporate action to authorize any of the actions
set forth above in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $25,000,000 (to the extent not reasonably expected
to be adequately covered by (i) insurance in respect of which a solvent and
unaffiliated insurance company has acknowledged coverage or (ii) a third party
indemnification agreement under which the indemnifying party has accepted
responsibility and would reasonably be expected to remain solvent after
satisfying such indemnification obligations) shall be rendered against any Loan
Party or any of its Subsidiaries (other than Foreign Subsidiaries) and either
(A) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order (and such proceedings shall not have been stayed) or (B) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(h) any material provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against any Loan
Party party to it, or any such Loan Party shall so state in writing; or

(i) any Collateral Document or financing statement after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority (except to the extent of Permitted Liens and
other Liens created or as otherwise permitted or provided for by the Loan
Documents) lien on and security interest in a material portion of the Collateral
purported to be covered thereby, except to the extent that any such loss of
perfection or priority results from the acts or omissions of the Administrative
Agent or the Collateral Agent; or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan that, when taken
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $25,000,000; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $3,000,000 per
annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000;

 

99



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances terminated (other than Letter of Credit Advances by the
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(d) and Swing
Line Advances by a Revolving Credit Lender pursuant to Section 2.02(b)) and of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that, in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(x) the Commitments of each Lender Party and the obligation of each Lender Party
to make Advances (other than Letter of Credit Advances by the Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(d) and Swing Line Advances by a
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Bank to
issue Letters of Credit shall automatically be terminated and (y) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

100



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default.

If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Collateral Agent on behalf of the
Lender Parties in same day funds at the Collateral Agent’s Office, for deposit
in the Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, the Borrower shall be obligated to pay to the
Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the Collateral Account, an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time during the
occurrence and continuance of an Event of Default the Administrative Agent or
the Collateral Agent determines that any funds held in the Collateral Account
are subject to any right or claim of any Person other than the Agents and the
Lender Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the Collateral Account
that the Administrative Agent or the Collateral Agent, as the case may be,
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit in the Collateral Account,
such funds shall be applied to reimburse the Issuing Bank or Revolving Credit
Lenders, as applicable, to the extent permitted by applicable law.

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action.

(a) Each Lender Party (in its capacities as a Lender, the Swing Line Bank (if
applicable), the Issuing Bank (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes each Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Obligations of the Loan Parties under the Loan Documents),
no Agent shall be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties, all
Hedge Banks and all holders of Notes; provided, however, that no Agent shall be
required to take any action that exposes such Agent to personal liability or
that is contrary to this Agreement or applicable law.

(b) In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, the Swing Line Bank (if applicable), the Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Collateral Agent to act as the agent of such Lender
Party for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for

 

101



--------------------------------------------------------------------------------

purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VII (including, without limitation,
Section 7.05) as though the Collateral Agent (and any such Supplemental
Collateral Agents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon the reasonable request by the
Collateral Agent. If any Supplemental Collateral Agent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall automatically vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent. No Agent
shall be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Supplemental Collateral Agent that it selects in accordance
with the foregoing provisions of this Section 7.01(c) in the absence of such
Agent’s gross negligence or willful misconduct.

(d) Notwithstanding anything contained in this Agreement to the contrary, the
Syndication Agent is named as such for recognition purposes only and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Loan Documents or the Transaction.
Without limitation of the foregoing, the Syndication Agent shall not, solely by
reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender or any other Person.

SECTION 7.02. Agents’ Reliance, Etc.

(a) Neither any Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, each Agent: (a) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents or for the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith;
(c) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (d) shall not be responsible to any Lender Party
for the due

 

102



--------------------------------------------------------------------------------

execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

(b) The Agents shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Agents:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that none of the Agents shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

(c) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

(d) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including, but not limited to, any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender Party, each Agent may presume that such condition is
satisfactory to such Lender Party unless such Agent shall have received written
notice to the contrary from such Lender Party prior to the making of such Loan
or the issuance of such Letter of Credit.

(e) No Agent shall be deemed to have knowledge of any Default unless and until
notice describing such Default or Event of Default is given to such Agent by the
Loan Parties or a Lender Party. Upon the occurrence of a Default, the Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents).

 

103



--------------------------------------------------------------------------------

Unless and until the Agents shall have received such direction, the Agents may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to any such Default as they shall deem advisable in the
best interest of the Secured Parties. In no event shall any Agent be required to
comply with any such directions to the extent that such Agent believes that its
compliance with such directions would be unlawful.

SECTION 7.03. WFB and Affiliates. With respect to its Commitments, the Advances
made by it and any Notes issued to it, WFB shall have the same rights and powers
under the Loan Documents as any other Lender Party and may exercise the same as
though it were not an Agent; and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated, include WFB in its individual
capacity. WFB and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if WFB were not an Agent and without
any duty to account therefor to the Lender Parties. WFB shall have no duty to
disclose any information obtained or received by it or any of its Affiliates
relating to any Loan Party or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as such Agent.

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify the Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses,

 

104



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse the
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
such Lender Party’s, (ii) such Lender Party’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) such Lender Party’s Unused Commitments at such time; provided that the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and of Letter of Credit Advances owing to the Issuing Bank shall be considered
to be owed to the Revolving Credit Lenders ratably in accordance with their
respective Commitments. The failure of any Lender Party to reimburse any Agent
or the Issuing Bank, as the case may be, promptly upon demand for its ratable
share of any amount required to be paid by the Lender Parties to such Agent or
the Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender Party of its obligation hereunder to reimburse such Agent or the
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until (x) it
has also been replaced as Collateral Agent, Swing Line Bank and Issuing Bank and
released from all of its obligations in respect thereof and (y) WFB’s Commitment
has been terminated, reduced or assigned to other Lenders after the Effective
Date on terms satisfactory to it. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent with the
consent of the Borrower (not to be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, with the consent
of the Borrower (such consent not to be unreasonably withheld or delayed),
appoint a successor Agent, which shall be a commercial bank organized under the
laws of the United States or of any State thereof and having a combined capital
and surplus of at least $250,000,000; provided that, if, such retiring
Administrative Agent is unable to find a commercial banking institution which is
willing to accept such appointment and which meets the qualifications set forth
above, subject to this Section 7.06, the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective and the Required
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above. Upon the acceptance of any appointment as Agent hereunder
by a successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the

 

105



--------------------------------------------------------------------------------

retiring Agent’s resignation or removal under this Section 7.06 no successor
Agent shall have been appointed and shall have accepted such appointment, then
on such 45th day (a) the retiring Agent’s resignation or removal shall become
effective, (b) the retiring Agent shall thereupon be discharged from its duties
and obligations under the Loan Documents and (c) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above. After any retiring Agent’s resignation or removal hereunder as
Agent shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.

SECTION 7.07. Reserved.

SECTION 7.08. Collateral and Guaranty Matters.

The Secured Parties irrevocably authorize each Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by such Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Obligations (other than Unmatured Surviving Obligations) and the expiration,
termination or Cash Collateralization of all Letters of Credit, (ii) that is
disposed of or sold or to be disposed of or sold as part of or in connection
with any disposition or sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 9.01;

(b) to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (w) of the definition of Permitted Liens;

(c) to release any Guarantor from its obligations under the Subsidiary Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(d) to release any Guarantor from its obligations under the Subsidiary Guaranty
if in the case of any Subsidiary, such Person becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder.

Upon request by any Agent at any time, the Lenders will confirm in writing such
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 7.08. In each case as specified in
this Section 7.08, the Agents will, at the Loan Parties’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 7.08.

SECTION 7.09. Notice of Transfer.

The Agent may deem and treat a Lender Party party to this Agreement as the owner
of such Lender’s portion of the Obligations for all purposes, unless and until,
and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.

 

106



--------------------------------------------------------------------------------

SECTION 7.10. Reports and Financial Statements.

By signing this Agreement, each Lender Party:

(a) agrees to furnish the Administrative Agent (at such frequency as the
Administrative Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender Party. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender Party on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender Party, promptly after they become available, copies of all Borrowing Base
Certificates and financial statements required to be delivered by the Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions
hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Advances that the indemnifying Lender Party has made or may
make to the Borrower, or the indemnifying Lender Party’s participation in, or
the indemnifying Lender’s purchase of, an Advance; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender Party
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender Party preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 7.11. Agency for Perfection.

Each Lender Party hereby appoints each other Lender Party as agent for the
purpose of perfecting Liens for the benefit of the Agents and the Lender
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender Party (other than the Collateral Agent) obtain possession of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Collateral Agent’s request therefor shall deliver such Collateral to
the Collateral Agent or otherwise deal with such Collateral in accordance with
the Collateral Agent’s instructions.

 

107



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents, any Secured Hedge Agreement, any Secured Bank Product Agreement,
or any Secured Cash Management Agreement (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”; provided that the Guaranteed Obligations shall not
include any Excluded Swap Obligations), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent, any other Lender Party, any Hedge Bank, any provider of
Bank Products, or any Cash Management Bank in enforcing any rights under, as
applicable, this Guaranty, any other Loan Document, any Secured Hedge Agreement,
Secured Bank Product Agreement, or any Secured Cash Management Agreement.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender Party or any Hedge Bank
or any Cash Management Bank under or in respect of, as applicable, the Loan
Documents or any Secured Hedge Agreement, Secured Bank Product Agreement, or any
Secured Cash Management Agreement but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Lender Parties and the Guarantors hereby irrevocably agree that
the Obligations of each Subsidiary Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties or
Hedge Banks or any Cash Management Bank under or in respect of, as applicable,
the Loan Documents or any Secured Hedge Agreement, Secured Bank Product
Agreement, or any Secured Cash Management Agreement.

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents or any Secured Hedge Agreement, Secured Bank Product Agreement, or any
Secured Cash Management Agreement, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction

 

108



--------------------------------------------------------------------------------

affecting any of such terms or the rights of, as applicable, any Lender Party or
any Hedge Bank with respect thereto. The Obligations of each Guarantor under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents or any Secured Hedge Agreement or any Secured Bank Product Agreement
or any Secured Cash Management Agreement, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any Secured
Hedge Agreement or any Secured Bank Product Agreement or any Secured Cash
Management Agreement or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents or any Secured Hedge
Agreement or any Secured Bank Product Agreement or any Secured Cash Management
Agreement in accordance with their respective terms, or any other amendment or
waiver of or any consent to departure from any Loan Document or any Secured
Hedge Agreement or any Secured Bank Product Agreement or any Secured Cash
Management Agreement in accordance with their respective terms, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty in accordance with its terms, for all or
any of the Guaranteed Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or under any Secured Hedge Agreement or under any Secured Bank
Product Agreement or under any Secured Cash Management Agreement or any other
assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety, except payment in full.

 

109



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and, except for those notices
specified under this Agreement, any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that any Lender
Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents or any Secured Hedge Agreement and that the waivers set forth in
Section 8.02 and this Section 8.03 are knowingly made in contemplation of such
benefits.

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document or any Secured Hedge Agreement or any Secured Bank Product Agreement or
any Secured Cash Management Agreement, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or

 

110



--------------------------------------------------------------------------------

remedy of any Lender Party against the Borrower, any other Loan Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit and all Secured Hedge Agreements and
all Secured Bank Product Agreements and all Secured Cash Management Agreements
shall have expired or been terminated (or the Letters of Credit shall have been
cash collateralized or any other back-stop thereof shall have occurred) and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit (or cash collateralization thereof or other back-stop thereof,
as applicable) and all Secured Hedge Agreements and all Secured Bank Product
Agreements and Secured Cash Management Agreements, such amount shall be received
and held in trust for the benefit of the Lender Parties, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan Documents
or any Secured Hedge Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Lender Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Termination Date shall have occurred and (iv) all Letters of Credit
and all Secured Hedge Agreements shall have expired or been terminated (or, in
the case of the Letters of Credit, shall have been cash collateralized or any
other back-stop thereof shall have occurred), the Lender Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit D hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document or
any Secured Hedge Agreement to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (b) each reference herein to “this
Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document or any Secured Hedge
Agreement or any Secured Bank Product Agreement or Secured Cash Management
Agreement to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

SECTION 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

 

111



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Lender Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations (other than
Unmatured Surviving Obligations) and all other amounts payable under this
Guaranty, (ii) the Termination Date and (iii) the latest date of expiration or
termination of all Letters of Credit (or cash collateralization thereof or other
back-stop thereof), (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lender Parties
and their successors, transferees and assigns that are permitted under
Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. Except as provided in Section 2.18 with respect
to any Additional Revolving Credit Commitment Amendment, no amendment or waiver
of any provision of this Agreement or the Notes, nor consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders (except as provided in
Section 5.01(k)(i), which may be performed by the Administrative Agent, and
except that only the consent of the Administrative Agent and the Issuing Bank
shall be required to increase the Letter of Credit Sublimit to an amount not in
excess of $50,000,000), and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties

 

112



--------------------------------------------------------------------------------

(other than any Lender Party that is, at such time, a Defaulting Lender), do any
of the following at any time:

(i) on or prior to the Effective Date, waive any of the conditions specified in
Section 3.01 or Section 3.02,

(ii) amend the definition of “Required Lenders”, “Supermajority Lenders”, or
“Pro Rata Share” or any other provision hereof that would change the percentage
of (x) the Commitments, (y) the aggregate unpaid principal amount of the
Advances or (z) the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder,

(iii) except to the extent that it would constitute a Transfer permitted under
Section 5.02(e), release one or more Significant Guarantors (or otherwise limit
such Significant Guarantors’ liability with respect to the Obligations owing to
the Agents and the Lender Parties under the Guaranties) if such release or
limitation is in respect of all or substantially all of the value of the
Guaranties to the Lender Parties, except as a transfer or dissolution would be
permitted under Section 5.02(d),

(iv) (A) release all or substantially all of the Collateral in any transaction
or series of related transactions or (B) contractually subordinate any of the
Collateral Agent’s Liens, or

(v) amend this Section 9.01,

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Supermajority Lenders:

(i) change the definition of “Excess Availability” or “Borrowing Base” or any
component definition of any such terms if, as a result thereof, the amounts
available to be borrowed by the Borrower would be increased, provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves pursuant hereto,

(ii) increase either (A) the Credit Card Advance Rate or the Inventory Advance
Rate or (B) the percentage of the Borrowing Base permitted to be composed of
Borrowing Base Eligible Cash Collateral, if, as a result thereof, the amount
available to be borrowed by the Borrower would be increased, and

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender Party specified below for such amendment,
waiver or consent:

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party,

(ii) reduce the principal of, or stated rate of interest (other than Default
Rate) on, the Advances owed to a Lender Party or any fees or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
Party (other than in accordance with the terms hereof) without the consent of
such Lender Party, or

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Advances pursuant to Section 2.07 or any date fixed for any payment of
fees hereunder in each case payable to a Lender Party without the consent of
such Lender Party;

 

113



--------------------------------------------------------------------------------

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
electronic communication) and mailed, telegraphed, telecopied or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b), if to any Loan Party, to the Borrower at its address at One
Express Drive, Columbus, OH 43230, Attention: Paul Dascoli, Chief Financial
Officer; Telecopy: (614) 415-4858, E-mail Address: pdascoli@express.com; with a
copy to: Kirkland & Ellis LLP, 555 California Street, Suite 2700, San Francisco,
CA 94104, Telecopy: (415) 439-1500, Attention: Sonali Jindal, E-mail Address:
sjindal@kirkland.com; if to any Initial Lender Party, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender
Party, at its Domestic Lending Office specified in the Assignment and Assumption
pursuant to which it became a Lender Party; if to the Administrative Agent and
to the Collateral Agent, to Wells Fargo Bank, National Association, at its
address at One Boston Place, 18th Floor, Boston, MA 02108, Attention: Connie
Liu, Director, Telecopy: (866) 303-3944, E-mail Address:
connie.liu@wellsfargo.com, with a copy to Riemer & Braunstein LLP, Three Center
Plaza, 6th Floor, Boston, MA 02108, Attention: Donald E. Rothman, Telecopy:
(617) 692-3556, E-mail Address: drothman@riemerlaw.com; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties; provided, however, that materials and information described
in Section 9.02(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, telegraphed, telecopied, or e-mailed, be effective upon receipt.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes shall be
effective as delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a Conversion of an existing,
Borrowing (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY,

 

114



--------------------------------------------------------------------------------

INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”)
HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay promptly after
demand after the occurrence and during the continuance of a Triggering Event,
Default or Event of Default or otherwise, within 30 days of demand (i) all
reasonable, documented and out-of-pocket costs and expenses of each Agent and
the Lead Arranger in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) in connection
with the “work-out” or restructuring of the obligations and (C) the reasonable
fees and expenses of one counsel (together with one local or foreign counsel in
each relevant jurisdiction) representing both the Administrative Agent and the
Lead Arranger with respect thereto, with respect to advising such Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Event of Default or any events or circumstances
that may give rise to an Event of Default and with respect to presenting claims
in or otherwise participating in or monitoring any bankruptcy, insolvency or
other similar proceeding involving creditors’ rights generally

 

115



--------------------------------------------------------------------------------

and any proceeding ancillary thereto and (ii) all reasonable, documented and
out-of-pocket costs and expenses of the Administrative Agent, the Lead Arranger
and each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of one counsel for the
Administrative Agent and each Lender Party with respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, the Lead Arranger, each Lender Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct or that of its affiliates, directors, officers,
employees, advisors or agents or any material violation by any such Indemnified
Party of the Loan Documents; provided that the Borrower shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to a single special counsel and up to one local counsel in each
applicable local jurisdiction) for all Indemnified Parties (which shall be
selected by the Administrative Agent) unless, in the reasonable opinion of the
Administrative Agent, representation of all such Indemnified Parties would be
inappropriate due to existence of an actual or potential conflict of interest.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors, any Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto. The Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender Party or any of their Affiliates, or any of
their respective officers, directors, employees, agents and advisors, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(a)(i) or 2.10(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of a
Eurodollar Rate Advance for which a notice of prepayment has been given or that
is otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01
or otherwise, the Borrower shall, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

 

116



--------------------------------------------------------------------------------

(d) If any Loan Party fails to pay when due any undisputed costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Loan Parties contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement and although such Obligations
may be unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Secured Parties, regardless of any
investigation made by any Secured Party or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or Event
of Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. Further,
the provisions of Sections 2.10, 2.12 and 9.04 and Article VII shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof. In connection with
the termination of this Agreement and the release and termination of the
security interests in the Collateral, the Agents may require such indemnities
and collateral security as they shall reasonably deem necessary or appropriate
to protect the Secured Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities and
(z) any Obligations that may thereafter arise under Section 9.04.

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this

 

117



--------------------------------------------------------------------------------

Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of the applicable
Facility, (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender, an Affiliate of any Lender or an
Approved Fund of any Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the aggregate amount of the Commitments being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Assumption with respect to such assignment) shall
in no event be less than $5,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) no such assignments shall be permitted without the
consent of the Administrative Agent until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed and (v) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with any Note or Notes (if
any).

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Assumption, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

 

118



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties shall treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice. This Section 9.07(d) shall be construed so that the Facilities are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and Section 5f.103-1(c) of the United States
Treasury Regulations.

(e) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender Party and an assignee, together with any Note or Notes (if any) subject
to such assignment, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it under each Facility
pursuant to such Assignment and Assumption and, if any assigning Lender that had
a Note or Notes prior to such assignment has retained a Commitment hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of Exhibit A hereto. Notwithstanding
anything contained herein to the contrary, Notes shall not be required in
respect of the Letter of Credit Facility.

(f) The Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letters of Credit (or the right to
issue subsequent Letters of Credit) at any time; provided, however, that
(i) each such assignment shall be to an Eligible Assignee and (ii) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the

 

119



--------------------------------------------------------------------------------

Guaranties. Each Lender Party that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal and interest
amounts of each participant’s interest in the Loans or other obligations under
this Agreement (a “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Sections 163(f),
871(h)(2) and 881(e)(2) of the Code and Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. Each party hereto hereby agrees that (i) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender Party would be liable, (ii) no SPC shall be
entitled to the benefits of Sections 2.10 or 2.12 (or any other increased costs
protection provision) and (iii) the Granting Lender shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the

 

120



--------------------------------------------------------------------------------

foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior Debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may (i) with notice to, but without prior consent of, the
Borrower and the Administrative Agent, assign all or any portion of its interest
in any Advance to the Granting Lender and (ii) disclose on a confidential basis
any non-public information relating to its funding of Advances to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC. This subsection (k) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Advances are being funded by the SPC at the time of such amendment.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or by electronic file of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

SECTION 9.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party or (e) in connection with the exercise of
any right or remedy

 

121



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document; provided that, in the case of
disclosure under clause (b), unless specifically prohibited by law or court
order, each Agent and each Lender Party shall make reasonable efforts to notify
the Borrower of any such requirement for disclosure prior to the disclosure of
such Confidential Information; or (f) to any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to Obligations of the Borrower hereunder; provided that
such counterparty (or such counterparty’s professional advisor) shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it in connection with such credit derivative
transaction.

SECTION 9.11. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents and, in the case of any sale
or dissolution of any Guarantor (to the extent permitted by the Loan Documents),
a release of such Guarantor from the Guaranty.

SECTION 9.12. Replacement of Holdout Lender. (a)(i) If any action to be taken by
the Lender Parties or any Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lender Parties and the consent of the
Required Lenders is obtained but a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement or (ii) if at any time any Lender becomes a
Defaulting Lender or becomes insolvent or (iii) if at any time the Borrower
becomes obligated to pay additional payments described in Section 2.10 and
2.12(a) to a Lender, in each case, then the Administrative Agent or the
Borrower, upon at least five (5) Business Days prior irrevocable notice to the
Holdout Lender, Defaulting Lender or other Lender, as the case may be, may
permanently replace the Holdout Lender, Defaulting Lender or other Lender, as
the case may be, with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender, the Defaulting Lender or other Lender, as the
case may be, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Holdout Lender, the Defaulting Lender or other Lender, as the
case may be, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender, the
Defaulting Lender or other Lender, as the case may be, and each Replacement
Lender shall execute and deliver an Assignment and Assumption, subject only to
the Holdout Lender, the Defaulting Lender or other Lender, as the case may be,
being repaid its share of the outstanding Obligations under the Loan Documents
(other than any Other Liabilities, but including (1) all accrued but unpaid
interest, fees (except any amounts, including commitment fees or Letter of
Credit Fees, not due to such Defaulting Lender in accordance with the terms of
this Agreement, after subtracting all amounts such Lender owes to the Loan
Parties), and other amounts that may be due and payable in respect thereof, and
(2) an assumption of such Lender’s participation, if such Lender is a Revolving
Credit Lender, in all Letters of Credit outstanding hereunder in an amount equal
to such Lender’s Pro Rata Share of the Available Amount of such Letter of
Credit) without any premium or penalty of any kind whatsoever. If the Holdout
Lender, the Defaulting Lender or other Lender, as the case may be, shall refuse
or fail to execute and deliver any such Assignment and Assumption prior to the
effective date of such replacement, the Holdout Lender, the Defaulting Lender or
other Lender, as the case may be, shall be deemed to have executed and delivered
such Assignment and Assumption. The replacement of any Holdout Lender, the
Defaulting Lender or other Lender, as the case may be, shall be made in
accordance with the terms of Section 9.07. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the

 

122



--------------------------------------------------------------------------------

other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender, the Defaulting Lender or the other Lender,
as the case may be, shall remain obligated to make the Holdout Lender’s, the
Defaulting Lender’s or the other Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Available Amount of such Letter of Credit.

SECTION 9.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agent or any Lender Party in order to assist the
Agents and the Lender Parties in maintaining compliance with the Patriot Act.

SECTION 9.14. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.15. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.16. Waiver of Jury Trial. The Loan Parties, the Agents and the Lender
Parties irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances, the Letters of Credit or
the actions of any Agent or any Lender Party in the negotiation, administration,
performance or enforcement thereof.

SECTION 9.17. Release. Parent and each Loan Party may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Existing Credit Agreement or the other Loan Documents. The
agents and lenders under the Existing Credit Agreement, and each Loan Party
desires to resolve each and every one of such Claims in conjunction with the
execution of this Agreement and thus each Loan Party makes the releases
contained in this Section 9.17. In consideration of Agents and the Lender
Parties entering into this Agreement, each Loan Party hereby fully and
unconditionally releases and forever discharges each of the Agents (and their

 

123



--------------------------------------------------------------------------------

predecessors) and the Lenders (in their capacities as such under the Existing
Credit Agreement), and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
in their capacities as such under the Existing Credit Agreement, the “Released
Parties”), of and from any and all claims, allegations, causes of action, costs
or demands and liabilities, of whatever kind or nature, up to and including the
date on which this Agreement is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Loan Party has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, occurring prior to the date on
which this Agreement is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Agreement is executed,
regarding or relating to the Existing Credit Agreement, any of the Loan
Documents (as in effect immediately prior to the date hereof), the borrowings or
other extensions of credit or financial accommodations thereunder or any of the
other Obligations thereunder, including administration or enforcement thereof
(collectively, the “Claims”). Each Loan Party represents and warrants that it
has no knowledge of any Claim by it against the Released Parties or of any facts
or acts of omissions of the Released Parties which on the date hereof would be
the basis of a Claim by such Person against the Released Parties which is not
released hereby. Each Loan Party represents and warrants that the foregoing
constitutes a full and complete release of all Claims. Notwithstanding anything
to the contrary contained herein, the foregoing release shall not be applicable
to the extent a court of competent jurisdiction has determined the Released
Parties have acted with gross negligence, bad faith or willful misconduct in
connection with any such Claims.

SECTION 9.18. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.18 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.18, or
otherwise under the Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 9.18 constitute, and this
Section 9.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.19. No Novation. Parent, Borrower, Subsidiary Guarantors, Agents and
the Lenders hereby agree that, effective upon the execution and delivery of this
Agreement by each such party and the fulfillment, to the satisfaction of Agents
and each Lender of each of the conditions precedent set forth in Section 3.01,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, restated and superseded in their entirety by the terms and
provisions of this Agreement. Nothing herein contained shall be construed as a
substitution or novation of the obligations of the Borrower outstanding under
the Existing Credit Agreement or instruments securing the same, which
obligations shall remain in full force and effect, except to the extent that the
terms thereof are modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of the Borrower, or any Guarantor from any of its
obligations or liabilities under the Existing Credit Agreement or any of the
security agreements, pledge agreements, mortgages, guaranties or other Loan
Documents executed in connection therewith. The Borrower and each Subsidiary
Guarantor hereby (a) confirms and agrees that each Loan Document to which it is
a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Effective
Date all references in any such Loan Document to

 

124



--------------------------------------------------------------------------------

“the Credit Agreement”, “the Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement; and
(b) confirms and agrees that to the extent that the Existing Credit Agreement or
any Loan Document executed in connection therewith purports to assign or pledge
to the Collateral Agent, for the benefit of the Lenders, or to grant to the
Collateral Agent, for the benefit of the Lenders a security interest in or lien
on, any collateral as security for the Obligations of the Borrower from time to
time existing in respect of the Existing Credit Agreement, such pledge,
assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects and shall remain effective as of the first date it
became effective.

[Signature Pages Follow]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EXPRESS, LLC, as Borrower By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer EXPRESS HOLDING, LLC, as Parent and a Guarantor By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer EXPRESS GC, LLC, as a Guarantor By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer EXPRESS FINANCE CORP., as a Guarantor By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer EXPRESS FASHION LOGISTICS, LLC, as a Guarantor By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer EXPRESS FASHION OPERATIONS, LLC, as a Guarantor By:

/s/ D. Paul Dascoli

Name: D. Paul Dascoli Title: Senior Vice President, Chief Financial Officer and
Treasurer

 

Second A&R Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent and Initial Lender By:

/s/ Connie Liu

Name: Connie Liu Title: Director WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Initial Issuing Bank By:

/s/ Connie Liu

Name: Connie Liu Title: Director WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Initial Swing Line Bank By:

/s/ Connie Liu

Name: Connie Liu Title: Director

 

Second A&R Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as an Initial Lender
By:

/s/ Thomas P. Chandler

Name: Thomas P. Chandler Title: Vice President

 

Second A&R Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Initial Lender By:

/s/ Brian Lindblom

Name: Brian Lindblom Title: Vice President

 

Second A&R Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as an Initial Lender By:

/s/ Brent Phillips

Name: Brent Phillips Title: Senior Vice President

 

Second A&R Credit Agreement



--------------------------------------------------------------------------------

Schedule I to

ABL Credit Agreement

Eurodollar Lending Office/Domestic Lending Office/Commitments

 

Lender

   Commitment     

Domestic Lending Office

   Eurodollar Lending
Office

Wells Fargo Bank, National Association

   $ 135,000,000      

One Boston Place, 18th Floor

Boston, MA 02108

Fax: 866-303-3944

   N/A

U.S. Bank National Association

   $ 46,000,000      

MK-IL-2360

136 South Washington St,

Naperville, IL 60540

Fax: 630-637-2798

   N/A

Bank of America, N.A.

   $ 44,000,000      

100 Federal Street, 9th Floor

Boston, MA 02110

Fax: 617-310-2872

   N/A

City National Bank

   $ 25,000,000      

555 S. Flower St, 24th Floor

Los Angeles, CA 90071

Fax: 213-673-2858

   N/A

Total Commitments: $250,000,000



--------------------------------------------------------------------------------

Schedule II to

ABL Credit Agreement

Subsidiary Guarantors

 

Name

   Jurisdiction of Organization

Express GC, LLC

   Ohio

Express Finance Corp.

   Delaware

Express Fashion Logistics, LLC

   Delaware

Express Fashion Operations, LLC

   Delaware



--------------------------------------------------------------------------------

Schedule III to

ABL Credit Agreement

Existing Letters of Credit

 

Issuer

  

Beneficiary

     Issue Date      Expiry Date      Amount  

Wells Fargo Bank

   Ace American Insurance Co.      8/3/2007      7/6/2015      $ 1,229,508   

Wells Fargo Bank

   The Travelers Indemnity Company      7/27/2012      7/27/2015      $
1,200,000   

Wells Fargo Bank

   State of Rhode Island      11/10/2014      11/10/2015      $ 42,000   



--------------------------------------------------------------------------------

Schedule IV to

ABL Credit Agreement

Retail Calendar

 

Fiscal Quarter   Begin Date   End Date Q1 2015   February 1, 2015   May 2, 2015
Q2 2015   May 3, 2015   August 1, 2015 Q3 2015   August 2, 2015   October 31,
2015 Q4 2015   November 1, 2015   January 30, 2016 Q1 2016   January 31, 2016  
April 30, 2016 Q2 2016   May 1, 2016   July 30, 2016 Q3 2016   July 31, 2016  
October 29, 2016 Q4 2016   October 30, 2016   January 28, 2017 Q1 2017  
January 29, 2017   April 29, 2017 Q2 2017   April 30, 2017   July 29, 2017 Q3
2017   July 30, 2017   October 28, 2017 Q4 2017   October 29, 2017   February 3,
2018 Q1 2018   February 4, 2018   May 5, 2018 Q2 2018   May 6, 2018   August 4,
2018 Q3 2018   August 5, 2018   November 3, 2018 Q4 2018   November 4, 2018  
February 2, 2019 Q1 2019   February 3, 2019   May 4, 2019 Q2 2019   May 5, 2019
  August 3, 2019 Q3 2019   August 4, 2019   November 2, 2019 Q4 2019  
November 3, 2019   February 1, 2020 Q1 2020   February 2, 2020   May 2, 2020 Q2
2020   May 3, 2020   August 1, 2020 Q3 2020   August 2, 2020   October 31, 2020
Q4 2020   November 1, 2020   January 30, 2021



--------------------------------------------------------------------------------

Schedule 4.01(b) to

ABL Credit Agreement

Loan Parties

 

Name

   Jurisdiction of
Formation   

Principal Place of Business

   U.S. Taxpayer
Identification
Number  

Express, LLC

   Delaware    One Express Drive, Columbus, OH 43230      54-2170160   

Express Holding, LLC

   Delaware    One Express Drive, Columbus, OH 43230      35-2298454   

Express GC, LLC

   Ohio    One Express Drive, Columbus, OH 43230      31-1816092   

Express Finance Corp.

   Delaware    One Express Drive, Columbus, OH 43230      27-1817713   

Express Fashion Operations, LLC

   Delaware    One Express Drive, Columbus, OH 43230      45-5573400   

Express Fashion Logistics, LLC

   Delaware    One Express Drive, Columbus, OH 43230      46-0570481   



--------------------------------------------------------------------------------

Schedule 4.01(c) to

ABL Credit Agreement

Subsidiaries and Other Equity Investments

Subsidiaries:

 

Subsidiary

  

Jurisdiction of Formation

  

Membership
Interest

  

Certificate
No(s)

  

Percentage of

Membership Interests

Express, LLC

   Delaware    100%    1   

100% of membership interests owned by Express Holding, LLC

Express GC, LLC

   Ohio    100%    1   

100% of membership interests owned by Express Fashion Operations, LLC

Express Fashion Apparel Canada Inc.

   New Brunswick, Canada    100 Common Shares   

C-1: 65 shares

C-2: 35 shares

  

100% of outstanding shares owned by Express, LLC

Express Finance Corp.

   Delaware    1,000 Common Shares    1   

100% of outstanding shares owned by Express Holding, LLC

Express Fashion Operations, LLC

   Delaware    100%    N/A   

100% of membership interests owned by Express, LLC

Express Fashion Logistics, LLC

   Delaware    100%    N/A   

100% of membership interests owned by Express, LLC

Express Canada GC, LP

  

New Brunswick,

Canada

  

1 General Partner Units

99 Limited Partner Units

   N/A   

General Partner Unit held by Express Canada GC GP, Inc.

100% of Limited Partnership Units held by Express Fashion Apparel Canada Inc.

Express Fashion UK Limited

   United Kingdom    1 Ordinary Share    1   

100% held by Express, LLC

Express Canada GC GP, Inc.

  

New Brunswick,

Canada

   100 Common Shares    1   

100% of outstanding shares owned by Express Fashion Apparel Canada Inc.

Options, warrants, rights of conversion or purchase and similar rights:

None.



--------------------------------------------------------------------------------

Schedule 4.01(e) to

ABL Credit Agreement

Governmental Authorizations and Third Party Notifications

None.



--------------------------------------------------------------------------------

Schedule 4.01(g) to

ABL Credit Agreement

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.01(q) to

ABL Credit Agreement

Employee Benefits Plans

 

  •   Express Executive Disability Plan

 

  •   Express Executive Life Insurance

 

  •   Express Health and Welfare Benefits Plan

 

  •   Express Medical Program (includes Pharmacy)

 

  •   Express Dental Program

 

  •   Express Employee Assistance Program

 

  •   Express Flexible Spending Account Program

 

  •   Express Long-Term Disability Program with Insurance Policy provided
through Reliance Standard – policy #LTD 117955

 

  •   Express LLC Short-Term Disability Program

 

  •   Express Vision Insurance and Discount Program (offered through VSP)

 

  •   Express Life Insurance Policy provided through MetLife – policy
#136494-1-G

 

  •   Express Paid Time Off Program (California)

 

  •   Express Paid Time Off Program (non-California)

 

  •   Express Holiday Policy

 

  •   Express Merchandise Discount Policy

 

  •   Express Leave of Absence Policy

 

  •   Express Tuition Reimbursement

 

  •   Express Adoption Assistance Program

 

  •   Express Commuter Program

 

  •   Express Savings and Retirement Plan

 

  •   Express Supplemental Retirement Plan



--------------------------------------------------------------------------------

Schedule 4.01(s) to

ABL Credit Agreement

Tax Returns

None.



--------------------------------------------------------------------------------

Schedule 4.01(t) to

ABL Credit Agreement

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.02(a) to

ABL Credit Agreement

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 5.02(b) to

ABL Credit Agreement

Existing Debt

EXPRESS BOND IN FORCE LISTING

 

BOND#

 

LOAN PARTY

 

OBLIGEE / DESCRIPTION

  TYPE   BOND AMT     PREMIUM     EFFECTIVE   EXPIRATION

6700284

  EXPRESS FASHION OPERATIONS, LLC  

ORLANDO UTILITIES COMMISSION

Utility Deposit Bond - Electric and/or Water Service for Store #262 (Account
#9735700001)

  GP   $ 9,000.00      $ 100.00      07/01/2014   07/01/2015

285038174

  EXPRESS FASHION OPERATIONS, LLC  

PUERTO RICO ELECTRIC POWER AUTHORITY

Electric Service Contract Bond

  GP   $ 24,840.00      $ 171.00      07/16/2014   07/16/2015

6416039

  EXPRESS FASHION OPERATIONS, LLC  

FLORIDA POWER & LIGHT COMPANY

Utility Payment Bond for Service at 11401 Pines Blvd, Ste. 570, Pembroke Pines,
FL 33026 (Account #3487848446) Store Locations: 611, 100, 179, 235, 313, 860,
258, 704, 732, 759, 500 and 632

  GP   $ 87,330.00      $ 603.00      07/16/2014   07/16/2015

6415982

  EXPRESS FASHION OPERATIONS, LLC  

SOUTHERN CALIFORNIA EDISON

Utility Payment Bond

  GP   $ 2,800.00      $ 100.00      07/16/2014   07/16/2015

285038195

  EXPRESS FASHION OPERATIONS, LLC  

GULF POWER COMPANY

Utility Payment Bond - Location #2012 at 4126 Legendary Dr., #A110, Destin, FL
32541

  GP   $ 2,680.00      $ 100.00      07/20/2014   07/20/2015

5792212

  EXPRESS FASHION OPERATIONS, LLC  

THE KNOXVILLE UTILITIES BOARD

Utility Service Guaranty Bond

  GP   $ 5,650.00      $ 100.00      07/29/2014   07/29/2015

6415989

  EXPRESS FASHION OPERATIONS, LLC  

MURFREESBORO ELECTRIC DEPARTMENT

Utility Payment Bond - Store #2005

  GP   $ 4,300.00      $ 100.00      08/06/2014   08/06/2015

285048384

  EXPRESS, LLC  

THE PEOPLE OF THE STATE OF NEW YORK

Games of Chance Bond - Back to Business Fall Sweepstakes

  GP   $ 3,000.00      $ 100.00      08/11/2014   08/11/2015

285048381

  EXPRESS, LLC  

STATE OF FLORIDA, DEPARTMENT OF

Games of Chance Bond - Express FFL Sweepstakes

  GP   $ 5,700.00      $ 100.00      08/11/2014   08/11/2015

285048383

  EXPRESS, LLC  

STATE OF FLORIDA, DEPARTMENT OF

Games of Chance Bond - Back to Business Fall Sweepstakes

  GP   $ 3,000.00      $ 100.00      08/11/2014   08/11/2015

285048382

  EXPRESS, LLC.  

THE PEOPLE OF THE STATE OF NEW YORK

Games of Chance Bond - Express FFL Sweepstakes

  GP   $ 5,700.00      $ 100.00      08/11/2014   08/11/2015

6415998

  EXPRESS FASHION OPERATIONS, LLC  

WITHLACOOCHEE RIVER ELECTRIC COOPERATION

Utility Payment Bond - Store #2002

  GP   $ 4,800.00      $ 100.00      10/01/2014   10/01/2015

285049016

  EXPRESS FASHION OPERATIONS, LLC  

SAN DIEGO GAS & ELECTRIC

Utility Bond - Account #4971777825

  GP   $ 13,449.00      $ 100.00      10/10/2014   10/10/2015



--------------------------------------------------------------------------------

BOND#

 

LOAN PARTY

 

OBLIGEE / DESCRIPTION

  TYPE   BOND AMT     PREMIUM     EFFECTIVE   EXPIRATION

5833609

  EXPRESS FASHION OPERATIONS, LLC  

THE UTILITY BOARD OF THE CITY OF KEY WEST

Utility Payment Bond - Electric Service at 431 Duval St., Key West, FL 33040 -
Store #48

  GP   $ 9,630.00      $ 100.00      10/11/2014   10/11/2015

6700271

  EXPRESS FASHION OPERATIONS, LLC  

ORLANDO UTILITIES COMMISSION

Utility Bond - Store #2046

  GP   $ 4,500.00      $ 100.00      10/13/2014   10/13/2015

285042615

  EXPRESS FASHION OPERATIONS, LLC  

NEVADA DEPARTMENT OF TAXATION

Security Bond Posted to Secure Performance under Title 32

  GP   $ 463,343.00      $ 3,197.00      10/15/2014   10/15/2015

285044402

  EXPRESS FASHION OPERATIONS, LLC  

COMMONWEALTH OF PUERTO RICO

Guarantee the Payment of Taxes, Fines, and Penalties on articles for use and
consumption

  GP   $ 70,000.00      $ 438.00      11/30/2014   11/30/2015

6473181

  EXPRESS FASHION OPERATIONS, LLC  

TAMPA ELECTRIC COMPANY

Utility Payment Bond - Electric Service

  GP   $ 4,000.00      $ 100.00      02/20/2015   02/20/2016

285049063

  EXPRESS FASHION OPERATIONS, LLC  

KANSAS CITY BOARD OF PUBLIC UTILITIES

Utility Bond (Electric) - Account #2234739

  GP   $ 5,000.00      $ 100.00      03/06/2015   03/06/2016

6700279

  EXPRESS FASHION OPERATIONS, LLC  

PROGRESS ENERGY CAROLINAS, INC.

Utility Payment Bond - Electric Service - Store #615

  GP   $ 3,484.00      $ 100.00      03/11/2015   03/11/2016

6700278

  EXPRESS FASHION OPERATIONS, LLC  

THE DUKE ENERGY COMPANY

Utility Payment Bond - Electrical Service - Store #411

  GP   $ 1,545.00      $ 100.00      03/11/2015   03/11/2016

285047031

  EXPRESS FASHION OPERATIONS, LLC  

CITY OF GAINESVILLE

Surety Bond for Utilities - Store #481

  GP   $ 7,380.00      $ 148.00      03/14/2015   03/14/2016

6700280

  EXPRESS FASHION OPERATIONS, LLC  

KCP&L

Utility Payment Bond - Store #57

  GP   $ 3,380.00      $ 100.00      04/05/2015   04/05/2016

5496944

  EXPRESS FASHION OPERATIONS, LLC  

FLORIDA POWER CORPORATION

Utility Payment Bond

  GP   $ 31,760.00      $ 219.00      06/02/2015   06/02/2016

6700270

  EXPRESS FASHION OPERATIONS, LLC  

CENTRAL GEORGIA EMC

Utility Payment Bond - Electrical Service - Store #2020

  GP   $ 7,500.00      $ 100.00      06/09/2015   06/09/2016

285048380

  EXPRESS FASHION OPERATIONS, LLC  

CONSOLIDATED EDISON COMPANY OF NEW

Utility Bond - Electric Services for Store #2061

(Account #49-4134-7164-0001-5)

  GP   $ 59,965.00      $ 1,179.00      07/25/2014   07/25/2017        

 

 

   

 

 

     

Grand Total:

$ 840,736.00    $ 7,900.00    Total Bonds: 26        

 

 

   

 

 

     



--------------------------------------------------------------------------------

Schedule 5.02(f) to

ABL Credit Agreement

Investments

 

Subsidiary

  

Jurisdiction of

Formation

  

Class

  

Ownership Percentage

Express, LLC

   Delaware    N/A    Express Holding, LLC -100%

Express GC, LLC

   Ohio    N/A    Express Fashion Operations, LLC - 100%

Express Fashion Apparel Canada, Inc.

   Canada    Common    Express, LLC - 100%

Express Finance Corp.

   Delaware    Common    Express Holding, LLC - 100%

Express Fashion Operations, LLC

   Delaware    N/A    Express, LLC - 100%

Express Fashion Logistics, LLC

   Delaware    N/A    Express, LLC - 100%

Express Canada GC, LP

   New Brunswick, Canada    General Partner Units   

Express Canada GC GP, Inc. 100%

 

      Limited Partner Units    Express Fashion Apparel Canada Inc. - 100%

Express Fashion UK Limited

   United Kingdom    Ordinary Shares    Express, LLC - 100%

Express Canada GC GP, Inc.

   New Brunswick, Canada    Common    Express Fashion Apparel Canada Inc. - 100%



--------------------------------------------------------------------------------

Schedule 5.02(h) to

ABL Credit Agreement

Limited Liability Company Agreements

None.



--------------------------------------------------------------------------------

Schedule 5.02(l) to

ABL Credit Agreement

Negative Pledge

None.

 

17



--------------------------------------------------------------------------------

Schedule 5.03(m) to

ABL Credit Agreement

Reporting Requirements

The Loan Parties shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent, the documents set forth below at the
following times:

 

Monthly (within 30 days after the end of each month) (a) From and after any date
on which Excess Availability is less than (i) $30,000,000 for five (5)
consecutive Business Days or (ii) ten percent (10%) of the Loan Cap at any time,
and until the date that Excess Availability has equaled or exceed $30,000,000
for 90 consecutive days, within 30 days after the end of each month a
Consolidated balance sheet of the Parent and its Subsidiaries (other than the
Foreign Subsidiaries) (in the form delivered prior to April 13, 2015 or another
form reasonably satisfactory to the Administrative Agent) as of the end of such
month and a Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries (other than the Foreign
Subsidiaries) (in the form delivered prior to April 13, 2015 or another form
reasonably satisfactory to the Administrative Agent) for the period commencing
at the end of the previous month and ending with the end of such month, and a
Consolidated statement of income and a Consolidated statement of cash flows of
the Parent and its Subsidiaries (other than the Foreign Subsidiaries) (in the
form delivered prior to April 13, 2015 or another form reasonably satisfactory
to the Administrative Agent) for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP (other than the absence of footnotes), together with a certificate on
behalf of the Parent signed by a Responsible Officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent has taken and
proposes to take with respect thereto. With respect to clause (A), quarterly
(within 15 Business Days after fiscal quarter end); with respect to clause (B),
monthly (within 15 Business Days after the end of each month); with respect to
clause (C), weekly (within 5 Business Days after each Saturday); with respect to
clause (D), within 1 Business Day following request; with respect to clause (E),
within 5 Business Days following a Transfer (a) (A) So long as no Specified
Default or Event of Default has occurred and is continuing and the aggregate
Used Commitments do not exceed $10,000,000, Borrowing Base Certificates will be
completed as of the last day of the Fiscal Quarter and delivered within fifteen
(15) Business Days thereafter; (B) so long as no Specified Default or Event of
Default has occurred and is continuing, if the aggregate Used Commitments are at
any time greater than $10,000,000, Borrowing Base Certificates will be completed
as of the last day of the fiscal month and delivered within fifteen
(15) Business Days thereafter; (C) so long as no Specified Default or Event of
Default has occurred and is continuing, if Excess Availability is less than
fifteen (15%) percent of the Borrowing Base at any time, Borrowing Base
Certificates will be delivered weekly, completed as of each Saturday and
delivered five (5) Business Days after each Saturday; (D) so long as a Specified
Default or Event of Default has occurred and is continuing, an updated Borrowing
Base Certificate will be delivered within one (1) Business Days following such
request; and (E)

 

18



--------------------------------------------------------------------------------

notwithstanding the foregoing, updated Borrowing Base Certificates (based upon
the most recent month-end information and other estimates reasonably believed to
be true and correct at the time furnished) will be required within five (5)
Business Days following a Transfer, not in the ordinary course of business, of
any Eligible Inventory, Eligible Credit Card Receivables or Borrowing Base
Eligible Cash Collateral (or any combination thereof) with an aggregate value in
excess of $5,000,000 since the last Borrowing Base Certificate was delivered;
provided that the Borrower may, from time to time, deliver Borrowing Base
Certificates more frequently than as required in its sole discretion.

 

Unless otherwise noted, at any such time as the Borrower shall deliver a
Borrowing Base Certificate to the Administrative Agent pursuant to Section
5.03(m) of the Credit Agreement, the Borrower shall provide to the
Administrative Agent each of the following documents in support thereof:

 

(i) the stock ledger report (by location and department) of the Loan Parties;

 

(ii) a summary report of the in-transit inventory of the Loan Parties no more
than once per month at the end of such month;

 

(iii) a report of the gift card balances from the general ledger;

 

(iv) a report of the landlord lien rent balances; and

 

(v) a backup report of the Eligible Credit Card Receivables.

Quarterly (within 60 days after fiscal quarter end of the first 3 Fiscal
Quarters) (a)

With respect to Express, Inc., (x) a Consolidated balance sheet as of the end of
such quarter, (y) a Consolidated statement of income for the period commencing
at the end of the previous Fiscal Quarter and ending with the end of such Fiscal
Quarter and (z) a Consolidated statement of income and a Consolidated statement
of cash flows for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Parent as having been prepared in accordance with GAAP (other than the absence
of footnotes).

 

Incidental to the delivery of the reporting required above, derivative
reconciliations with respect to the Parent and its Subsidiaries (other than the
Foreign Subsidiaries) (in the form delivered prior to April 13, 2015 or another
form reasonably satisfactory to the Administrative Agent), (x) balance sheets of
the Parent and its Subsidiaries (other than the Foreign Subsidiaries) as of the
end of such quarter, (y) statements of income of the Parent and its Subsidiaries
(other than the Foreign Subsidiaries) for the period commencing at the end of
the previous Fiscal Quarter and ending with the end of such Fiscal Quarter, and
(z) statements of income and statements of cash flows of the Parent and its
Subsidiaries (other than the Foreign Subsidiaries) for the period commencing at
the end of the previous Fiscal Year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures for the

 

19



--------------------------------------------------------------------------------

corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP (other than the absence of footnotes), together with (x) a certificate on
behalf of Parent signed by a Responsible Officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent has taken and
proposes to take with respect thereto and (y) a schedule prepared by a
responsible Officer of the Parent in form satisfactory to the Administrative
Agent of the computations used by the Parent in determining a pro forma
calculation of the Leverage Ratio. Annually (within 45 days after Fiscal Year
end) (a) No later than 45 days after the end of each Fiscal Year of Express,
Inc., internally prepared forecasts in form reasonably satisfactory to the
Administrative Agent, including Consolidated balance sheets, income statements,
and cash flow statements, as supplemented with certain consolidating information
and other relevant detail and information as the Administrative Agent may
request, in each case with respect to Express, Inc. and its Subsidiaries on a
quarterly basis for the Fiscal Year following such Fiscal Year. Annually (within
120 days after Fiscal Year end) (a)

With respect to Express, Inc., within 120 days after the end of each Fiscal
Year, a copy of the annual audit report for such year for Express, Inc., as of
the end of such Fiscal Year and a Consolidated balance sheet, statement of
income, and a statement of cash flows of Express, Inc. for such Fiscal Year, in
each case accompanied by an opinion as to such audit report of any of the “Big
4” accounting firms or other independent public accountants of recognized
standing reasonably acceptable to the Administrative Agent, which opinion shall
not have any “going concern” qualification, except to the extent that such a
“going concern” qualification relates to the report and opinion accompanying the
financial statements for the Fiscal Year immediately prior to the stated final
maturity date of the Advances and which qualification or statement is solely a
consequence of such impending stated final maturity date under this Agreement;
provided that, in the event of any change in GAAP used in the preparation of
such financial statements, the Parent shall also provide a reconciliation of
such financial statements to former GAAP.

 

Incidental to the delivery of the reporting required above, within 120 days
after the end of each Fiscal Year, derivative reconciliations with respect to
the Parent and its Subsidiaries (other than the Foreign Subsidiaries) (in the
form delivered prior to April 13, 2015 or another form reasonably satisfactory
to the Administrative Agent) as of the end of such Fiscal Year, covering balance
sheets, statements of income, and statements of cash flows, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP (other than the absence of footnotes), together with (x) a certificate on
behalf of the Parent signed by a Responsible Officer of the Parent stating that
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
has taken and proposes to take with respect thereto, and (y) a schedule prepared
by a responsible Officer of the Parent in form satisfactory to the
Administrative Agent of the computations used by the Parent in determining a pro
forma calculation of the Leverage Ratio.

 

20



--------------------------------------------------------------------------------

Promptly after sending or filing   (a)    Promptly after the sending or filing
thereof copies of all material regular, periodic and special reports, and all
material registration statements, that any Loan Party or any of its Subsidiaries
files with the Securities and Exchange Commission or any Governmental Authority
that may be substituted therefor, or with any national securities exchange.
After occurrence  
(a)
  
Within five (5) Business Days after the occurrence of each Default or any event,
development or occurrence that has resulted in a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
of the Borrower setting forth details of such Default, event, development or
occurrence and the action that the Borrower has taken and proposes to take with
respect thereto.   (b )  Within three (3) Business Days after any Loan Party
incurs any Debt for Borrowed Money in an amount in excess of $10,000,000, issues
any Equity Interest outside of the ordinary course of business with a value in
excess of $10,000,000, or Transfers any Collateral outside of the ordinary
course of business that is not included in the Borrowing Base with an aggregate
value in excess of $10,000,000, use commercially reasonable efforts to endeavor
to give prompt written notice to the Administrative Agent (it being agreed that
the failure to give such notice, would not, in itself constitute a Default or
Event of Default) of such incurrence, issuance or Transfer. Additional
Documentation   (a)   

The Administrative Agent may, in its Permitted Discretion, no more than once per
Fiscal Quarter (absent the existence of a Specific Event of Default (as defined
below), in which event such limitation shall not apply), require the Borrower to
deliver to the Administrative Agent any of the following documents:

 

(i) detailed aging, by total, of the Eligible Credit Card Receivables of the
Loan Parties;

 

(ii) reconciliation of the stock ledger to the general ledger; and

 

(iii) inventory returns by the Borrower to the vendors.

 

As used herein a “Specific Event of Default” means an Event of Default of the
type described in Sections 6.01(a), 6.01(b) (but solely in connection with
representations and warranties in respect of the Borrowing Base). 6.01(d) (but
solely as a result of a breach of Section 5.05 of the Credit Agreement) or
6.01(f) of the Credit Agreement.

  (b)    The Borrower shall deliver such other items as and when required to be
delivered pursuant to Section 5.03 of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$             Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, Express, LLC, a Delaware limited liability
company (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                    or its registered assigns (the “Lender”) for the account of
its Applicable Lending Office (as defined in the Credit Agreement referred to
below) the aggregate principal amount of the Revolving Credit Advances (as
defined below) owing to the Lender by the Borrower pursuant to that certain
Second Amended and Restated Asset-Based Loan Credit Agreement dated as of
May 20, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, Express Holding, LLC, a Delaware limited liability company, the
Subsidiary Guarantors party thereto, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Collateral Agent and as Administrative Agent for
the Lender Parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent, for the ratable account of the Lender, at
One Boston Place, 18th Floor, Boston, MA 02108, in same day funds. Each
Revolving Credit Advance owing to the Lender by the Borrower, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto, which is part of
this Revolving Credit Note; provided, however, that the failure of the Lender to
make any such recordation or endorsement shall not affect the Obligations of the
Borrower under this Revolving Credit Note.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of advances from time to time (each such
advance, a “Revolving Credit Advance”) by the Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Revolving Credit Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Revolving Credit
Note and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

This Revolving Credit Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

[Signature Page Follows]

 

Express – Exhibit A to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

BORROWER: EXPRESS, LLC By:

 

Name: Title:

 

Express – Exhibit A to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT ADVANCES

AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Revolving Credit

Advances

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                                               

 

Express – Exhibit A to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

Wells Fargo Bank, National Association,

as Administrative Agent

under the Credit Agreement

referred to below

[                    ]

            , 20    

Attention:                     

Phone:                     

Telecopy:                     

Email:                                 

Ladies and Gentlemen:

The undersigned, Express, LLC, a Delaware limited liability company, refers to
the Second Amended and Restated Asset-Based Loan Credit Agreement dated as of
May 20, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the undersigned, Express Holding, LLC, a Delaware limited liability company, the
Subsidiary Guarantors party thereto, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Collateral Agent and as Administrative Agent for
the Lender Parties, and hereby gives you notice, irrevocably, pursuant to
Section 2.02(a) of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20     (the
“Proposed Borrowing Date”).

(ii) The Facility under which the Proposed Borrowing is to be made is the
[Revolving Credit Facility] [Swing Line Facility] [Letter of Credit Facility].

(ii) The Type of Advance comprising the Proposed Borrowing is a [Base Rate
Advance] [Eurodollar Rate Advance].

(iii) The aggregate amount of the Proposed Borrowing is $        .

(iv) 1[The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is             month[s].]

 

 

1  Applicable only for Eurodollar Rate Advances.

 

Express – Exhibit B to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a) the representations and warranties contained in each Loan Document are
correct in all material respects (unless any such representation or warranty is
qualified by materiality in the text thereof, in which case, such representation
or warranty are true and correct in all respects) on and as of the Proposed
Borrowing Date, immediately before and immediately after giving effect to such
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representation or warranties
that, by their terms, refer to a specific date other than the Proposed Borrowing
Date, in which case as of such specific date.

(b) no Default has occurred and is continuing, or would result immediately after
giving effect to such Proposed Borrowing or from the application of the proceeds
therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
other electronic transmission (such as pdf) shall be effective as delivery of an
original executed counterpart of this Notice of Borrowing.

 

Very truly yours, EXPRESS, LLC, as Borrower By:

 

Name: Title:

 

Express – Exhibit B to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Second Amended and Restated Asset-Based Loan
Credit Agreement dated as of May 20, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among Express, LLC, a Delaware limited liability company (the
“Borrower”), Express Holding, LLC, a Delaware limited liability company, the
Subsidiary Guarantors party thereto, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Collateral Agent and as Administrative Agent for
the Lender Parties.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

(1) Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facility specified
on Schedule 1 hereto. After giving effect to such sale and assignment, such
Assignee’s Commitments and the amount of the Advances owing to such Assignee
will be as set forth on Schedule 1 hereto.

(2) Such Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note or Notes (if any) held by such Assignor and requests that
the Administrative Agent exchange such Note or Notes for a new Note or Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto or new Notes payable to the order of
such Assignee in an amount equal to the Commitments assumed by such Assignee
pursuant hereto and such Assignor in an amount equal to the Commitments retained
by such Assignor under the Credit Agreement, respectively, as specified on
Schedule 1 hereto.

(3) Such Assignee (i) confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption; (ii) agrees that it will, independently and without reliance upon
any Agent, any Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on Schedule 1 hereto is
its legal name; (iv) confirms that it is an Eligible Assignee; (v) appoints and

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.

(4) Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Assumption (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

(5) Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and (ii) such Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Assumption) and, if this Assignment and Assumption covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

(6) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to such Assignee. Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Effective Date directly between themselves.

(7) This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.

(8) This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Assumption by telecopier or other electronic
transmission (such as pdf) shall be effective as delivery of an original
executed counterpart of this Assignment and Assumption.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION

 

ASSIGNEES:

Facility

Percentage interest assumed

       % 

Commitment assumed

$                

Outstanding principal amount of Advance assumed

$                

Principal amount of Note payable to Assignee

$                

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

1            , 20    

 

Assignors                     , as Assignor [Type or print legal name of
Assignor] By:

 

Name: Title: Dated:             , 20    

 

 

1  This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Administrative Agent.

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Assignees                     , as Assignee [Type or print legal name of
Assignee] By:

 

Name: Title: Dated:             , 20     Domestic Lending Office: Eurodollar
Lending Office:

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Accepted [and Approved] this      day of             , 20    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Administrative Agent2

By:

 

Name: Title:

[WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Issuing Bank

By:

 

Name: Title: ]3

[WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Swing Line Bank

By:

 

Name: Title: ]4 [Approved this      day of             , 20     EXPRESS, LLC By:

 

Name: Title: ]5

 

2  Approval required if (i) the Assignee is an Eligible Assignee solely by
reason of clause (d) of the definition of “Eligible Assignee”, or (ii)
Administrative Agent shall have not notified the Lender Parties that syndication
of the Commitments hereunder has been completed

3  Required if the Assignee is an Eligible Assignee solely by reason of clause
(d) of the definition of “Eligible Assignee.”

4  Required if the Assignee is an Eligible Assignee solely by reason of clause
(d) of the definition of “Eligible Assignee.”

5  Required if (i) the Assignee is an Eligible Assignee solely by reason of
clause (d) of the definition of “Eligible Assignee”, and (ii) no Event of
Default under Section 6.01(a) or Section 6.01(f) of the Credit Agreement has
occurred and is continuing.

 

Express – Exhibit C to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

GUARANTY SUPPLEMENT

            , 20    

Wells Fargo Bank, National Association,

    as Administrative Agent

[                    ]

Attention:                     

Phone:                     

Telecopy:                     

Email:                                         

Re: Second Amended and Restated Asset-Based Loan Credit Agreement dated as of
May 20, 2015 (the “Credit Agreement”) among Express, LLC, a Delaware limited
liability company (the “Borrower”), Express Holding, LLC, a Delaware limited
liability company, the Subsidiary Guarantors party thereto, the Lenders party
thereto, and Wells Fargo Bank, National Association, as Collateral Agent and as
Administrative Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein. The capitalized terms defined in the Credit Agreement and
not otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability.

(a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents, any Secured Hedge Agreement, any Secured Bank
Product Agreement, or any Secured Cash Management Agreement (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”; provided that the Guaranteed
Obligations shall not include any Excluded Swap Obligations), and agrees to pay
any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent, any other Lender Party, any Hedge
Bank, any provider of Bank Products, or any Cash Management Bank in enforcing
any rights under, as applicable, this Guaranty, any other Loan Document, any
Secured Hedge Agreement, Secured Bank Product Agreement, or any Secured Cash
Management Agreement. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party or any Hedge Bank or any Cash Management Bank under or in respect of, as
applicable, the Loan Documents or any Secured Hedge Agreement, Secured Bank
Product Agreement, or any Secured Cash Management Agreement but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

Express – Exhibit D to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Credit
Agreement and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Credit Agreement and the Obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Lender Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Credit Agreement at any time shall be limited to the maximum
amount as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Credit Agreement not constituting a fraudulent transfer or
conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty Supplement, the Credit Agreement or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Lender Parties or Hedge Banks or any Cash Management Bank
under or in respect of, as applicable, the Loan Documents or any Secured Hedge
Agreement, Secured Bank Product Agreement, or any Secured Cash Management
Agreement.

Section 2. Obligations Under the Guaranty.

The undersigned hereby agrees, as of the date first above written, to be bound
as a Guarantor by all of the terms and conditions of the Guaranty, as set forth
in the Credit Agreement, to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Credit Agreement to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor”, “Subsidiary Guarantor” or
a “Loan Party”, as applicable, shall also mean and be a reference to the
undersigned.

Section 3. Execution in Counterparts.

This Guaranty Supplement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty Supplement or any of the other Loan Documents to
which it is or is to be a party, or for recognition or enforcement of any
judgment, and the undersigned hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such Federal court. The undersigned agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Supplement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement or any of the other Loan Documents to which
it is or is to be a party in the courts of any jurisdiction.

 

Express – Exhibit D to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement or any of the other Loan
Documents to which it is or is to be a party in any New York State or Federal
court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:

 

Name: Title:

 

Express – Exhibit D to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered in connection with
that certain Second Amended and Restated Asset-Based Loan Credit Agreement dated
as of May 20, 2015 (as amended, supplemented, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Express, LLC, a
Delaware limited liability company (the “Borrower”), Express Holding, LLC, a
Delaware limited liability company (the “Parent”), the Subsidiary Guarantors
party thereto, the Lenders party thereto, and Wells Fargo Bank, National
Association, as Collateral Agent and as Administrative Agent for the Lender
Parties. Capitalized terms used herein without definition have the same meanings
as used in the Credit Agreement.

I am the duly qualified and acting Responsible Officer of the Parent and in such
capacity (and not in my personal capacity), I certify that:

Immediately before and immediately after giving effect to the transactions to be
consummated on the Effective Date, (a) the fair value of the property of the
Borrower and each Guarantor, taken as a whole, is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of the
Borrower and each Guarantor, taken as a whole, (b) the present fair salable
value of the assets of the Borrower and each Guarantor, taken as a whole, is not
less than the amount that will be required to pay the probable liability of the
Borrower and each Guarantor, taken as a whole, on its debts as they become
absolute and matured, (c) the Borrower and each Guarantor do not intend to, and
do not believe that each will, taken as a whole, incur debts or liabilities
beyond the Borrower and each Guarantor’s ability, taken as a whole, to pay such
debts and liabilities as they mature and (d) neither the Borrower nor any
Guarantor is engaged in business or a transaction, and is not about to engage in
business or a transaction, for which the Borrower’s and each Guarantor’s
property, taken as a whole, would constitute an unreasonably small capital.

In reaching the conclusions set forth in this Certificate, the amount of
contingent liabilities at any time have been computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

Delivery of an executed counterpart of a signature page to this Certificate by
telecopier or other electronic transmission (such as pdf) shall be effective as
delivery of a manually executed counterpart of this Certificate.

I represent the foregoing information is provided to the best of my knowledge
and execute this Certificate this 20th day of May, 2015.

[Remainder of Page Intentionally Left Blank]

 

Express – Exhibit E to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXPRESS HOLDING, LLC By:

 

Name: Title:

 

Express – Exhibit E to Second Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

BORROWING BASE CERTIFICATE

 

Express, LLC Cert. #: Borrowing Base Certificate As of Date: 1/31/2015
Date Prepared: EMAIL to WFRFWires@wellsfargo.com

Accounts Receivable:

 

Credit Card Receivables - US Locations (A/C C0’s 110400, 110405, 110410,
110415,110425, 110430)

  As of:      1/31/2015    $ —     

Credit Card Receivables - Puerto Rico (A/C 110400, 110405, 110410, 110415)

  As of:      1/31/2015    $ —             

 

 

 

Eligible Credit Card Receivables

$ —             

 

 

 

    Advance Rate

  90.0 %       

 

 

   

CREDIT CARD RECEIVABLE Availability

$ —   (A)         

 

 

                        Cost  

Inventory

       

Ending Stock Ledger Inventory - US Locations (A/C 114100)

      As of:        1/31/2015      $ —     

Ending Stock Ledger Inventory - Puerto Rico (A/C 114100)

      As of:        1/31/2015      $ —     

Capitalized Freight - US Locations (A/C 114120)

      As of:        1/31/2015      $ —     

Capitalized Freight - Puerto Rico (A/C 114120)

      As of:        1/31/2015      $ —     

Fabric Inventory (A/C 114200)

      As of:        1/31/2015      $ —     

Work Order Inventory (A/C 114130)

      As of:        1/31/2015      $ —     

MOS Inventory (A/C 114140)

      As of:        1/31/2015      $ —     

Franchise Inventory (A/C 114150)

      As of:        1/31/2015      $ —     

Outlet Inventory (A/C 114160)

      As of:        1/31/2015      $ —     

Total Gross Inventory (other than In-Transits)

        $ —             

 

 

 

LESS: Fabric Inventory

  As of:      1/31/2015    $ —     

    Consignment Inventory

  As of:      1/31/2015    $ —     

    Work Order Inventory

  As of:      1/31/2015    $ —     

    MOS Inventory

  As of:      1/31/2015    $ —     

    Other Adjustments - US Locations (A/C 114300)

  As of:      1/31/2015    $ —     

    Other Adjustments - Puerto Rico (A/C 114300)

  As of:      1/31/2015    $ —     

    Ecommerce (inventory sold not yet delivered)

  As of:      1/31/2015    $ —     

    Shrink Accrual - US Locations (A/C 114310)

  As of:      1/31/2015    $ —     

    Shrink Accrual - Puerto Rico (A/C 114310)

  As of:      1/31/2015    $ —     

    Store Recall Inventory - Location 994

  As of:      1/31/2015    $ —     

    Ecomm Recall Inventory - Location 2924

  As of:      1/31/2015    $ —     

    Inventory Insurance Claims - Location 1994

  As of:      1/31/2015    $ —     

Total Inventory Ineligibles

$ —             

 

 

 

ELIGIBLE INVENTORY (other than In-Transits):

  As of:      1/31/2015    $ —     

In-yard/In-transit Inventory (A/C114110)

  As of:      1/31/2015    $ —     

LESS: >60 Days In Transit

  As of:      1/31/2015    $ —     

ELIGIBLE IN-TRANSIT INVENTORY:

  As of:      1/31/2015    $ —     

    Advance Rate (90% of NOLV)

  96.2 %   

 

 

       

GROSS INVENTORY AVAILABILITY

$ —     

AVAILABILITY RESERVES

LESS: Gift Certificates Reserve - US, Puerto Rico (50%) (A/C 212100, 212110,
212120)

  As of:      1/31/2015    $ —   GL 

    Capitalized Vendor Rebates (A/C 114330)

  As of:      1/31/2015    $ —     

    Landlord Lien Reserve (PA, WA, VA - 2 months rent)

  As of:      1/31/2015    $ —     

    Bank Products Reserve

  As of:      1/31/2015    $ —     

    Other Reserves

  As of:      1/31/2015    $ —             

 

 

 

Total Availability Reserves

$ —             

 

 

 

INVENTORY Availability

$ —   (B) 

TOTAL INVENTORY AND CREDIT CARD RECEIVABLE BORROWING BASE

$ —     

Cash Collateral (capped at 20% of Borrowing Base)

Eligible Cash Collateral

$ —     

    Advance Rate:

  100 % 

Total Cash Collateral Availability

$ —   (C) 

TOTAL BORROWING BASE (A + B+C) (capped at $250MM)

$ —   (D)         

 

 

 

 

AVAILABILITY CALCULATION

  

Beginning Principal Balance

As of:

  11/1/2014    $ —     

ADD:

Advances through

  1/31/2015    $ —     

LESS:

Payments through

  1/31/2015    $ —                    

 

 

 

Ending Principal Balance

$ —   (E) 

Total L/Cs Outstanding

Standby L/C’s

$ —      Doc L/C’s $ —      $ —   (F)       

 

 

       

 

 

    

 

 

 

Total Usage (E + F)

$ —   (G)                

 

 

 

Borrowing Request

$ —   (H) 

Excess Availability (D - G - H)

$ —   (I)                

 

 

 

Trigger level for the Minimum Fixed Charge Coverage test (10% of Borrowing
Base):

  

  —     

Excess Availability + Eligible Cash Collateral (without duplication of Borrowing
Base Eligible Cash Collateral)

  

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Express, LLC (the “Borrower”), represents and warrants
that the information set forth above and the supporting documentation and
information delivered herewith (i) is true and correct in all material respects,
(ii) has been prepared in accordance with the requirements of that certain
Second Amended and Restated $250,000,000 Asset-Based Loan Credit Agreement dated
as of May 20, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by, among others, (1) the Borrower,
(2) the Guarantors party thereto, (3) the Lenders party thereto, and (4) Wells
Fargo Bank, National Association (as successor to Wells Fargo Retail Finance,
LLC), as Administrative Agent and Collateral Agent (in such capacities, the
“Agent”), and (iii) is based on supporting documentation that is satisfactory to
the Agent.

 

Responsible Officer: Printed Name:

D. Paul Dascoli

Signature:

 

WFRF Account Manager: Printed Name:

 

Signature:

 

 

Express – Exhibit F to Second Amended and Restated ABL Credit Agreement